


Exhibit 10.3

 

 

EXECUTION COPY

 

CREDIT AGREEMENT

Dated as of February 13, 2009

among

COLDWATER CREEK U.S. INC.,
as the Lead Borrower

and

THE OTHER BORROWERS PARTY HERETO

and

THE GUARANTORS PARTY HERETO

and

WELLS FARGO RETAIL FINANCE, LLC,
as Administrative Agent, Collateral Agent and Swing Line Lender

and

THE OTHER LENDERS PARTY HERETO

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

41

1.03

 

Accounting Terms

 

42

1.04

 

Rounding

 

42

1.05

 

Times of Day

 

42

1.06

 

Letter of Credit Amounts

 

42

1.07

 

Currency Equivalents Generally

 

43

 

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

43

 

 

 

 

 

2.01

 

Committed Loans; Reserves

 

43

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

 

44

2.03

 

Letters of Credit

 

45

2.04

 

Swing Line Loans

 

53

2.05

 

Prepayments

 

56

2.06

 

Termination or Reduction of Commitments

 

57

2.07

 

Repayment of Loans

 

57

2.08

 

Interest

 

58

2.09

 

Fees

 

58

2.10

 

Computation of Interest and Fees

 

59

2.11

 

Evidence of Debt

 

59

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

59

2.13

 

Sharing of Payments by Lenders

 

61

2.14

 

Settlement Amongst Lenders

 

61

 

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

 

62

 

 

 

 

 

3.01

 

Taxes

 

62

3.02

 

Illegality

 

63

3.03

 

Inability to Determine Rates

 

64

3.04

 

Increased Costs; Reserves on LIBO Rate Loans

 

64

3.05

 

Compensation for Losses

 

65

3.06

 

Mitigation Obligations; Replacement of Lenders

 

66

3.07

 

Survival

 

66

3.08

 

Designation of Lead Borrower as Borrowers’ Agent

 

66

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

67

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

67

4.02

 

Conditions to all Credit Extensions

 

70

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

71

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

71

5.02

 

Authorization; No Contravention

 

72

5.03

 

Governmental Authorization; Other Consents

 

72

5.04

 

Binding Effect

 

72

5.05

 

Financial Statements; No Material Adverse Effect

 

72

5.06

 

Litigation

 

73

5.07

 

No Default

 

73

 

i

--------------------------------------------------------------------------------


 

5.08

 

Ownership of Property; Liens

 

73

5.09

 

Environmental Compliance

 

74

5.10

 

Insurance

 

74

5.11

 

Taxes

 

74

5.12

 

ERISA Compliance

 

75

5.13

 

Subsidiaries; Equity Interests

 

75

5.14

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

 

76

5.15

 

Disclosure

 

76

5.16

 

Compliance with Laws

 

76

5.17

 

Intellectual Property; Licenses, Etc.

 

76

5.18

 

Labor Matters

 

77

5.19

 

Security Documents

 

78

5.20

 

Solvency

 

79

5.21

 

Deposit Accounts; Credit Card Arrangements

 

79

5.22

 

Brokers

 

79

5.23

 

Customer and Trade Relations

 

79

5.24

 

Material Contracts

 

79

5.25

 

Casualty

 

79

5.26

 

Anti-Terrorism Laws

 

79

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

80

 

 

 

 

 

6.01

 

Financial Statements

 

80

6.02

 

Certificates; Other Information

 

81

6.03

 

Notices

 

83

6.04

 

Payment of Obligations

 

84

6.05

 

Preservation of Existence, Etc.

 

84

6.06

 

Maintenance of Properties

 

85

6.07

 

Maintenance of Insurance

 

85

6.08

 

Compliance with Laws

 

86

6.09

 

Books and Records; Accountants

 

86

6.10

 

Inspection Rights

 

87

6.11

 

Use of Proceeds

 

87

6.12

 

Additional Loan Parties

 

87

6.13

 

Cash Management

 

88

6.14

 

Information Regarding the Collateral

 

89

6.15

 

Physical Inventories

 

89

6.16

 

Environmental Laws

 

90

6.17

 

Further Assurances

 

90

6.18

 

Compliance with Terms of Leaseholds

 

91

6.19

 

Material Contracts

 

91

6.20

 

ERISA

 

91

6.21

 

Insurance and Condemnation Proceeds

 

92

6.22

 

Post-Closing Covenants

 

92

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

92

 

 

 

 

 

7.01

 

Liens

 

92

7.02

 

Investments

 

93

7.03

 

Indebtedness; Disqualified Stock

 

93

7.04

 

Fundamental Changes

 

93

7.05

 

Dispositions

 

93

 

ii

--------------------------------------------------------------------------------


 

7.06

 

Restricted Payments

 

94

7.07

 

Prepayments of Indebtedness

 

94

7.08

 

Change in Nature of Business

 

95

7.09

 

Transactions with Affiliates

 

95

7.10

 

Burdensome Agreements

 

95

7.11

 

Use of Proceeds

 

95

7.12

 

Amendment of Material Documents

 

95

7.13

 

Fiscal Year

 

95

7.14

 

Deposit Accounts; Blocked Accounts; Credit Card Processors

 

95

7.15

 

Consignments

 

96

7.16

 

Inventory Book Value

 

96

7.17

 

Minimum Availability

 

96

7.18

 

Capital Expenditures

 

96

7.19

 

Loan Restriction

 

96

 

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

96

 

 

 

 

 

8.01

 

Events of Default

 

96

8.02

 

Remedies Upon Event of Default

 

99

8.03

 

Application of Funds

 

100

 

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

101

 

 

 

 

 

9.01

 

Appointment and Authority

 

101

9.02

 

Rights as a Lender

 

101

9.03

 

Exculpatory Provisions

 

102

9.04

 

Reliance by Agents

 

103

9.05

 

Delegation of Duties

 

103

9.06

 

Resignation of Agents

 

103

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

104

9.08

 

Administrative Agent May File Proofs of Claim

 

104

9.09

 

Collateral and Guaranty Matters

 

105

9.10

 

Notice of Transfer

 

105

9.11

 

Reports and Financial Statements

 

105

9.12

 

Agency for Perfection

 

106

9.13

 

Indemnification of Agents

 

106

9.14

 

Relation among Lenders

 

106

9.15

 

Defaulting Lender

 

106

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

107

 

 

 

 

 

10.01

 

Amendments, Etc.

 

107

10.02

 

Notices, Financial Statements and Other Documents; Effectiveness; Electronic
Communications

 

109

10.03

 

No Waiver; Cumulative Remedies

 

110

10.04

 

Expenses; Indemnity; Damage Waiver

 

110

10.05

 

Payments Set Aside

 

111

10.06

 

Successors and Assigns

 

112

10.07

 

Treatment of Certain Information; Confidentiality

 

115

10.08

 

Right of Setoff

 

116

10.09

 

Interest Rate Limitation

 

116

10.10

 

Counterparts; Integration; Effectiveness

 

116

10.11

 

Survival

 

117

10.12

 

Severability

 

117

 

iii

--------------------------------------------------------------------------------


 

10.13

 

Replacement of Lenders

 

117

10.14

 

Governing Law; Jurisdiction; Etc.

 

118

10.15

 

Waiver of Jury Trial

 

119

10.16

 

No Advisory or Fiduciary Responsibility

 

119

10.17

 

USA PATRIOT Act Notice

 

120

10.18

 

Foreign Asset Control Regulations

 

120

10.19

 

Time of the Essence

 

120

10.20

 

Press Releases

 

120

10.21

 

Additional Waivers

 

120

10.22

 

No Strict Construction

 

122

10.23

 

Attachments

 

122

 

SIGNATURES

 

S-123

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Borrowers

1.02

Guarantors

2.01

Commitments and Applicable Percentages

2.03

Existing Letters of Credit

5.01

Loan Parties Organizational Information

5.05

Material Indebtedness

5.06

Litigation

5.08(b)(1)

Owned Real Estate

5.08(b)(2)

Leased Real Estate

5.09

Environmental Matters

5.10

Insurance

5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

5.17

Intellectual Property Matters

5.18

Labor Matters

5.21(a)

DDAs

5.21(b)

Credit Card Arrangements

5.24

Material Contracts

6.02

Financial and Collateral Reporting

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

 

Form of

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Committed Loan Note

C-2

 

Swing Line Loan Note

D

 

Compliance Certificate

E

 

Borrowing Base Certificate

F

 

Assignment and Assumption

G

 

Credit Card Notification

H

 

DDA Notification

I

 

Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 13, 2009,
among

 

(i)            COLDWATER CREEK U.S. INC., a Delaware corporation (the “Lead
Borrower”), as agent for the Borrowers now or hereafter party hereto,

 

(ii)           the BORROWERS now or hereafter party hereto,

 

(iii)          the GUARANTORS now or hereafter party hereto,

 

(iv)          each lender from time to time party hereto (each individually, a
“Lender” and collectively, the “Lenders”), and

 

(v)           WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent,
Collateral Agent and Swing Line Lender.

 

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend, in each case
on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” as defined in Section 10.21(d).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.  The
term “Account” includes health-care-insurance receivables.

 

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
other Person, in each case in any transaction or group of transactions which are
part of a common plan.

 

“Act” shall have the meaning provided in Section 10.17.

 

“Adjusted LIBO Rate” means:

 

(a)           for any Interest Period with respect to any LIBO Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of one
percent) equal to (i) the LIBO Rate for such Interest Period multiplied by
(ii) the Statutory Reserve Rate; and

 

(b)           for any interest rate calculation with respect to any Base Rate
Loan, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to (i) the LIBO

 

1

--------------------------------------------------------------------------------


 

Rate for an Interest Period commencing on the date of such calculation and
ending on the date that is thirty (30) days thereafter multiplied by (ii) the
Statutory Reserve Rate.

 

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
August 1, 2009.

 

“Administrative Agent” means Wells Fargo Retail Finance, LLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding 10% or more of any class
of the Equity Interests of that Person, and (iv) any other Person 10% or more of
any class of whose Equity Interests is held directly or indirectly by that
Person.

 

“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

“Applicable Margin” means:

 


(A)         FROM AND AFTER THE CLOSING DATE UNTIL THE FIRST ADJUSTMENT DATE, THE
PERCENTAGES SET FORTH IN LEVEL I OF THE PRICING GRID BELOW; AND


 


(B)         ON THE FIRST ADJUSTMENT DATE, AND ON EACH ADJUSTMENT DATE
THEREAFTER, THE APPLICABLE MARGIN SHALL BE DETERMINED FROM THE FOLLOWING PRICING
GRID BASED UPON THE AVERAGE AVAILABILITY AS OF THE FISCAL QUARTER ENDED
IMMEDIATELY PRECEDING SUCH ADJUSTMENT DATE; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, UPON THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT
MAY, AND AT THE DIRECTION OF THE REQUIRED LENDERS SHALL, IMMEDIATELY INCREASE
THE APPLICABLE MARGIN TO THAT SET FORTH IN LEVEL III (EVEN IF THE AVERAGE
AVAILABILITY REQUIREMENTS FOR A DIFFERENT LEVEL HAVE BEEN MET) AND INTEREST
SHALL ACCRUE AT THE DEFAULT RATE; PROVIDED, FURTHER IF ANY OF THE FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 6.01 OF THIS AGREEMENT OR ANY BORROWING
BASE CERTIFICATE IS AT ANY TIME RESTATED OR OTHERWISE REVISED (INCLUDING AS A
RESULT OF AN AUDIT) OR IF THE INFORMATION SET FORTH IN ANY SUCH FINANCIAL
STATEMENTS OR BORROWING BASE CERTIFICATE OTHERWISE PROVES TO BE FALSE OR
INCORRECT SUCH THAT THE APPLICABLE MARGIN WOULD HAVE BEEN HIGHER THAN WAS
OTHERWISE IN EFFECT DURING ANY PERIOD, WITHOUT CONSTITUTING A WAIVER OF ANY
DEFAULT OR EVENT OF DEFAULT ARISING AS A RESULT THEREOF, INTEREST DUE UNDER THIS
AGREEMENT SHALL BE IMMEDIATELY RECALCULATED AT SUCH HIGHER RATE FOR ANY
APPLICABLE PERIODS AND SHALL BE DUE AND PAYABLE ON DEMAND.

 

Level

 

Average Availability

 

LIBOR
Margin

 

Base Rate
Margin

 

I

 

Greater than or equal to 50% of the Loan Cap

 

2.25

%

2.25

%

 

 

 

 

 

 

 

 

II

 

Less than 50% of the Loan Cap but greater than or equal to 25% of the Loan Cap

 

2.50

%

2.50

%

 

 

 

 

 

 

 

 

III

 

Less than 25% of the Loan Cap

 

2.75

%

2.75

%


 


2

--------------------------------------------------------------------------------



 


“APPLICABLE PERCENTAGE” MEANS WITH RESPECT TO ANY LENDER AT ANY TIME, THE
PERCENTAGE (CARRIED OUT TO THE NINTH DECIMAL PLACE) OF THE AGGREGATE COMMITMENTS
REPRESENTED BY SUCH LENDER’S COMMITMENT AT SUCH TIME.  IF THE COMMITMENT OF EACH
LENDER TO MAKE LOANS AND THE OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT
EXTENSIONS HAVE BEEN TERMINATED PURSUANT TO SECTION 8.02 OR IF THE AGGREGATE
COMMITMENTS HAVE EXPIRED, THEN THE APPLICABLE PERCENTAGE OF EACH LENDER SHALL BE
DETERMINED BASED ON THE APPLICABLE PERCENTAGE OF SUCH LENDER MOST RECENTLY IN
EFFECT, GIVING EFFECT TO ANY SUBSEQUENT ASSIGNMENTS.  THE INITIAL APPLICABLE
PERCENTAGE OF EACH LENDER IS SET FORTH OPPOSITE THE NAME OF SUCH LENDER ON
SCHEDULE 2.01 OR IN THE ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH SUCH LENDER
BECOMES A PARTY HERETO, AS APPLICABLE.


 

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Loans which are LIBOR Rate Loans less one half of one percent (0.50%), and
(b) with respect to Standby Letters of Credit, a per annum rate equal to the
Applicable Margin for Loans which are LIBOR Rate Loans.

 

“Appraisal Percentage” means 85%.

 

“Appraised Value” means with respect to the Borrowers’ Eligible Inventory, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of the Borrowers’ Eligible Inventory as set forth in the Borrowers’
inventory stock ledger, which value shall be determined from time to time by the
most recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.

 

 “Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended February 2, 2008, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

 

 “Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

 

(a)           the Loan Cap

 

3

--------------------------------------------------------------------------------


 

minus

 

(b)           the aggregate Outstanding Amount of all Credit Extensions to, or
for the account of, the Borrowers.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis and consistent with
past practices (absent which the Administrative Agent may establish a Reserve
therefor).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
discretion as being appropriate (a) to reflect the impediments to the Agents’
ability to realize upon the Collateral, (b) to reflect claims and liabilities
that the Administrative Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to), in the
Administrative Agent’s discretion, reserves based on: (i) rent; (ii) customs
duties and other costs to release Inventory which is included in the Borrowing
Base and which is being imported into the United States; (iii) outstanding Taxes
and other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, and other Taxes which may have priority over
the interests of the Collateral Agent in the Collateral; (iv) salaries, wages
and benefits due to employees of any Loan Party, (v) Customer Credit
Liabilities, (vi) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Collateral Agent
in the Collateral, (vii) amounts due to vendors on account of consigned goods,
(viii) Cash Management Reserves, and (ix) Bank Products Reserves.

 

“Average Availability” shall mean the average daily Availability for the
immediately preceding Fiscal Quarter.

 

“Bank Products” means any services or facilities provided to any Loan Party by a
Lender or any of its Affiliates, including, without limitation, on account of
(a) credit cards, (b) Swap Contracts, (c) purchase cards, and (d) leasing, but
excluding Cash Management Services.

 

“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

 

“Base Rate”  means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) except during any period of time during
which a notice delivered to the Lead Borrower in accordance with Section 3.03
shall remain in full force and effect, the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo Bank as its “prime rate.”  The “prime
rate” is a rate set by Wells Fargo Bank based upon various factors including
Wells Fargo Bank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some

 

4

--------------------------------------------------------------------------------


 

loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Wells Fargo Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning provided in Section 6.13(a)(iii).

 

“Blocked Account Agreement” means with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance satisfactory to the
Collateral Agent, establishing Control (as defined in the Security Agreement) of
such account by the Collateral Agent.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

“Borrowers” means, collectively, the Lead Borrower, each Person listed on
Schedule 1.01 annexed hereto, and each other Person who shall from time to time
execute and deliver a Joinder Agreement as a Borrower or such other document as
the Administrative Agent deems appropriate in accordance with Section 6.12.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)           the lesser of (i) the Cost of Eligible Inventory (net of Inventory
Reserves), multiplied by the Inventory Advance Rate, or (ii) the Cost of
Eligible Inventory (net of Inventory Reserves), multiplied by the Appraisal
Percentage of the Appraised Value of Eligible Inventory;

 

plus

 

(b)           the amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate;

 

plus

 

(d)           the amount of Eligible Trade Receivables (net of Receivables
Reserves applicable thereto) multiplied by the Trade Receivables Advance Rate;

 

minus

 

(g)           the then amount of all Availability Reserves.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and Reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

 

 “Capital Expenditures” means, with respect to any Person for any period,
(a) all expenditures made (whether made in the form of cash or other property)
or costs incurred for the acquisition or improvement of fixed or capital assets
of such Person (excluding normal replacements and maintenance which are properly
charged to current operations), in each case that are (or should

 

5

--------------------------------------------------------------------------------


 

be) set forth as capital expenditures in a Consolidated statement of cash flows
of such Person for such period, in each case prepared in accordance with GAAP,
and (b) Capital Lease Obligations incurred by a Person during such period.

 

“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo Bank, and in the name of, the
Collateral Agent (as the Collateral Agent shall otherwise direct) and under the
sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or 8.02(c).

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Availability
in an amount equal to at least twenty five percent (25%) of the then applicable
Loan Cap.  For purposes of this Agreement, the occurrence of a Cash Dominion
Event shall be deemed continuing at the Administrative Agent’s option (a) so
long as such Event of Default has not been waived, and/or (b) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to maintain
Availability as described in clause (ii) hereunder, until the Borrowers maintain
Availability in an amount equal to at least twenty five percent (25%) of the
then applicable Loan Cap for forty-five (45) consecutive days, in which case a
Cash Dominion Event shall no longer be deemed to be continuing for purposes of
this Agreement; provided that a Cash Dominion Event shall be deemed continuing
(even if an Event of Default is no longer continuing and/or Availability exceeds
the required amount for forty-five (45) consecutive days) at all times after a
Cash Dominion Event has occurred and been discontinued on two
(2) occasion(s) after the Closing Date.

 

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent or
any of its Affiliates: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, and (e) merchant services not
constituting a Bank Product.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than a Permitted Holder, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
twenty five percent (25%) or more of the Equity Interests of the Parent entitled
to vote for members of the board of directors or equivalent governing body of
the Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or

 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors, or other equivalent governing body of the
Parent, cease to be comprised of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           any Person or two or more Persons not constituting Permitted
Holders acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent, or control over the Equity Interests of the Parent entitled to vote for
members of the board of directors or equivalent governing body of the Parent on
a fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing twenty five percent (25%) or more of the combined voting power of
such securities; or

 

(d)           any “change in control” or “sale” or “disposition” or similar
event as defined in any Organizational Document of any Loan Party or in any
Material Contract, or any document governing Material Indebtedness of any Loan
Party; or

 

7

--------------------------------------------------------------------------------


 

(e)           (i) the Parent fails at any time to own, directly or indirectly
100% of the Equity Interests of any Loan Party, in each case free and clear of
all Liens (other than the Liens in favor of the Collateral Agent and those Liens
specified in clauses (a), (e), (i) and (l) in the definition of Permitted
Encumbrances), except where such failure is as a result of a transaction
permitted by the Loan Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Coldwater HK” means Coldwater Creek HK Limited, an entity formed under the laws
of Hong Kong.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, and (b) a landlord of Real Estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Collateral
Agent’s Lien on the Collateral, (ii) releases or subordinates such Person’s
Liens in the Collateral held by such Person or located on such Real Estate,
(iii) as to any landlord, provides the Collateral Agent with access to the
Collateral located in or on such Real Estate and a reasonable time to sell and
dispose of the Collateral from such Real Estate, and (iv) makes such other
agreements with the Collateral Agent as the Collateral Agent may reasonably
require.

 

“Collateral Agent” means Wells Fargo Retail Finance, LLC, acting in such
capacity for its own benefit and the ratable benefit of the other Credit
Parties, or any successor collateral agent.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Note” means a promissory note made by the Borrowers in favor of
a Lender evidencing Committed Loans made by such Lender, substantially in the
form of Exhibit C-1.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to Section 2.02, which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

8

--------------------------------------------------------------------------------

 

“Concentration Account” has the meaning provided in Section 6.13(c).

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger.  “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight and
warehouse markups) used in the Borrowers’ calculation of cost of goods sold.

 

“Credit Card Advance Rate” means 85%.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).

 

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit or debit
card issuer (including, but not limited to, Visa, Mastercard, Discover and
American Express and such other issuers approved by the Administrative Agent) to
a Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such issuer in connection with the sale of goods by a Loan
Party, or services performed by a Loan Party, in each case in the ordinary
course of its business.

 

“Credit Extensions” mean each of the following: (a) a Borrowing, (b) an L/C
Credit Extension, and (c) a Permitted Overadvance.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) each beneficiary of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, (v) any other Person to whom Obligations under this Agreement and
other Loan Documents are owing, and (vi) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of
(A) counsel for the Agents, (B) outside consultants for the Agents,
(C) appraisers, (D) commercial finance examiners, and (E) all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, (ii) in connection with (A) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the

 

9

--------------------------------------------------------------------------------


 

provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (B) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral or in connection with any proceeding
under any Debtor Relief Laws, or (C) any workout, restructuring or negotiations
in respect of any Obligations, and (b) with respect to the L/C Issuer, and its
Affiliates, all reasonable out-of-pocket expenses incurred in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder; and (c) all reasonable out-of-pocket expenses
incurred by the Credit Parties who are not the Agents, the L/C Issuer or any
Affiliate of any of them, after the occurrence and during the continuance of an
Event of Default, provided that such Credit Parties shall be entitled to
reimbursement for no more than one primary counsel and one local counsel in each
applicable jurisdiction representing all such Credit Parties (absent a conflict
of interest in which case the Credit Parties may engage and be reimbursed for
additional counsel).

 

 “Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding Gift Cards, and (b) outstanding Customer
Deposits of the Loan Parties.

 

“Customer Deposits” means all customer deposits, including, without limitation,
all framing deposits.

 

“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Loan Party, a customs broker,
freight forward or other carrier, and the Collateral Agent, in which the customs
broker, freight forward or other carrier acknowledges that it has control over
and holds the documents evidencing ownership of the subject Inventory for the
benefit of the Collateral Agent and agrees, upon notice from the Collateral
Agent, to hold and dispose of the subject Inventory solely as directed by the
Collateral Agent.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be conclusively presumed
to be Collateral and proceeds of Collateral and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

 

“DDA Notification” has the meaning provided therefor in Section6.13(a)(i).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such LIBO Rate Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it

 

10

--------------------------------------------------------------------------------


 

hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the Administrative Agent or L/C Issuer believes in good faith that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent by the Administrative Agent or become the subject of any
proceeding under any Debtor Relief Law.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrowers to the Administrative Agent regarding the Committed Loan to be made on
the Closing Date, the form and substance of which is satisfactory to the
Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including, without limitation, any sale-leaseback transaction and
any sale, transfer, license or other disposition of (whether in one transaction
or in a series of transactions) of any property (including, without limitation,
any Equity Interests) by any Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable for cash, in each case at the option of the holder thereof), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date; provided, however, that (i) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock, (ii) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Parent or its Subsidiaries or by any such plan to
such employees, such Equity Interest shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Parent or one of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, resignation, death or disability
and (iii) if any class of Equity Interest of such Person by its terms authorizes
such Person to satisfy its obligations thereunder by delivery of an Equity
Interest that is not Disqualified Stock, such Equity Interests shall not be
deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Loan Party to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock.  The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Parent and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Early Termination Fee” has the meaning set forth in Section 2.09(b).

 

11

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to any fiscal period, without duplication, the sum
of (a) Net Income for that period, plus (b) any extraordinary loss, minus
(c) any extraordinary gain, plus (d) Interest Expense for that period, plus
(e) the aggregate amount of federal and state taxes on or measured by income for
that period (whether or not payable during that period), plus (f) depreciation
and amortization expense for that period, plus (g) all other non-cash expenses
(less non-cash gains) for that period, in each case as determined in accordance
with GAAP, consistently applied and, in the case of items (b), (c), (d), (e),
(f), and (g), to the extent deducted in determining such Net Income for that
period, minus (h) the aggregate amount of any income from interest for that
period (whether or not payable during that period).

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Lead Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Loan Party, and (ii) in each case is
acceptable to the Administrative Agent in its discretion, and is not ineligible
for inclusion in the calculation of the Borrowing Base pursuant to any of
clauses (a) through (k) below.  Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, an Account shall indicate no Person other than
a Loan Party as payee or remittance party.  In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer, a credit card payment processor, or credit card issuer pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card
Receivable.  Any Credit Card Receivables meeting the foregoing criteria shall be
deemed Eligible Credit Card Receivables but only as long as such Credit Card
Receivable is not included within any of the following categories, in which case
such Credit Card Receivable shall not constitute an Eligible Credit Card
Receivable:

 

(a)           Credit Card Receivable which do not constitute an “Account” (as
defined in the UCC);

 

(b)           Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

12

--------------------------------------------------------------------------------


 

(c)           Credit Card Receivables with respect to which a Loan Party does
not have good, valid and marketable title, free and clear of any Lien (other
than Liens granted to the Collateral Agent);

 

(d)           Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (it being the intent that
chargebacks in the ordinary course by the credit card processors shall not be
deemed violative of this clause);

 

(e)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(f)            Credit Card Receivables as to which the credit card processor has
the right under certain circumstances to require a Loan Party to repurchase the
Accounts from such credit card processor;

 

(g)           Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

 

(h)           Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

 

(i)            Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

(j)            Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or

 

(k)           Credit Card Receivables which the Administrative Agent determines
in its discretion to be uncertain of collection.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Loan Party that are finished goods,
merchantable and readily saleable to the public in the ordinary course deemed by
the Administrative Agent in its discretion to be eligible for inclusion in the
calculation of the Borrowing Base, in each case that, except as otherwise agreed
by the Administrative Agent, complies with each of the representations and
warranties respecting Inventory made by the Loan Party in the Loan Documents,
and that is not excluded as ineligible by virtue of one or more of the criteria
set forth below.  Except as otherwise agreed by the Administrative Agent, the
following items of Inventory shall not be included in Eligible Inventory:

 

(a)           Inventory that is not solely owned by a Loan Party or a Loan Party
does not have good and valid title thereto;

 

(b)           Inventory that is leased by or is on consignment to a Loan Party
or which is consigned by a Loan Party to a Person which is not a Loan Party;

 

(c)           Inventory that is not located in the United States of America
(excluding territories or possessions of the United States) at a location that
is owned or leased by a Loan Party, except to the extent that the Loan Parties
have furnished the Administrative Agent with (i) any UCC financing statements or
other documents that the Administrative Agent may determine to be necessary to
perfect its security interest in such Inventory at such location, and (ii) a
Collateral Access Agreement executed by the Person owning any such location on
terms reasonably acceptable to the Administrative Agent;

 

(d)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or

 

13

--------------------------------------------------------------------------------


 

slow moving, or are special order or custom items, work-in-process, raw
materials, or that constitute spare parts, promotional, marketing, packaging and
shipping materials or supplies used or consumed in a Loan Party’s business,
(iv) are seasonal in nature and which have been packed away for sale in the
subsequent season, (v) not in compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

 

(e)           Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent;

 

(f)            Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(g)           Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

(h)           Inventory that has been sold but not yet delivered or as to which
a Loan Party has accepted a deposit;

 

(j)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Loan Party or any of its Subsidiaries has received notice of a dispute in
respect of any such agreement; or

 

(k)           Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent, establishes
Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agents may require, all of the results of the foregoing to be reasonably
satisfactory to the Agents.

 

“Eligible Trade Receivables” means Accounts arising from the sale of the Loan
Parties’ Inventory (other than those consisting of Credit Card Receivables) that
satisfies the following criteria at the time of creation and continues to meet
the same at the time of such determination: such Account (i) has been earned by
performance and represents the bona fide amounts due to a Loan Party from an
account debtor, and in each case originated in the ordinary course of business
of such Loan Party, and (ii) in each case is acceptable to the Administrative
Agent in its discretion, and is not ineligible for inclusion in the calculation
of the Borrowing Base pursuant to any of clauses (a) through (t) below.  Without
limiting the foregoing, to qualify as an Eligible Trade Receivable, an Account
shall indicate no Person other than a Loan Party as payee or remittance party. 
In determining the amount to be so included, the face amount of an Account shall
be reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Loan Party may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Eligible Trade Receivable.  Any Accounts meeting the
foregoing criteria shall be deemed Eligible Trade Receivables but only as long
as such Account is not included within any of the following categories, in which
case such Account shall not constitute an Eligible Trade Receivable:

 

(a)           Accounts that are not evidenced by an invoice;

 

(b)           Accounts that have been outstanding for more than sixty (60) days
from the date of sale or more than thirty (3) days past the due date;

 

14

--------------------------------------------------------------------------------


 

(c)           Accounts due from any account debtor which is obligated on any
accounts described in clause (b), above.

 

(d)           Accounts with respect to which a Loan Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral Agent pursuant to the Security Documents);

 

(e)           Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;

 

(f)            Accounts which arise out of any sale made not in the ordinary
course of business, made on a basis other than upon credit terms usual to the
business of a Loan Party or are not payable in Dollars;

 

(g)           Accounts which are owed by any account debtor whose principal
place of business is not within the continental United States;

 

(h)           Accounts which are owed by any Affiliate or any employee of a Loan
Party;

 

(i)            Accounts for which all consents, approvals or authorizations of,
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agents have been duly obtained, effected or given and are in full force and
effect;

 

(j)            Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

(k)           Accounts due from any Governmental Authority except to the extent
that the subject account debtor is the federal government of the United States
of America and has complied with the Federal Assignment of Claims Act of 1940
and any similar state legislation;

 

(l)            Accounts (i) owing from any Person that is also a supplier to or
creditor of a Loan Party or any of its Subsidiaries or (ii) representing any
manufacturer’s or supplier’s credits, discounts, incentive plans or similar
arrangements entitling a Loan Party or any of its Subsidiaries to discounts on
future purchase therefrom;

 

(m)          Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;

 

(n)           Accounts arising out of sales to account debtors outside the
United States;

 

(o)           Accounts payable other than in Dollars or that are otherwise on
terms other than those normal and customary in the Loan Parties’ business;

 

(p)           Accounts evidenced by a promissory note or other instrument;

 

(q)           Accounts consisting of amounts due from vendors as rebates or
allowances;

 

(r)            Accounts which are in excess of the credit limit for such account
debtor established by a Loan Party in the ordinary course of business and
consistent with past practices;

 

(s)           Accounts which include extended payment terms (datings) beyond
those generally furnished to other account debtors in the ordinary course of
business; or

 

(t)            Accounts which the Administrative Agent determines in its
discretion to be unacceptable for borrowing.

 

15

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in no event shall any Account constitute Eligible
Trade Receivables unless and until the Administrative Agent has (i) received a
satisfactory field exam detailing all Accounts in form and substance
satisfactory to the Administrative Agent in its sole discretion, and
(ii) completed its due-diligence with respect to the Loan Parties’ Eligible
Trade Receivables, to the satisfaction of the Administrative Agent in its sole
discretion.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equipment” has the meaning provided in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on the date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any

 

16

--------------------------------------------------------------------------------


 

liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Lead Borrower or any ERISA
Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.03 hereof.

 

“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of (i) the Borrowing
Base at such time, minus (ii) the aggregate Outstanding Amount of all Credit
Extensions to, or for the account of, the Borrowers.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Borrower is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Lead Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a).

 

“Executive Order” has the meaning set forth in Section 10.18.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of February 13, 2007, between the Parent and Wells Fargo
Bank, National Association, as amended from time to time.

 

“Existing Letters of Credit” means, collectively, each of the letters of credit
issued under the Existing Credit Agreement and outstanding on the Closing Date,
as listed on Schedule 2.03.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Agents and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Family Group” means, with respect to any Person (i) such Person’s spouse,
children, grandchildren, heirs, lineal descendants, executors and
administrators, and (ii) any trust, family partnership or similar investment
entity of which any of the foregoing Persons are trustee(s), managing member(s),
managing partner(s) or similar officer(s) and/or that is for the benefit of any
of the foregoing Persons as long as one or more of such Persons has the
exclusive or joint right to control the voting and disposition of securities
held by such trust, family partnership or similar investment entity.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System

 

17

--------------------------------------------------------------------------------


 

arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Wells Fargo Bank on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated the Closing Date, among the
Borrowers and the Administrative Agent.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which months generally
end on the last Saturday of each calendar month in accordance with the fiscal
accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
generally end on the last Saturday of each January, April, July and October of
such Fiscal Year in accordance with the fiscal accounting calendar of the Loan
Parties.

 

“Fiscal Year” means the fiscal year of the Lead Borrower and its Subsidiaries
ending on the Saturday closest to each January 31st of any calendar year.

 

“Fixed Charge Coverage” shall mean the ratio of (a) the sum of EBITDA, to
(b) the sum of (without duplication) (i) Interest Expense for such period,
(ii) the sum of the scheduled current maturities (determined on a Consolidated
basis in accordance with GAAP) of Total Funded Debt during the period in
question, and (iii) all amount payable with respect to Capital Lease Obligations
for the period in question.

 

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gift Cards” means all merchandise credits, gift certificates and gift cards of
the Borrowers entitling the holder thereof to use all or a portion of the
credit, certificate or gift card to pay all or a portion of the purchase price
for any Inventory.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to

 

18

--------------------------------------------------------------------------------


 

government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or advance or supply
funds for the purchase of) any security for the payment of such Indebtedness or
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien), or (c) as an account party in respect of any letter of credit or
letter of credit guaranty issued to support such Indebtedness or obligation. 
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means, collectively, the Persons listed on Schedule 1.02 hereto, and
each other Person who shall from time to time execute and deliver a Joinder
Agreement as a Guarantor or such other document as may be required in accordance
with Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means, on any date of determination, a Loan Party (other
than a Borrower) or a Subsidiary of a Loan Party (other than a Loan Party),
which neither owns nor has any interest in any assets or other property that is
included in the Borrowing Base, and which (a) owns or has any interest in any
assets or other property with an aggregate book value (as reflected on the
financial statements of such Person) of less than $100,000 on such date, and
(b) has annual revenue of less than $100,000 on such date.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

19

--------------------------------------------------------------------------------


 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            All Attributable Indebtedness of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent, granting a Lien in the Intellectual Property and certain other
assets of the Loan Parties, as amended and in effect from time to time.

 

20

--------------------------------------------------------------------------------


 

“Interest Expense” shall mean, for any period, the sum, for the Loan Parties
(determined on a Consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest, fees, charges and related expenses
payable during such period to any Person in connection with Indebtedness or the
deferred purchase price of assets that is treated as interest in accordance with
GAAP, (b) the Synthetic Lease Interest component for such period, and (c) the
net amounts payable (or minus the net amounts receivable) under any Swap
Contract accrued during such period (whether or not actually paid or received
during such period).

 

“Interest Payment Date” means (a) as to each Base Rate Loan (including a Swing
Line Loan, the first calendar day of each month and the Maturity Date, and
(b) as to each LIBO Rate Loan, the first calendar day of each month, the last
day of each Interest Period applicable to such LIBO Rate Loan, and the Maturity
Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two or three months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)          no Interest Period shall extend beyond the Maturity Date; and

 

(iv)          notwithstanding the provisions of clause (iii) no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
and/or its Subsidiaries’ internal controls over financial reporting as described
in the Securities Laws and/or the collateral reporting obligations hereunder.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Advance Rate” means 75%.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s discretion with
respect to the determination

 

21

--------------------------------------------------------------------------------


 

of the saleability, at retail, of the Eligible Inventory or which reflect such
other factors as affect the market value of the Eligible Inventory. Without
limiting the generality of the foregoing, Inventory Reserves may, in the
Administrative Agent’s discretion, include (but are not limited to) reserves
based on:

 

(a)           obsolescence;

 

(b)           seasonality;

 

(c)           Shrink;

 

(d)           imbalance;

 

(e)           change in Inventory character;

 

(f)            change in Inventory composition;

 

(g)           change in Inventory mix;

 

(h)           mark-downs (both permanent and point of sale);

 

(i)            retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events; and

 

(j)            out-of-date and/or expired Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition Equity Interests of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower (or any Subsidiary thereof) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit I
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the lien of the Collateral Agent in any of the
Collateral. As of the Closing Date, such states will be limited to Pennsylvania,
Virginia and Washington.

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

22

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) Wells Fargo Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit (including
Existing Letters of Credit) hereunder (which successor may only be a Lender
selected by the Administrative Agent in its discretion that is reasonably
satisfactory to the Lead Borrower), and (b) any other Lender selected by the
Administrative Agent in its discretion that is reasonably satisfactory to the
Lead Borrower.  The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer that is
reasonably satisfactory to the Lead Borrower, in which case the term “L/C
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, and collectively means all
of them.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued in accordance herewith and shall include the Existing
Letters of Credit. Without limiting the foregoing, all Existing Letters of
Credit shall be deemed to have been issued hereunder and shall for all purposes
be deemed to be “Letters of Credit” hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $70,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. 
A permanent reduction of the Aggregate Commitments shall require a corresponding
pro rata reduction in the Letter of Credit Sublimit to an amount equal to (or,
at Lead Borrower’s option, less than) the Aggregate Commitments.

 

23

--------------------------------------------------------------------------------

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Wells Fargo Bank and with a term equivalent to such Interest Period
would be offered to Wells Fargo Bank by major banks in the London interbank
eurodollar market in which Wells Fargo Bank participates at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities; provided, however, “Lien” shall not include (i) any Loan Party’s
obligation to repurchase or exchange any Inventory sold in the ordinary course
of business in accordance with such Loan Party’s prevailing return and exchange
policies, or (ii) any reserves retained by a Loan Party’s credit card issuer or
credit card processor in its ordinary course of business.

 

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going-out-of-business”,
“store closing” or other similar sale or any other disposition of the Collateral
for the purpose of liquidating the Collateral.  Derivations of the word
“Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments at such time, or (b) the Borrowing Base at such time.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, or in

 

24

--------------------------------------------------------------------------------


 

connection with any transaction arising out of any Cash Management Services and
Bank Products provided by the Administrative Agent or any of its Affiliates,
each as amended and in effect from time to time.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of (i) the
Borrowers taken as a whole, or (ii) the Loan Parties taken as a whole; (b) a
material impairment of the ability of (i) the Borrowers taken as a whole, or
(ii) the Loan Parties taken as a whole, to perform their obligations under any
Loan Document; (c) a material impairment of the rights and remedies of, or
benefit to, the Agent or the Lenders under any Loan Document or a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; or (d) a
material adverse change in, or a material adverse effect upon, the Collateral. 
In determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events occurring on
or after the Closing Date would result in a Material Adverse Effect.

 

“Material Contract” means, with respect to any Person, each agreement to which
such Person is a party, the termination or breach of which could reasonably be
expected to result in a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $2,500,000.  For
purposes of determining the amount of Material Indebtedness at any time, the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof.

 

“Maturity Date” means February 13, 2012.

 

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Income” shall mean with respect to any fiscal period, the net income of the
Loan Parties determined in accordance with GAAP, consistently applied.

 

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)); and

 

25

--------------------------------------------------------------------------------


 

(b)           with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means (a) each Committed Loan Note, and (b) the Swing Line Loan Note, as
each may be amended, supplemented or modified from time to time.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and expenses that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and (b) any Other Liabilities.

 

“Operating Leases” shall mean any lease of property (whether real, personal or
mixed) for a period of longer than one year by a Person under which such Person
is lessee, other than a Capital Lease.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any transaction with any Agent, any Lender or any of their respective
Affiliates, which arises out of any Bank Products entered into with any Loan
Party and any such Person, as each may be amended from time to time

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

26

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Parent” means Coldwater Creek Inc., a Delaware corporation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default has
occurred and is continuing or would arise as a result of entering into such
transaction or the making such payment, and (b) after giving effect to such
transaction or payment, the Pro Forma Availability Condition has been
satisfied.  Prior to undertaking any transaction or payment which is subject to
the Payment Conditions, the Loan Parties shall deliver to the Administrative
Agent evidence of satisfaction of the conditions contained in clause (b) above
on a basis and on assumptions reasonably satisfactory to the Administrative
Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)           No Default or Event of Default has occurred and is continuing or,
immediately following such Acquisition or after taking into account the pro
forma financials, would result from the consummation of such Acquisition;

 

(b)           Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

 

(c)           The Lead Borrower shall have furnished the Administrative Agent
with thirty (30) days’ prior written notice of such intended Acquisition and
shall have furnished the Administrative Agent with a current draft of the
agreements, certificates and other documents delivered or to be delivered in
connection therewith (and final copies thereof as and when executed), a summary
of any due diligence undertaken by the Loan Parties in connection with such
Acquisition, appropriate financial statements of the Person which is the subject
of such Acquisition, pro forma projected financial statements for the twelve
(12) month period following such Acquisition after giving effect to such
Acquisition

 

27

--------------------------------------------------------------------------------


 

(including balance sheets, cash flows and income statements by quarter for the
acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Administrative Agent may reasonably
require, all of which shall be reasonably satisfactory to the Administrative
Agent;

 

(d)           Either (i) the legal structure of the Acquisition shall be
acceptable to the Administrative Agent in its reasonable discretion, or (ii) the
Loan Parties shall have provided the Administrative Agent with a solvency
opinion from an unaffiliated third party valuation firm reasonably satisfactory
to the Administrative Agent;

 

(e)           After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;

 

(f)            If the assets acquired in such Acquisition are to be included in
the Borrowing Base upon the consummation of such Acquisition, the Administrative
Agent shall have received (i) the results of appraisals of the assets (or the
assets of the Person) to be acquired in such Acquisition and of a commercial
finance examination of the Person which is (or whose assets are) being acquired,
and (ii) such other due diligence as the Administrative Agent may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent;

 

(g)           Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;

 

(h)           If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Facility Guarantor, as the Administrative Agent shall determine, and the
Collateral Agent shall have received a first priority security interest in such
Subsidiary’s Equity Interests, Inventory, Accounts and other property of the
same nature as constitutes collateral under the Security Documents;

 

(i)            Either (A) the consideration paid for (i) any one such
Acquisition (whether in cash, tangible property, notes or other property, other
than Equity Interests) after the Closing Date shall not exceed the sum of
$10,000,000, and (ii) all such Acquisitions (whether in cash, tangible property,
notes or other property, other than Equity Interests) after the Closing Date
shall not exceed, in the aggregate, the sum of $25,000,000, or (B) the
consideration for any such Acquisition is paid in Equity Interests issued by the
Parent or with the Net Proceeds from a sale or issuance by the Parent of the
Equity Interests of Parent, provided, that, such Net Proceeds are applied for
the consummation of such Acquisition within ninety (90) days of the receipt
thereof; and

 

(j)            The Loan Parties shall have satisfied the Payment Conditions.

 

“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment based upon any factor or circumstance which it reasonably believes in
good faith: (i) will or could reasonably be expected to adversely affect the
value of the Collateral, the enforceability or priority of the Collateral
Agent’s Liens thereon in favor of the Credit Parties or the amount which the
Collateral Agent and the Credit Parties would likely receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral; (ii) suggests

 

28

--------------------------------------------------------------------------------


 

that any collateral report or financial information delivered to the
Administrative Agent by or on behalf of the Loan Parties is incomplete,
inaccurate or misleading in any material respect; (iii) could reasonably be
expected to materially increase the likelihood of a bankruptcy, reorganization
or other insolvency proceeding involving any Loan Party; or (iv) creates or
reasonably could be expected to create a Default or Event of Default.  In
exercising such judgment, the Administrative Agent may consider, without
limitation, such factors or circumstances already addressed in or tested by the
definition of Eligible Inventory, Eligible Credit Card Receivables or Eligible
Trade Receivables, as well as any of the following: (A) the financial and
business climate and prospects of any Loan Party’s industry and general
macroeconomic conditions; (B) changes in demand for and pricing of Inventory;
(C) changes in any concentration of risk with respect to Inventory; (D) any
other factors or circumstances that will or could reasonably be expected to have
a Material Adverse Effect; (E) audits of books and records by third parties,
history of chargebacks or other credit adjustments; and (F) any other factors
that change or could reasonably be expected to change the credit risk of lending
to the Borrowers on the security of the Collateral.

 

“Permitted Disposition” means any of the following:

 

(a)           bulk sales or other Dispositions of the Inventory of a Loan Party
in the ordinary course of business, provided, that, at the time of any such bulk
sales, and immediately after giving effect thereto, a Usage Event Period Event
is not in effect, and the aggregate amount of all such bulk sales does not
exceed $1,000,000 in any Fiscal Year;

 

(b)           bulk sales or other Dispositions of the Inventory of a Loan Party
not in the ordinary course of business, made in connection with Store closings,
at arm’s length, provided, that such Store closures and related Inventory
Dispositions shall not exceed (i) in any Fiscal Year of the Parent and its
Subsidiaries, five percent (5%) of the number of the Loan Parties’ Stores as of
the beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Closing Date, ten percent (10%) of the number of
the Loan Parties’ Stores in existence as of the Closing Date (net of new Store
openings), provided, further, that all sales of Inventory in connection with
Store closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agents; provided, further,
that as long as a Cash Dominion Event shall have occurred and be continuing, all
Net Proceeds received in connection therewith are applied to the Obligations in
accordance with Section 2.05 hereof;

 

(c)           non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

 

(d)           licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided that, if requested
by the Agents, the Agents shall have entered into an intercreditor agreement
with the Person operating such licensed department on terms and conditions
reasonably satisfactory to the Agents;

 

(e)           Dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;

 

(f)            sales, transfers and Dispositions (i) among the Loan Parties,
(ii) by any Subsidiary to a Loan Party or (iii) to the extent constituting a
Permitted Investment, by any Loan Party to any Subsidiary;

 

29

--------------------------------------------------------------------------------


 

(g)           sales, transfers and Dispositions of or by any Subsidiary which is
not a Loan Party to another Subsidiary that is not a Loan Party; and

 

(h)           as long as no Default or Event of Default shall have occurred and
be continuing or would arise therefrom, sales of Real Estate of any Loan Party
(or sales of any Person or Persons created to hold such Real Estate or the
equity interests in such Person or Persons), including sale-leaseback
transactions involving any such Real Estate pursuant to leases on market terms,
provided, that (A) such sale is made for fair market value, (B) as long as a
Cash Dominion Event shall have occurred and be continuing, the Net Proceeds of
any such sale are utilized to repay the Obligations, and (C) in the case of any
sale-leaseback transaction permitted hereunder, the Collateral Agent shall have
received from such each purchaser or transferee a Collateral Access Agreement on
terms and conditions reasonably satisfactory to the Agents.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;

 

(c)           pledges and deposits made (i) in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations, other than any Lien imposed by ERISA and
(ii) in connection with an Acquisition or Permitted Disposition otherwise
permitted hereunder, whether as an earnest money deposit or an escrow
arrangement;

 

(d)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           Liens in respect of judgments that would not constitute an Event
of Default hereunder;

 

(f)            easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title defects
or survey matters that do not materially interfere with the current use of the
real property;

 

(g)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) except as permitted pursuant to clause (a) of the
definition of “Permitted Indebtedness,” the amount secured or benefited thereby
is not increased, (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured or benefited thereby is otherwise permitted hereunder;

 

(h)           Liens on fixed or capital assets acquired by any Loan Party which
are permitted under clause (c) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition, (ii) the Indebtedness
secured thereby does not exceed the cost of

 

30

--------------------------------------------------------------------------------


 

acquisition of such fixed or capital assets and (iii) such Liens shall not
extend to any other property or assets of the Loan Parties;

 

(i)            Liens in favor of the Collateral Agent;

 

(j)            Landlords’ and lessors’ Liens in respect of rent not in default;

 

(k)           possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

 

(l)            Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(m)          Liens arising from (i) precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party, or (ii) UCC filings which (x) have lapsed
or (y) relate to obligations that have been indefeasibly repaid in full and for
which no rights to obtain further extensions of credit or other financial
accommodations remain outstanding;

 

(n)           voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided, that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any Subsidiary;

 

(o)           Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

 

(p)           Liens on cash collateral securing letters of credit which are
permitted under clause (k) of the definition of Permitted Indebtedness; and

 

(r)            Liens on fixed or capital assets acquired or held by any Loan
Party relating to a financing permitted under clause (f) of the definition of
Permitted Indebtedness so long as such Liens shall not extend to any other
property or assets of the Loan Parties.

 

provided, however,  that, except as provided in any one or more of clauses
(a) through (r) above, the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness.

 

“Permitted Holder” means any one of the following: (i) Dennis Pence and (ii) Ann
Pence, and any member of the Family Group of each such Person.

 

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default has occurred and is continuing or would arise from the
incurrence thereof:

 

(a)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or

 

31

--------------------------------------------------------------------------------


 

extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and the direct or contingent obligor with respect thereto is not
changed as a result of or in connection with such refinancing, refunding,
renewal or extension, (ii) the result of such extension, renewal or replacement
shall not be an earlier maturity date or decreased weighted average life of such
Indebtedness, and (iii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended;

 

(b)           Indebtedness of any Loan Party to any other Loan Party; provided
that such Indebtedness shall (i) be evidenced by such documentation as the
Administrative Agent may reasonably require, (ii) constitute “Collateral” under
this Agreement and the Security Documents, (iii) be on terms (including
subordination terms) reasonably acceptable to the Administrative Agent, and
(iv) be otherwise permitted pursuant to Section 7.03;

 

(c)           without duplication of Indebtedness described in clause (f) of
this definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and Synthetic Lease Obligations, and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased weighted average life thereof
provided that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate,
provided, however, that, in addition to the Capital Lease Obligations
outstanding on the date hereof and listed on Schedule 7.03, the aggregate
principal amount of all Indebtedness permitted by this clause (c) shall not
exceed (i) $5,000,000 in any any Fiscal Year, or (ii) $15,000,000 at any time on
or after the Closing Date, and provided, further, that, if requested by the
Collateral Agent, the Loan Parties shall cause the holders of any such
Indebtedness to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Collateral Agent;

 

(d)           obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided that the

 

32

--------------------------------------------------------------------------------


 

aggregate Swap Termination Value thereof shall not exceed $2,500,000 at any time
outstanding;

 

(e)           contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business;

 

(f)            Indebtedness (i) incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder), provided that, (A) as long as
a Cash Dominion Event shall have occurred and be continuing, all Net Proceeds
received in connection with any such Indebtedness are applied to the
Obligations, and (B) the Collateral Agent shall have received from the holders
of such Indebtedness a Collateral Access Agreement on terms reasonably
satisfactory to the Collateral Agent, or (ii) constituting Capital Lease
Obligations relating to Real Estate that is subject to a sale-leaseback
transaction permitted pursuant to clause (h) of the definition of Permitted
Disposition;

 

(g)           Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided, that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Agents;

 

(h)           Indebtedness of (i) any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party) or (ii) any Subsidiary to the extent that such Indebtedness
constitutes a Permitted Investment pursuant to clause (g)(iv) of the definition
thereof;

 

(i)            the Obligations;

 

(j)            Subordinated Indebtedness;

 

(k)           (i) unsecured Indebtedness, not otherwise permitted under
subsections (a) through (j) above, or (ii) Indebtedness relating to cash
collateralized Letters of Credit, provided, that, the aggregate principal amount
of all Indebtedness specified in clauses (i) and (ii) hereto shall collectively
not exceed $1,000,000 at any one time outstanding;

 

(l)            Guarantees of any Loan Party or other Subsidiary in respect of
obligations of another Loan Party that are otherwise permitted to be incurred
under this Agreement and the other Loan Documents; and

 

(m)          all Indebtedness referred to in clause (g) to the definition of
Indebtedness, other than any such Indebtedness which constitutes Disqualified
Stock.

 

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

33

--------------------------------------------------------------------------------


 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause
(c) above or with any primary dealer and having a market value at the time that
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into;

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

 

(f)            Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;

 

(g)           (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties,
(iii) additional Investments by any Subsidiary that is not a Loan Party in
another Subsidiary that is not a Loan Party, and (iv) additional investments by
any Loan Party in a Subsidiary that is not a Loan Party so long as, in the case
of this clause (iv), the proceeds of any such Investment is used by each such
Subsidiary to pay for its operating expenses incurred in the ordinary course of
its business, and the aggregate amount of such Investments following the Closing
Date (y) in all such Subsidiaries (other than Coldwater HK), does not exceed
$100,000 per Fiscal Year, and (z) in Coldwater HK, does not exceed $3,000,000
per Fiscal Year;

 

(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(i)            Guarantees constituting Permitted Indebtedness;

 

(j)            Investments by any Loan Party in Swap Contracts permitted
hereunder;

 

(k)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(l)            advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an amount not to exceed
$300,000 to any individual

 

34

--------------------------------------------------------------------------------


 

at any time or in an aggregate amount not to exceed $300,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(m)          Investments constituting Permitted Acquisitions;

 

(n)           Capital contributions made by any Loan Party to another Loan
Party;

 

(o)           to the extent constituting an Investment, all Capital Expenditures
permitted hereunder.

 

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) shall be permitted unless (i) either (A) no Loans are
then outstanding, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBO Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) such Investments are pledged to the Collateral Agent
as additional Collateral for the Obligations pursuant to such agreements as may
be reasonably required by the Collateral Agent.

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

 

(a)           Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

(b)           Is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation;

 

(c)           Is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

(d)           Together with all other Permitted Overadvances then outstanding,
shall not (i) exceed ten percent (10%) of the Loan Cap at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree.

 

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 regarding the Lender’s obligations with respect
to Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder, and provided
further that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Pledge Agreement” means, collectively, the Pledge Agreements dated as of the
Closing Date among the Loan Parties party thereto and the Collateral Agent, as
amended and in effect from time to time.

 

“Prepayment Event” means:

 

35

--------------------------------------------------------------------------------


 

(a)           any Disposition (including, without limitation, pursuant to any
sale-leaseback transaction) of any property or asset of a Loan Party;

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless (i) the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent or (ii) prior to the occurrence of a Cash Dominion
Event, the proceeds therefrom are utilized in accordance with Section 6.21;

 

(c)           the issuance by a Loan Party of any Equity Interests, other than
any such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration
for a Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

 

(d)           the incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness; or

 

(e)           the receipt by any Loan Party of any Extraordinary Receipts.

 

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Availability following, and
after giving effect to, such transaction or payment, will be equal to or greater
than thirty percent (30%) of the Loan Cap.

 

“Pro Forma Availability” shall mean, for any date of calculation, the projected
average Availability (exclusive of any projected Short-Term Borrowings) for each
Fiscal Month during any projected twelve (12) Fiscal Months.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s discretion with
respect to the determination of the collectability in the ordinary course of
Eligible Trade Receivables.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors, attorneys
and representatives of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reports” has the meaning provided in Section 9.11.

 

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the Aggregate Commitments or, if the Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded

 

36

--------------------------------------------------------------------------------


 

participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Reserves” means all (if any) Inventory Reserves, Availability Reserves and
Receivables Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer of a Loan Party or any of the other individuals designated in
writing to the Administrative Agent by an existing Responsible Officer of a Loan
Party as an authorized signatory of any certificate or other document to be
delivered hereunder.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 

“Restricted Payment Conditions” means, at the time of determination with respect
to any specified transaction or payment, that (a) no Default or Event of Default
has occurred and is continuing or would arise as a result of entering into such
transaction or making such payment, (b) after giving effect to such transaction
or payment, the Restricted Pro Forma Availability Condition has been satisfied,
and (c) on the date of such transaction or payment, the amount of Total
Outstandings (other than the undrawn amount available to be drawn under all
outstanding Letters of Credit and Short-Term Borrowings) shall be zero.

 

“Restricted Preferred Equity Dividend Conditions” means, at the time of
determination with respect to any specified dividend payment in respect of
preferred equity, that (a) no Default or Event of Default has occurred and is
continuing or would arise as a result of making such payment, and (b) after
giving effect to such payment, the Restricted Preferred Equity Dividend Pro
Forma Liquidity Amount is not less than $25,000,000

 

“Restricted Preferred Equity Dividend Pro Forma Liquidity Amount” shall mean,
for any date on which any dividend payment in respect of preferred equity is
paid, after giving effect to such payment, and projected for the 90 consecutive
day period following the date of the proposed payment, the sum of
(a) Availability plus (b) cash and cash equivalents of the type described in
clauses (a) through (e) of the definition of Permitted Investments held by the
Loan Parties.

 

“Restricted Pro Forma Availability” shall mean, for any date of calculation, the
projected average Availability (exclusive of any projected Short-Term
Borrowings) for the 90 consecutive day period following a proposed Restricted
Payment, as reasonably projected by the Lead Borrower in good faith.

 

“Restricted Pro Forma Availability Condition” shall mean, for any date of
calculation with respect to any transaction or payment, the Restricted Pro Forma
Availability following, and after

 

37

--------------------------------------------------------------------------------


 

giving effect to, such transaction or payment, will be equal to or greater than
fifty percent (50%) of the Loan Cap.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreement, the Blocked Account Agreements, the
DDA Notifications, the Credit Card Notifications, and each other security
agreement or other instrument or document executed and delivered to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations.

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Short-Term Borrowings” means any Loan, the proceeds of which are used to repay
any interest, fees, costs, Credit Party Expenses or any Unreimbursed Amount
incurred in connection with this Agreement or the other Loan Documents, which is
fully repaid by the Borrower, in cash, within 15 days following notice of such
Loan.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for

 

38

--------------------------------------------------------------------------------


 

reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which Wells Fargo Bank is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
Equipment, Inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and

 

39

--------------------------------------------------------------------------------


 

termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo Retail Finance, LLC, its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Loan Note” means the promissory note of the Borrowers substantially
in the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000,
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Synthetic Lease” shall mean each arrangement, however described, under which
the obligor accounts for its interest in the property covered thereby under GAAP
as lessee of a lease which is not a Capital Lease and accounts for its interest
in the property covered thereby for Federal income tax purposes to the owner.

 

“Synthetic Lease Interest Component” shall mean, with respect to any Person for
any period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases of such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale-leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII.

 

“Total Funded Debt” shall mean all Indebtedness (to the extent included as
Indebtedness in accordance with GAAP) of the Loan Parties on a Consolidated
basis.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trade Receivables Advance Rate” means 85%.

 

40

--------------------------------------------------------------------------------

 

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

 

“UFCA “ has the meaning specified in Section 10.21(d).

 

“UFTA” has the meaning specified in Section 10.21(d).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Usage Event Period” means, any period during which any of the following
conditions exists: (i) a Default or Event of Default has occurred and is
continuing, (ii) Availability is less than or equal to 50% of the Loan Cap,
(iii) the Loan Parties maintain (a) on a 30 day average basis, less than
$30,000,000 of cash and cash equivalents of the type described in clauses
(a) through (e) of the definition of Permitted Investments, or (b) at any time,
less than $20,000,000 of cash and cash equivalents of the type described in
clauses (a) through (e) of the definition of Permitted Investments, or
(iv) Total Outstandings (other than the undrawn amount available to be drawn
under outstanding Letters of Credit and Short-Term Borrowings) is greater than
zero.  The “Usage Event Period” shall commence with and include the Fiscal Month
during which any such condition first occurred and continue until the expiration
of 30 consecutive Business Days after the date on which no such conditions
exist.

 

“Wells Fargo Bank” means Wells Fargo Bank, N.A., a national banking association.

 

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 


(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY

 

41

--------------------------------------------------------------------------------


 


PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO
ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN
WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL
STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING REPLACING OR
INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS
OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL
BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.

 


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

 


(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 


(D)           IN THE CASE OF ANY COMPONENT OF THE CALCULATION OF RESERVES OR
BORROWING BASE THAT PROVIDES FOR A DETERMINATION TO BE MADE IN THE
ADMINISTRATIVE AGENT’S DISCRETION, SUCH DISCRETION SHALL BE EXERCISED BY THE
ADMINISTRATIVE AGENT IN ITS PERMITTED DISCRETION.

 


1.03        ACCOUNTING TERMS

 


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A
MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL STATEMENTS,
EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.

 


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE LEAD BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE LEAD BORROWER SHALL NEGOTIATE IN
GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT
THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) THE LEAD BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO
SUCH CHANGE IN GAAP.

 

1.04        Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be

 

42

--------------------------------------------------------------------------------


 

deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

 

1.07        Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Committed Loans; Reserves. (a) Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, or
(y) such Lender’s Applicable Percentage of the Borrowing Base; subject in each
case to the following limitations:

 

(I)            AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, THE TOTAL
OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF (A) THE AGGREGATE COMMITMENTS, OR
(B) THE BORROWING BASE;

 

(II)           AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, THE AGGREGATE
OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS
SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE
LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT;

 

(III)          THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS SHALL NOT AT ANY
TIME EXCEED THE LETTER OF CREDIT SUBLIMIT; AND

 

(IV)          AFTER GIVING EFFECT TO ALL CREDIT EXTENSIONS, NO OVERADVANCE SHALL
EXIST.

 

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Committed Loans may
be Base Rate Loans or LIBO Rate Loans, as further provided herein.

 

(B)           THE FOLLOWING ARE THE RESERVES WHICH MAY BE ESTABLISHED AS OF THE
CLOSING DATE:

 

(I)            RENT (AN AVAILABILITY RESERVE): AN AMOUNT EQUAL TO TWO
(2) MONTHS’ RENT FOR ALL OF THE BORROWERS’ LEASED LOCATIONS IN EACH LANDLORD
LIEN STATE, OTHER THAN LEASED LOCATIONS WITH RESPECT TO WHICH THE COLLATERAL
AGENT HAS RECEIVED A COLLATERAL ACCESS AGREEMENT IN FORM REASONABLY SATISFACTORY
TO THE COLLATERAL AGENT;

 

(II)           CUSTOMER CREDIT LIABILITIES (AN AVAILABILITY RESERVE);

 

(III)          SELF FUNDED HEALTH INSURANCE (AN AVAILABILITY RESERVE);

 

(IV)          SHRINK (AN INVENTORY RESERVE); AND

 

(V)           ANY ADDITIONAL RESERVES DESCRIBED IN THE BORROWING BASE
CERTIFICATE DELIVERED ON THE CLOSING DATE.

 

43

--------------------------------------------------------------------------------


 

(C)           THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, AT ANY TIME AND
FROM TIME TO TIME ON OR AFTER THE CLOSING DATE IN ITS DISCRETION TO ESTABLISH
NEW, OR MODIFY OR ELIMINATE ANY EXISTING, ELIGIBILITY CRITERIA OR RESERVES.

 

2.02        Borrowings, Conversions and Continuations of Committed Loans.

 

(A)           COMMITTED LOANS (OTHER THAN SWING LINE LOANS) SHALL BE EITHER BASE
RATE LOANS OR LIBO LOANS AS THE LEAD BORROWER MAY REQUEST SUBJECT TO AND IN
ACCORDANCE WITH THIS SECTION 2.02.  ALL SWING LINE LOANS SHALL BE ONLY BASE RATE
LOANS.  SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 2.02, COMMITTED
BORROWINGS OF MORE THAN ONE TYPE MAY BE INCURRED AT THE SAME TIME.

 

(B)           EACH COMMITTED BORROWING, EACH CONVERSION OF COMMITTED LOANS FROM
ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF LIBO RATE LOANS SHALL BE MADE
UPON THE LEAD BORROWER’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH
MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO
THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR CONTINUATION OF LIBO
RATE LOANS OR OF ANY CONVERSION OF LIBO RATE LOANS TO BASE RATE LOANS, AND
(II) ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF BASE RATE
LOANS.  EACH TELEPHONIC NOTICE BY THE LEAD BORROWER PURSUANT TO THIS
SECTION 2.02(B) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE
AGENT OF A WRITTEN COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY
A RESPONSIBLE OFFICER OF THE LEAD BORROWER.  EACH BORROWING OF, CONVERSION TO OR
CONTINUATION OF LIBO RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $1,000,000 OR
A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF.  EXCEPT AS PROVIDED IN SECTIONS
2.03(C) AND 2.04(C), EACH BORROWING OF OR CONVERSION TO BASE RATE LOANS SHALL BE
IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS
THEREOF.  EACH COMMITTED LOAN NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL
SPECIFY (I) WHETHER THE LEAD BORROWER IS REQUESTING A COMMITTED BORROWING, A
CONVERSION OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF
LIBO RATE LOANS, (II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR
CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE
PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED, CONVERTED OR CONTINUED,
(IV) THE TYPE OF COMMITTED LOANS TO BE BORROWED OR TO WHICH EXISTING COMMITTED
LOANS ARE TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF THE INTEREST
PERIOD WITH RESPECT THERETO.  IF THE LEAD BORROWER FAILS TO SPECIFY A TYPE OF
COMMITTED LOAN IN A COMMITTED LOAN NOTICE OR IF THE LEAD BORROWER FAILS TO GIVE
A TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE APPLICABLE
COMMITTED LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS.  ANY SUCH
AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF
THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE LIBO RATE
LOANS.  IF THE LEAD BORROWER REQUESTS A BORROWING OF, CONVERSION TO, OR
CONTINUATION OF LIBO RATE LOANS IN ANY SUCH COMMITTED LOAN NOTICE, BUT FAILS TO
SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN INTEREST
PERIOD OF ONE MONTH.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, A SWING
LINE LOAN MAY NOT BE CONVERTED TO A LIBO RATE LOAN.

 

(C)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE OF THE APPLICABLE COMMITTED LOANS, AND IF NO TIMELY NOTICE OF A
CONVERSION OR CONTINUATION IS PROVIDED BY THE LEAD BORROWER, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO
BASE RATE LOANS DESCRIBED IN SECTION 2.02(B).  IN THE CASE OF A COMMITTED
BORROWING, EACH LENDER SHALL MAKE THE AMOUNT OF ITS COMMITTED LOAN AVAILABLE TO
THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE
APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL
CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL USE REASONABLE
EFFORTS TO MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWERS IN LIKE FUNDS
BY NO LATER THAN 4:00 P.M. ON THE DAY OF RECEIPT BY THE ADMINISTRATIVE AGENT
EITHER BY (I) CREDITING THE ACCOUNT OF THE LEAD BORROWER ON THE BOOKS OF THE
ADMINISTRATIVE AGENT WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH
FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY
ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE LEAD BORROWER; PROVIDED, HOWEVER,
THAT IF, ON THE DATE THE COMMITTED LOAN NOTICE WITH RESPECT TO SUCH BORROWING IS
GIVEN BY THE LEAD BORROWER, THERE ARE L/C BORROWINGS

 

44

--------------------------------------------------------------------------------


 

OUTSTANDING, THEN THE PROCEEDS OF SUCH BORROWING, FIRST, SHALL BE APPLIED TO THE
PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND SECOND, SHALL BE MADE AVAILABLE
TO THE BORROWERS AS PROVIDED ABOVE.

 

(D)           THE ADMINISTRATIVE AGENT, WITHOUT THE REQUEST OF THE LEAD
BORROWER, MAY ADVANCE ANY INTEREST, FEE, EXPENSES, SERVICE CHARGE, CREDIT PARTY
EXPENSES, OR OTHER PAYMENT TO WHICH ANY CREDIT PARTY IS ENTITLED FROM THE LOAN
PARTIES PURSUANT HERETO OR ANY OTHER LOAN DOCUMENT, IN EACH CASE, AS AND WHEN
DUE AND PAYABLE, AND MAY CHARGE THE SAME TO THE LOAN ACCOUNT NOTWITHSTANDING
THAT AN OVERADVANCE MAY RESULT THEREBY.  THE ADMINISTRATIVE AGENT SHALL ADVISE
THE LEAD BORROWER OF ANY SUCH ADVANCE OR CHARGE PROMPTLY AFTER THE MAKING
THEREOF.  SUCH ACTION ON THE PART OF THE ADMINISTRATIVE AGENT SHALL NOT
CONSTITUTE A WAIVER OF THE ADMINISTRATIVE AGENT’S RIGHTS AND THE BORROWERS’
OBLIGATIONS UNDER SECTION 2.05.  ANY AMOUNT WHICH IS ADDED TO THE PRINCIPAL
BALANCE OF THE LOAN ACCOUNT AS PROVIDED IN THIS SECTION 2.02(D) SHALL BEAR
INTEREST AT THE INTEREST RATE THEN AND THEREAFTER APPLICABLE TO BASE RATE LOANS.

 

(E)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A LIBO RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH LIBO
RATE LOAN.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT MAY, AND AT THE DIRECTION OF THE REQUIRED
LENDERS SHALL, PROHIBIT LOANS FROM BEING REQUESTED AS, CONVERTED TO, OR
CONTINUED AS, LIBO RATE LOANS.

 

(F)            THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE LEAD BORROWER
AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR LIBO
RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME THAT BASE RATE
LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LEAD BORROWER
AND THE LENDERS OF ANY CHANGE IN WELLS FARGO BANK’S PRIME RATE USED IN
DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
CHANGE.

 

(G)           AFTER GIVING EFFECT TO ALL COMMITTED BORROWINGS, ALL CONVERSIONS
OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF
COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN FIVE (5) INTEREST
PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.

 

(H)           THE ADMINISTRATIVE AGENT, THE LENDERS, THE SWING LINE LENDER AND
THE L/C ISSUER SHALL HAVE NO OBLIGATION TO MAKE ANY LOAN, OR TO CAUSE THE
ISSUANCE OF OR PROVIDE ANY LETTER OF CREDIT, IF AN OVERADVANCE WOULD RESULT. 
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, MAKE PERMITTED OVERADVANCES
WITHOUT THE CONSENT OF THE LENDERS, THE SWING LINE LENDER AND THE L/C ISSUER AND
EACH LENDER SHALL BE BOUND THEREBY.  ANY PERMITTED OVERADVANCE MAY CONSTITUTE A
SWING LINE LOAN. A PERMITTED OVERADVANCE IS FOR THE ACCOUNT OF THE BORROWERS AND
SHALL CONSTITUTE A LOAN AND AN OBLIGATION AND SHALL BE REPAID BY THE BORROWERS
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.05(C).  THE MAKING OF ANY SUCH
PERMITTED OVERADVANCE ON ANY ONE OCCASION SHALL NOT OBLIGATE THE ADMINISTRATIVE
AGENT OR ANY LENDER TO MAKE OR PERMIT ANY PERMITTED OVERADVANCE ON ANY OTHER
OCCASION OR TO PERMIT SUCH PERMITTED OVERADVANCES TO REMAIN OUTSTANDING. THE
MAKING BY THE ADMINISTRATIVE AGENT OF A PERMITTED OVERADVANCE SHALL NOT MODIFY
OR ABROGATE ANY OF THE PROVISIONS OF SECTION 2.03 REGARDING THE LENDERS’
OBLIGATIONS TO PURCHASE PARTICIPATIONS WITH RESPECT TO LETTERS OF CREDIT OR OF
SECTION 2.04 REGARDING THE LENDERS’ OBLIGATIONS TO PURCHASE PARTICIPATIONS WITH
RESPECT TO SWING LINE LOANS.  WITHOUT LIMITING THE FOREGOING, THE ADMINISTRATIVE
AGENT SHALL HAVE NO LIABILITY FOR, AND NO LOAN PARTY OR CREDIT PARTY SHALL HAVE
THE RIGHT TO, OR SHALL, BRING ANY CLAIM OF ANY KIND WHATSOEVER AGAINST THE
ADMINISTRATIVE AGENT WITH RESPECT TO “INADVERTENT OVERADVANCES” (I.E. WHERE AN
OVERADVANCE RESULTS FROM CHANGED CIRCUMSTANCES BEYOND THE CONTROL OF THE
ADMINISTRATIVE AGENT (SUCH AS A REDUCTION IN THE COLLATERAL VALUE)) REGARDLESS
OF THE AMOUNT OF ANY SUCH OVERADVANCE(S).

 

2.03        Letters of Credit.

 

(A)           THE LETTER OF CREDIT COMMITMENT.

 

(i)            Subject to the terms and conditions set forth herein, (A) the
Administrative Agent, in reliance upon the agreements of the Lenders set forth
in this Section 2.03, shall cause the L/C Issuer from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrowers,
and to amend or extend Letters of Credit previously issued by the L/C

 

45

--------------------------------------------------------------------------------


 

Issuer, in accordance with Section 2.03(b) below; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the
Borrowers and any drawings thereunder; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the lesser of the Aggregate Commitments or the
Borrowing Base, (y) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Lead Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  Any L/C Issuer (other than Wells Fargo
Bank or any of its Affiliates) shall notify the Administrative Agent in writing
on each Business Day of all Letters of Credit issued on the prior Business Day
by such L/C Issuer.  All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof (notwithstanding the fact that
the Existing Letters of Credit were issued for the account of the Parent and not
the Borrowers).

 

(ii)           No Letter of Credit shall be issued if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(B)           subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 120 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the Letter of Credit Expiration Date or
all the Lenders have approved such expiry date.

 

(iii)          No Letter of Credit shall be issued, without the prior consent of
the Administrative Agent, if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed

 

46

--------------------------------------------------------------------------------


 

loss, cost or expense which was not applicable on the Closing Date and which the
L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial Stated Amount less than $50,000,
in the case of a Commercial Letter of Credit, or $100,000, in the case of a
Standby Letter of Credit;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or

 

(F)           a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender or
Deteriorating Lender hereunder, unless the Administrative Agent or the L/C
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

 

(iv)          The Borrowers shall not permit any Letter of Credit to be amended
if (A) the L/C Issuer would not be permitted at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) if the beneficiary
of such Letter of Credit does not accept the proposed amendment to such Letter
of Credit.

 

(v)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Lead Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower.  Any Letter of Credit Application or other document delivered
hereunder that is signed by a Responsible Person shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrowers.  Such Letter of Credit Application must be
received by the Administrative Agent and the L/C Issuer not later than
11:00 a.m. at least two Business Days (or such other date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  Promptly after receipt of any Letter of Credit Application,
the Administrative Agent will confirm with the L/C Issuer (other than Wells
Fargo Bank or any of its Affiliates), by telephone or in writing, that the L/C
Issuer has received a copy of such Letter of Credit Application from the Lead
Borrower and, if not, the Administrative Agent will provide the L/C Issuer with
a copy thereof.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit

 

47

--------------------------------------------------------------------------------


 

Application shall specify in form and detail satisfactory to the Administrative
Agent and the L/C Issuer: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
Administrative Agent or the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Administrative
Agent and the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the
Administrative Agent or the L/C Issuer may require.  Additionally, the Lead
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)           Unless the L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the applicable Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance or amendment of each Letter
of Credit, each Lender shall be deemed to (without any further action), and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer,
without recourse or warranty, a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.  Upon any change in the Commitments under this
Agreement, it is hereby agreed that with respect to all L/C Obligations, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Applicable Percentages of the assigning and assignee Lenders.

 

(iii)          If the Lead Borrower so requests in any applicable Letter of
Credit Application, the Administrative Agent may, in its sole and absolute
discretion, cause the L/C Issuer to issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued.  Unless otherwise directed
by the Administrative Agent or the L/C Issuer, the Lead Borrower shall not be
required to make a specific request to the Administrative Agent or the L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Standby Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Administrative Agent shall instruct the L/C Issuer not to
permit any such extension if (A) the Administrative Agent has determined that it
would not be permitted, or would have no obligation, at such time to cause or
have the L/C Issuer issue

 

48

--------------------------------------------------------------------------------


 

such Standby Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) the L/C Issuer has received notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Lead Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Administrative Agent shall
notify the Lead Borrower thereof; provided, however, that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the L/C Issuer and the Lenders with respect to any such payment. 
Not later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer through the Administrative Agent on the same day in an
amount equal to the amount of such drawing, less the amount of any funds
withdrawn by the L/C Issuer from account number 4121499255, maintained at Wells
Fargo Bank (or such other account maintained at Wells Fargo Bank as the
Borrowers shall designate from time to time in writing), that the L/C Issuer
used to repay such drawing, provided, that the Administrative Agent has received
written notice of such withdrawal and the amount thereof.  If the Borrowers fail
to fully reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone or electronic means.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrowers shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that

 

49

--------------------------------------------------------------------------------


 

is not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  In such
event, each Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the principal
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(D)           REPAYMENT OF PARTICIPATIONS.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

50

--------------------------------------------------------------------------------


 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWERS TO
REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO
REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Laws;

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any of their Subsidiaries; or

 

(vi)          the fact that any Event of Default shall have occurred and be
continuing.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the L/C
Issuer.  The Borrowers shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

 

(F)            ROLE OF L/C ISSUER.  EACH LENDER AND THE BORROWERS AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO

 

51

--------------------------------------------------------------------------------


 

ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE
AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE
L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES
NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE
TO ANY LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE
REQUEST OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS
APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT; (III) ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN
TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR
RELATING TO ANY LETTER OF CREDIT OR ANY ERROR IN INTERPRETATION OF TECHNICAL
TERMS; OR (IV) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF
ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT. 
THE BORROWERS HEREBY ASSUME ALL RISKS OF THE ACTS OR OMISSIONS OF ANY
BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT;
PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT,
PRECLUDE THE BORROWERS’ PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST
THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE
L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES
NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE
OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (V) OF
SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM AGAINST THE L/C ISSUER,
AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWERS, TO THE EXTENT, BUT ONLY TO
THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVE WERE CAUSED BY THE L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY (OR THE L/C ISSUER MAY
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT), AND THE L/C
ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY
INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.

 

(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING THAT REMAINS
OUTSTANDING, OR (II) IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C
OBLIGATION FOR ANY REASON REMAINS OUTSTANDING, THE BORROWERS SHALL, IN EACH
CASE, IMMEDIATELY CASH COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS.  SECTIONS 2.05 AND 8.02(C) SET FORTH CERTAIN ADDITIONAL
REQUIREMENTS TO DELIVER CASH COLLATERAL HEREUNDER.  FOR PURPOSES OF THIS
SECTION 2.03, SECTION 2.05 AND SECTION 8.02(C), “CASH COLLATERALIZE” MEANS TO
PLEDGE AND DEPOSIT WITH OR DELIVER TO THE COLLATERAL AGENT, FOR THE BENEFIT OF
THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR
DEPOSIT ACCOUNT BALANCES IN AN AMOUNT EQUAL TO 105% OF THE OUTSTANDING AMOUNT OF
ALL L/C OBLIGATIONS, PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE
SATISFACTORY TO THE COLLATERAL AGENT AND THE L/C ISSUER (WHICH DOCUMENTS ARE
HEREBY CONSENTED TO BY THE LENDERS).  DERIVATIVES OF SUCH TERM HAVE
CORRESPONDING MEANINGS.  THE BORROWERS HEREBY GRANT TO THE COLLATERAL AGENT A
SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN
AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN THE
CASH COLLATERAL ACCOUNT.  IF AT ANY TIME THE COLLATERAL AGENT DETERMINES THAT
ANY FUNDS HELD AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY
PERSON OTHER THAN THE COLLATERAL AGENT OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS
LESS THAN THE AGGREGATE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, THE BORROWERS
WILL, FORTHWITH UPON DEMAND BY THE COLLATERAL AGENT, PAY TO THE COLLATERAL
AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AS CASH COLLATERAL, AN AMOUNT EQUAL
TO THE EXCESS OF (X) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (Y) THE TOTAL AMOUNT
OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE COLLATERAL AGENT
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING
OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL,

 

52

--------------------------------------------------------------------------------


 

SUCH FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAWS, TO
REIMBURSE THE L/C ISSUER AND, TO THE EXTENT NOT SO APPLIED, SHALL THEREAFTER BE
APPLIED TO SATISFY OTHER OBLIGATIONS.

 

(H)           APPLICABILITY OF ISP AND UCP.  UNLESS OTHERWISE EXPRESSLY AGREED
BY THE L/C ISSUER AND THE LEAD BORROWER WHEN A LETTER OF CREDIT IS ISSUED
(INCLUDING ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT),
(I) THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT, AND
(II) THE RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, AS
MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF
ISSUANCE SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.

 

(I)            LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE, A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT FEE”) FOR
EACH LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE TIMES THE DAILY STATED AMOUNT
UNDER EACH SUCH LETTER OF CREDIT (AS DETERMINED PURSUANT TO SECTION 1.06).  FOR
PURPOSES OF COMPUTING THE DAILY STATED AMOUNT AVAILABLE TO BE DRAWN UNDER ANY
LETTER OF CREDIT, THE STATED AMOUNT OF THE LETTER OF CREDIT SHALL BE DETERMINED
IN ACCORDANCE WITH SECTION 1.06.  LETTER OF CREDIT FEES SHALL BE (I) DUE AND
PAYABLE ON THE FIRST CALENDAR DAY OF EACH MONTH, COMMENCING WITH THE FIRST SUCH
DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF
CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND, AND (II) COMPUTED ON A MONTHLY
BASIS IN ARREARS.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY
MONTH, THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER OF EACH LETTER OF CREDIT
SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH
PERIOD DURING SUCH MONTH THAT SUCH APPLICABLE RATE WAS IN EFFECT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, WHILE ANY EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE AGENT MAY, AND UPON
THE REQUEST OF THE REQUIRED LENDERS SHALL, NOTIFY THE LEAD BORROWER THAT ALL
LETTER OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT RATE AND THEREAFTER SUCH
LETTER OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.

 

(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE L/C ISSUER, A FRONTING FEE (I) WITH RESPECT TO EACH COMMERCIAL
LETTER OF CREDIT, AT A RATE EQUAL TO 0.125 PER CENT PER ANNUM, COMPUTED ON THE
AMOUNT OF SUCH LETTER OF CREDIT, AND PAYABLE UPON THE ISSUANCE THEREOF,
(II) WITH RESPECT TO ANY AMENDMENT OF A COMMERCIAL LETTER OF CREDIT INCREASING
THE AMOUNT OF SUCH LETTER OF CREDIT, AT A RATE SEPARATELY AGREED BETWEEN THE
LEAD BORROWER AND THE L/C ISSUER, COMPUTED ON THE AMOUNT OF SUCH INCREASE, AND
PAYABLE UPON THE EFFECTIVENESS OF SUCH AMENDMENT, AND (III) WITH RESPECT TO EACH
STANDBY LETTER OF CREDIT, AT A RATE EQUAL TO 0.125 PERCENT PER ANNUM, COMPUTED
ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT AND ON A
MONTHLY BASIS IN ARREARS.  SUCH FRONTING FEES SHALL BE DUE AND PAYABLE ON THE
FIRST CALENDAR DAY OF EACH MONTH, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR
AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION
DATE AND THEREAFTER ON DEMAND.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF THE LETTER OF
CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  IN ADDITION, THE
BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE L/C
ISSUER, THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING
FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO
LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND
STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.

 

(K)           CONSIGNMENT OF BILL OF LADING.  THE BORROWERS SHALL, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT, CONSIGN TO THE L/C ISSUER ANY BILL OF
LADING FOR INVENTORY WHICH IS SUPPORTED BY A COMMERCIAL LETTER OF CREDIT ISSUED
BY THE L/C ISSUER.

 

(L)            CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.

 

2.04        Swing Line Loans.

 

(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN THIS SECTION 2.04, TO MAKE LOANS (EACH SUCH LOAN, A
“SWING LINE LOAN”) TO THE BORROWERS FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING THE

 

53

--------------------------------------------------------------------------------


 

AMOUNT OF THE SWING LINE SUBLIMIT, NOTWITHSTANDING THE FACT THAT SUCH SWING LINE
LOANS, WHEN AGGREGATED WITH THE APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT
OF COMMITTED LOANS AND L/C OBLIGATIONS OF THE LENDER ACTING AS SWING LINE
LENDER, MAY EXCEED THE AMOUNT OF SUCH LENDER’S COMMITMENT; PROVIDED, HOWEVER,
THAT AFTER GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE TOTAL OUTSTANDINGS
SHALL NOT EXCEED THE LESSER OF (A) THE AGGREGATE COMMITMENTS, OR (B) THE
BORROWING BASE, AND (II) THE AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS
OF ANY LENDER AT SUCH TIME, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS AT SUCH TIME, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS AT SUCH
TIME SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND PROVIDED, FURTHER, THAT THE
BORROWERS SHALL NOT USE THE PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE ANY
OUTSTANDING SWING LINE LOAN.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE
OTHER TERMS AND CONDITIONS HEREOF, THE BORROWERS MAY BORROW UNDER THIS
SECTION 2.04, PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.04. 
EACH SWING LINE LOAN SHALL BEAR INTEREST ONLY AT A RATE BASED ON THE BASE RATE. 
IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN, EACH LENDER SHALL BE DEEMED
TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE
SWING LINE LENDER A RISK PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT
EQUAL TO THE PRODUCT OF SUCH LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF
SUCH SWING LINE LOAN.

 

(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE LEAD BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE. EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE A MINIMUM OF $100,000, AND (II) THE REQUESTED
BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST
BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER.  PROMPTLY
AFTER RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE,
THE SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE
OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE
LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE
AGENT (BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF.  UNLESS THE SWING
LINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING) FROM THE
ADMINISTRATIVE AGENT AT THE REQUEST OF THE REQUIRED LENDERS PRIOR TO 2:00 P.M.
ON THE DATE OF THE PROPOSED SWING LINE BORROWING (A) DIRECTING THE SWING LINE
LENDER NOT TO MAKE SUCH SWING LINE LOAN AS A RESULT OF THE LIMITATIONS SET FORTH
IN THE PROVISO TO THE FIRST SENTENCE OF SECTION 2.04(A), OR (B) THAT ONE OR MORE
OF THE APPLICABLE CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED,
THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER MAY, NOT
LATER THAN 3:00 P.M. ON THE BORROWING DATE SPECIFIED IN SUCH SWING LINE LOAN
NOTICE, MAKE THE AMOUNT OF ITS SWING LINE LOAN AVAILABLE TO THE BORROWERS AT ITS
OFFICE BY CREDITING THE ACCOUNT OF THE LEAD BORROWER ON THE BOOKS OF THE SWING
LINE LENDER IN IMMEDIATELY AVAILABLE FUNDS.

 

(C)           REFINANCING OF SWING LINE LOANS.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender

 

54

--------------------------------------------------------------------------------


 

at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the principal amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

 

(D)           REPAYMENT OF PARTICIPATIONS.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line

 

55

--------------------------------------------------------------------------------


 

Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWERS FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH LENDER FUNDS ITS BASE RATE LOAN OR RISK PARTICIPATION
PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S APPLICABLE PERCENTAGE
OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH APPLICABLE PERCENTAGE SHALL
BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.

 

(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWERS SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.

 

2.05        Prepayments.

 

(A)           THE BORROWERS MAY, UPON IRREVOCABLE NOTICE FROM THE LEAD BORROWER
TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY
COMMITTED LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT
(I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF LIBO RATE
LOANS AND (B) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS; (II) ANY PREPAYMENT
OF LIBO RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF; AND (III) ANY PREPAYMENT OF BASE RATE
LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF
THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT AND THE TYPE(S) OF COMMITTED LOANS TO BE PREPAID AND, IF LIBO RATE
LOANS, THE INTEREST PERIOD(S) OF SUCH COMMITTED LOANS.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE
AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE LEAD BORROWER, THE BORROWERS SHALL MAKE SUCH PREPAYMENT
AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE
DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A LIBO RATE LOAN SHALL BE ACCOMPANIED
BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL
AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH SUCH PREPAYMENT SHALL BE
APPLIED TO THE COMMITTED LOANS OF THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE PERCENTAGES.

 

(B)           THE BORROWERS MAY, UPON IRREVOCABLE NOTICE FROM THE LEAD BORROWER
TO THE SWING LINE LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME
OR FROM TIME TO TIME, VOLUNTARILY PREPAY SWING LINE LOANS IN WHOLE OR IN PART
WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY
THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON
THE DATE OF THE PREPAYMENT, AND (II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $100,000.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND
AMOUNT OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE LEAD BORROWER, THE
BORROWERS SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.

 

(C)           IF FOR ANY REASON THE TOTAL OUTSTANDINGS AT ANY TIME EXCEED THE
LESSER OF THE AGGREGATE COMMITMENTS OR THE BORROWING BASE, EACH AS THEN IN
EFFECT, THE BORROWERS SHALL IMMEDIATELY PREPAY COMMITTED LOANS, SWING LINE LOANS
AND L/C BORROWINGS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS (OTHER THAN L/C
BORROWINGS) IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS; PROVIDED, HOWEVER, THAT
THE BORROWERS SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS
PURSUANT TO THIS SECTION 2.05(C) UNLESS AFTER THE PREPAYMENT IN FULL OF THE
LOANS THE TOTAL OUTSTANDINGS EXCEED THE LESSER OF THE AGGREGATE COMMITMENTS OR
THE BORROWING BASE, EACH AS THEN IN EFFECT.

 

(D)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A CASH DOMINION
EVENT, ANY PROCEEDS DEPOSITED TO THE CONCENTRATION ACCOUNT IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 6.13, INCLUDING, WITHOUT LIMITATION, ANY NET PROCEEDS
RECEIVED BY A LOAN PARTY UPON THE OCCURRENCE OF A PREPAYMENT EVENT SHALL BE
TRANSFERRED TO THE CONCENTRATION ACCOUNT IN ACCORDANCE WITH SECTION 6.13 AND
SHALL, (I) IF DEPOSITED IN THE CONCENTRATION ACCOUNT NOT LATER THAN 2:00 P.M. IN
IMMEDIATELY AVAILABLE

 

56

--------------------------------------------------------------------------------


 

FUNDS, BE UTILIZED TO PREPAY THE LOANS ON THE DATE SUCH FUNDS WERE DEPOSITED
INTO THE IN THE CONCENTRATION ACCOUNT, OR (II) IF DEPOSITED IN THE CONCENTRATION
ACCOUNT AFTER 2:00 P.M. IN IMMEDIATELY AVAILABLE FUNDS, BE UTILIZED TO PREPAY
THE LOANS ON THE NEXT BUSINESS DAY FOLLOWING THE DATE SUCH FUNDS WERE DEPOSITED
INTO THE IN THE CONCENTRATION ACCOUNT, IN EITHER CASE IN THE ORDER OF PRIORITY
SET FORTH IN SECTION 2.05(E).  THE APPLICATION OF ALL SUCH PROCEEDS TO THE LOANS
SHALL NOT REDUCE THE COMMITMENTS.  IF NO CASH DOMINION EVENT EXISTS (OR IF ALL
OBLIGATIONS THEN DUE PURSUANT TO SECTION 2.05(E) ARE PAID IN FULL DURING THE
EXISTENCE OF A CASH DOMINION EVENT), THEN ANY PROCEEDS DEPOSITED TO THE
CONCENTRATION ACCOUNT SHALL BE REMITTED WITHOUT ANY DEDUCTION OF ANY KIND TO THE
OPERATING ACCOUNT OF THE BORROWERS DESIGNATED BY THE LEAD BORROWER ON (I) IF
RECEIVED IN THE CONCENTRATION ACCOUNT NOT LATER THAN 2:00 P.M. IN IMMEDIATELY
AVAILABLE FUNDS, THE DATE SUCH FUNDS WERE DEPOSITED INTO THE IN THE
CONCENTRATION ACCOUNT, OR (II) IF RECEIVED IN THE CONCENTRATION ACCOUNT AFTER
2:00 P.M. IN IMMEDIATELY AVAILABLE FUNDS, THE NEXT BUSINESS DAY FOLLOWING THE
DATE SUCH FUNDS WERE DEPOSITED INTO THE IN THE CONCENTRATION ACCOUNT.

 

(E)           PREPAYMENTS MADE PURSUANT TO THIS SECTION 2.05, FIRST, SHALL BE
APPLIED RATABLY TO THE L/C BORROWINGS AND THE SWING LINE LOANS, SECOND, SHALL BE
APPLIED RATABLY TO THE OUTSTANDING COMMITTED LOANS, THIRD, IN THE CASE OF
PAYMENTS OTHER THAN PURSUANT TO SECTION 2.05(D) WHEN NO EVENT OF DEFAULT EXISTS,
SHALL BE USED TO CASH COLLATERALIZE THE REMAINING L/C OBLIGATIONS IN ACCORDANCE
WITH SECTION 2.03(G); AND, FOURTH, THE AMOUNT REMAINING, IF ANY, AFTER THE
PREPAYMENT IN FULL OF ALL L/C BORROWINGS, SWING LINE LOANS AND COMMITTED LOANS
OUTSTANDING AT SUCH TIME AND THE CASH COLLATERALIZATION OF THE REMAINING L/C
OBLIGATIONS IN FULL MAY BE RETAINED BY THE BORROWERS FOR USE IN THE ORDINARY
COURSE OF ITS BUSINESS.  UPON THE DRAWING OF ANY LETTER OF CREDIT THAT HAS BEEN
CASH COLLATERALIZED, THE FUNDS HELD AS CASH COLLATERAL SHALL BE APPLIED (WITHOUT
ANY FURTHER ACTION BY OR NOTICE TO OR FROM THE BORROWERS OR ANY OTHER LOAN
PARTY) TO REIMBURSE THE L/C ISSUER OR THE LENDERS, AS APPLICABLE.

 

2.06        Termination or Reduction of Commitments.

 


(A)         THE BORROWERS MAY, UPON IRREVOCABLE NOTICE FROM THE LEAD BORROWER TO
THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE COMMITMENTS, THE LETTER OF
CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT OR FROM TIME TO TIME PERMANENTLY
REDUCE THE AGGREGATE COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT OR THE SWING
LINE SUBLIMIT; PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. FIVE BUSINESS DAYS PRIOR TO THE
DATE OF ANY SUCH TERMINATION OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL
BE IN AN AGGREGATE AMOUNT OF $10,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN
EXCESS THEREOF, (III) THE BORROWERS SHALL NOT TERMINATE OR REDUCE (A) THE
AGGREGATE COMMITMENTS IF, AFTER GIVING EFFECT THERETO AND TO ANY CONCURRENT
PREPAYMENTS HEREUNDER, THE TOTAL OUTSTANDINGS WOULD EXCEED THE AGGREGATE
COMMITMENTS, (B) THE LETTER OF CREDIT SUBLIMIT IF, AFTER GIVING EFFECT THERETO,
THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS NOT FULLY CASH COLLATERALIZED
HEREUNDER WOULD EXCEED THE LETTER OF CREDIT SUBLIMIT, AND (C) THE SWING LINE
SUBLIMIT IF, AFTER GIVING EFFECT THERETO, AND TO ANY CONCURRENT PAYMENTS
HEREUNDER, THE OUTSTANDING AMOUNT OF SWING LINE LOANS HEREUNDER WOULD EXCEED THE
SWING LINE SUBLIMIT.

 


(B)         IF, AFTER GIVING EFFECT TO ANY REDUCTION OF THE AGGREGATE
COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT EXCEEDS
THE AMOUNT OF THE AGGREGATE COMMITMENTS, SUCH LETTER OF CREDIT SUBLIMIT OR SWING
LINE SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.

 


(C)         THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY
TERMINATION OR REDUCTION OF THE LETTER OF CREDIT SUBLIMIT, SWING LINE SUBLIMIT
OR THE AGGREGATE COMMITMENTS UNDER THIS SECTION 2.06.  UPON ANY REDUCTION OF THE
AGGREGATE COMMITMENTS, THE COMMITMENT OF EACH LENDER SHALL BE REDUCED BY SUCH
LENDER’S APPLICABLE PERCENTAGE OF SUCH REDUCTION AMOUNT.  ALL FEES (INCLUDING,
WITHOUT LIMITATION, COMMITMENT FEES, EARLY TERMINATION FEES, AND LETTER OF
CREDIT FEES) AND INTEREST IN RESPECT OF THE AGGREGATE COMMITMENTS ACCRUED UNTIL
THE EFFECTIVE DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS SHALL BE PAID
ON THE EFFECTIVE DATE OF SUCH TERMINATION.

 

2.07        Repayment of Loans.

 

(A)           THE BORROWERS SHALL REPAY TO THE LENDERS ON THE TERMINATION DATE
THE AGGREGATE PRINCIPAL AMOUNT OF COMMITTED LOANS OUTSTANDING ON SUCH DATE.

 

57

--------------------------------------------------------------------------------

 

(b)           To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

 

2.08        Interest.

 

(a)           Subject to the provisions of Section 2.08(b) below, (i) each LIBO
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted LIBO Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

(b)           (i)            If any amount payable under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any other Event of Default has occurred and is continuing,
then the Administrative Agent may, and upon the request of the Required Lenders
shall, notify the Lead Borrower that all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate and thereafter, until such Event of Default has been
duly waived as provided in Section 10.01 hereof, such Obligations shall bear
interest at the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Laws.

 

2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 

(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent, for the account of each Lender, in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) equal to one half of one
percent (0.50%) times the average daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Loans and (ii) the
Outstanding Amount of L/C Obligations.  The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
monthly in arrears on the first calendar day of each month, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The Commitment Fee shall be calculated monthly in arrears,
and if there is any change in the Applicable Margin during any month, the
average daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such month that such Applicable Margin was in
effect.

 

(b)           Early Termination Fee.  In the event that at any time on or before
February 13, 2011, (i) the Termination Date occurs, for any reason, or (ii) the
Lead Borrower elects to permanently reduce the Commitments pursuant to
Section 2.06 hereof, then in each case the Borrowers shall pay to the
Administrative Agent, for the ratable benefit of the Lenders, a fee (the “Early
Termination Fee”) in respect of amounts which are or become payable by reason
thereof equal to one percent (1%) of the Aggregate Commitments then in effect. 
Notwithstanding anything to the contrary contained herein, no Early Termination
Fee shall be due if the Commitments are irrevocably terminated and the
Obligations repaid in full in cash at any time after February 13, 2010, as a
result of the loan arrangement evidenced by this Agreement and the other Loan
Documents being refinanced in its entirety by an Affiliate of the Administrative
Agent.  No Early Termination Fee shall be due if the Termination Date or such
reduction

 

58

--------------------------------------------------------------------------------


 

of the Commitments shall occur at any time after February 13, 2011.  All parties
to this Agreement agree and acknowledge that the Lenders will have suffered
damages on account of the early termination of this Agreement and that, in view
of the difficulty in ascertaining the amount of such damages, the Early
Termination Fee constitutes reasonable compensation and liquidated damages to
compensate the Lenders on account thereof.

 

(c)           Other Fees.  The Borrowers shall pay to the Administrative Agent,
for its own account, fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.10        Computation of Interest and Fees.  All computations of interest and
fees shall be made on the basis of a 360-day year and actual days elapsed. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12, bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by the Administrative Agent (the
“Loan Account”) in the ordinary course of business.  In addition, each Lender
may record in such Lender’s internal records, an appropriate notation evidencing
the date and amount of each Loan from such Lender, each payment and prepayment
of principal of any such Loan, and each payment of interest, fees and other
amounts due in connection with the Obligations due to such Lender.  The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.  Upon receipt of an affidavit of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of such Lender, in the same principal amount thereof and otherwise of like
tenor.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by

 

59

--------------------------------------------------------------------------------


 

wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBO Rate Loans (or in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the principal amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing.  Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. A notice of the Administrative Agent
to any Lender or the Lead Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are

 

60

--------------------------------------------------------------------------------


 

not satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.  If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Credit Parties, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Credit Parties
ratably and in the priorities set forth in Section 8.03, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Settlement Amongst Lenders

 


(A)         THE AMOUNT OF EACH LENDER’S APPLICABLE PERCENTAGE OF OUTSTANDING
LOANS (INCLUDING OUTSTANDING SWING LINE LOANS) SHALL BE COMPUTED WEEKLY (OR MORE
FREQUENTLY IN THE ADMINISTRATIVE AGENT’S DISCRETION) AND SHALL BE ADJUSTED
UPWARD OR DOWNWARD BASED ON ALL LOANS (INCLUDING SWING LINE LOANS) AND
REPAYMENTS OF LOANS (INCLUDING SWING LINE LOANS) RECEIVED BY THE ADMINISTRATIVE
AGENT AS OF 3:00 P.M. ON THE FIRST BUSINESS DAY (SUCH DATE, THE “SETTLEMENT
DATE”) FOLLOWING THE END OF THE PERIOD SPECIFIED BY THE ADMINISTRATIVE AGENT.

 


(B)         THE ADMINISTRATIVE AGENT SHALL DELIVER TO EACH OF THE LENDERS
PROMPTLY AFTER A SETTLEMENT DATE A SUMMARY STATEMENT OF THE AMOUNT OF
OUTSTANDING COMMITTED LOANS FOR THE

 

61

--------------------------------------------------------------------------------


 


PERIOD AND THE AMOUNT OF REPAYMENTS RECEIVED FOR THE PERIOD.  AS REFLECTED ON
THE SUMMARY STATEMENT, (I) THE ADMINISTRATIVE AGENT SHALL TRANSFER TO EACH
LENDER ITS APPLICABLE PERCENTAGE OF REPAYMENTS, AND (II) EACH LENDER SHALL
TRANSFER TO THE ADMINISTRATIVE AGENT (AS PROVIDED BELOW) OR THE ADMINISTRATIVE
AGENT SHALL TRANSFER TO EACH LENDER, SUCH AMOUNTS AS ARE NECESSARY TO INSURE
THAT, AFTER GIVING EFFECT TO ALL SUCH TRANSFERS, THE AMOUNT OF COMMITTED LOANS
MADE BY EACH LENDER SHALL BE EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF ALL
COMMITTED LOANS OUTSTANDING AS OF SUCH SETTLEMENT DATE.  IF THE SUMMARY
STATEMENT REQUIRES TRANSFERS TO BE MADE TO THE ADMINISTRATIVE AGENT BY THE
LENDERS AND IS RECEIVED PRIOR TO 1:00 P.M. ON A BUSINESS DAY, SUCH TRANSFERS
SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS NO LATER THAN 3:00 P.M. THAT DAY;
AND, IF RECEIVED AFTER 1:00 P.M., THEN NO LATER THAN 3:00 P.M. ON THE NEXT
BUSINESS DAY. THE OBLIGATION OF EACH LENDER TO TRANSFER SUCH FUNDS IS
IRREVOCABLE, UNCONDITIONAL AND WITHOUT RECOURSE TO OR WARRANTY BY THE
ADMINISTRATIVE AGENT.  IF AND TO THE EXTENT ANY LENDER SHALL NOT HAVE SO MADE
ITS TRANSFER TO THE ADMINISTRATIVE AGENT, SUCH LENDER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE
ADMINISTRATIVE AGENT, EQUAL TO THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION PLUS ANY ADMINISTRATIVE, PROCESSING, OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

 

3.01        Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable Laws to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrowers
shall make such deductions and (iii) the Borrowers shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Laws.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent, each Lender and the L/C Issuer, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest, fees, and reasonable costs and expenses, arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Lead Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  If requested by the Administrative Agent,
the Lead Borrower shall deliver to the Administrative Agent, as soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of

 

62

--------------------------------------------------------------------------------


 

the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Without limiting the generality of the
foregoing, in the event that any Borrower is resident for tax purposes in the
United States, any Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Lead Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE BORROWERS WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR
(C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE
CODE AND (Y) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE LEAD BORROWER TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

 

(f)            Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrowers, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable

 

63

--------------------------------------------------------------------------------


 

Lending Office to make, maintain or fund LIBO Rate Loans, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Lead Borrower through the Administrative
Agent, any obligation of such Lender to make or continue LIBO Rate Loans or to
convert Base Rate Loans to LIBO Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Lead Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBO Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan , or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on LIBO Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE LIBO RATE) OR THE
L/C ISSUER;

 

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY LIBO RATE LOAN MADE BY IT, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN RESPECT
THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 3.01 AND
THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY
SUCH LENDER OR THE L/C ISSUER); OR

 

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR LIBO
RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer

 

64

--------------------------------------------------------------------------------


 

hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section, as well as the basis for
determining such amount or amounts, and delivered to the Lead Borrower shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)           Reserves on LIBO Rate Loans.  In addition to the amounts paid by
the Borrowers in respect of the Statutory Reserve Rate, the Borrowers shall pay
to each Lender, as long as such Lender shall be required to maintain reserves
(other than any reserve described in the definition of Statutory Reserve Rate)
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each LIBO Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Lead Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

65

--------------------------------------------------------------------------------


 


(A)         ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);

 


(B)         ANY FAILURE BY THE BORROWERS (FOR A REASON OTHER THAN THE FAILURE OF
SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE LEAD
BORROWER; OR

 

(c)         any assignment of a LIBO Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13; including any loss of anticipated profits and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.  The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender as reasonably determined by such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  Notwithstanding subsection (a) above, if
any Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, the Borrowers may replace such
Lender in accordance with Section 10.13.

 

(c)           If the L/C Issuer may not issue Letters of Credit as a result of
the limitations set forth in Section 2.03(a)(iii)(A), then Borrowers may, if no
Default or Event of Default exists and with the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld or
delayed): (i) request a Lender (with such Lender’s consent) to issue Letters of
Credit; or (ii) designate a supplemental bank or financial institution, which is
an Eligible Assignee and otherwise satisfactory to Administrative Agent, to
issue Letters of Credit and become an additional “L/C Issuer” hereunder.

 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

3.08        Designation of Lead Borrower as Borrowers’ Agent.

 

(a)           Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement.  As the disclosed principal for its agent, each Borrower shall
be obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other

 

66

--------------------------------------------------------------------------------


 

Borrower.  In addition, each Loan Party other than the Borrowers hereby
irrevocably designates and appoints the Lead Borrower as such Loan Party’s agent
to represent such Loan Party in all respects under this Agreement and the other
Loan Documents.

 

(b)           Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

 

(c)           The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Credit Extension.  Neither the Administrative Agent nor any other
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction (or waiver in accordance with Section 10.01) of the following
conditions precedent:

 


(A)         THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT:

 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT SUFFICIENT IN NUMBER FOR
DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER AND THE LEAD BORROWER;

 

(II)           (A) A COMMITTED LOAN NOTE EXECUTED BY THE BORROWERS IN FAVOR OF
EACH LENDER REQUESTING A COMMITTED LOAN NOTE, AND (B) A SWING LINE LOAN NOTE
EXECUTED BY THE BORROWERS IN FAVOR OF WELLS FARGO RETAIL FINANCE, LLC;

 

(III)          SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING (A) THE AUTHORITY OF
EACH LOAN PARTY TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY AND (B) THE IDENTITY,
AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS
A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY;

 

(IV)          COPIES OF EACH LOAN PARTY’S ORGANIZATION DOCUMENTS AND SUCH OTHER
DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE
TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED, AND THAT EACH LOAN
PARTY IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, AND IN EACH JURISDICTION
WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(V)           A FAVORABLE OPINION OF HOGAN & HARTSON LLP AND ELSAESSER JARZABEK
ANDERSON MARKS & ELLIOTT, CHTD., COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, AS TO SUCH MATTERS CONCERNING THE LOAN
PARTIES AND THE LOAN DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST;

 

67

--------------------------------------------------------------------------------


 

(VI)          A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.01 AND 4.02 HAVE BEEN
SATISFIED, (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF
THE AUDITED FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT,
(C) EITHER THAT (1) NO CONSENTS, LICENSES OR APPROVALS ARE REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, OR (2) THAT ALL SUCH CONSENTS, LICENSES AND APPROVALS HAVE BEEN OBTAINED
AND ARE IN FULL FORCE AND EFFECT, AND (D) TO THE SOLVENCY OF THE LOAN PARTIES ON
A CONSOLIDATED BASIS AS OF THE CLOSING DATE AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY;

 

(VII)         A DULY COMPLETED COMPLIANCE CERTIFICATE AS OF THE LAST DAY OF THE
FISCAL MONTH OF THE PARENT AND ITS SUBSIDIARIES MOST RECENTLY ENDED PRIOR TO THE
CLOSING DATE, SIGNED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER;

 

(VIII)        EVIDENCE THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE LOAN DOCUMENTS AND ALL ENDORSEMENTS IN FAVOR OF THE AGENTS REQUIRED UNDER
THE LOAN DOCUMENTS HAVE BEEN OBTAINED AND ARE IN EFFECT;

 

(IX)           A PAYOFF LETTER FROM THE LENDERS UNDER THE EXISTING CREDIT
AGREEMENT SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT
EVIDENCING THAT THE EXISTING CREDIT AGREEMENT HAS BEEN OR CONCURRENTLY WITH THE
CLOSING DATE IS BEING TERMINATED, ALL OBLIGATIONS AND OTHER INDEBTEDNESS
THEREUNDER ARE BEING PAID IN FULL, AND ALL LIENS SECURING OBLIGATIONS UNDER THE
EXISTING CREDIT AGREEMENT HAVE BEEN OR CONCURRENTLY WITH THE CLOSING DATE ARE
BEING RELEASED;

 

(X)            A CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF THE LEAD
BORROWER, SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,
ATTESTING TO THE SOLVENCY OF THE LOAN PARTIES AS OF THE CLOSING DATE AFTER
GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY;

 

(XI)           THE SECURITY DOCUMENTS AND CERTIFICATES EVIDENCING ANY STOCK
BEING PLEDGED THEREUNDER, TOGETHER WITH UNDATED STOCK POWERS EXECUTED IN BLANK
(OTHER THAN THE CERTIFICATE AND STOCK POWERS BEING DELIVERED PURSUANT TO
SECTION 6.22), EACH DULY EXECUTED BY THE APPLICABLE LOAN PARTIES;

 

(XII)          ALL OTHER LOAN DOCUMENTS, EACH DULY EXECUTED BY THE APPLICABLE
LOAN PARTIES;

 

(XIII)         THE DISBURSEMENT LETTER, DULY EXECUTED BY EACH OF THE PARTIES
THERETO;

 

(XIV)        (A) APPRAISALS (BASED ON NET LIQUIDATION VALUE) BY A THIRD PARTY
APPRAISER ACCEPTABLE TO THE COLLATERAL AGENT OF ALL INVENTORY OF THE BORROWERS,
THE RESULTS OF WHICH ARE SATISFACTORY TO THE COLLATERAL AGENT AND (B) A WRITTEN
REPORT REGARDING THE RESULTS OF A COMMERCIAL FINANCE EXAMINATION OF THE LOAN
PARTIES, WHICH SHALL BE SATISFACTORY TO THE COLLATERAL AGENT;

 

(XV)         RESULTS OF SEARCHES OR OTHER EVIDENCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT (IN EACH CASE DATED AS OF A DATE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT) INDICATING THE ABSENCE OF LIENS ON THE ASSETS OF THE LOAN
PARTIES, EXCEPT FOR PERMITTED ENCUMBRANCES AND LIENS FOR WHICH TERMINATION
STATEMENTS AND RELEASES, SATISFACTIONS AND DISCHARGES OF ANY MORTGAGES, AND

 

68

--------------------------------------------------------------------------------


 

RELEASES OR SUBORDINATION AGREEMENTS SATISFACTORY TO THE COLLATERAL AGENT ARE
BEING TENDERED CONCURRENTLY WITH SUCH EXTENSION OF CREDIT OR OTHER ARRANGEMENTS
SATISFACTORY TO THE COLLATERAL AGENT FOR THE DELIVERY OF SUCH TERMINATION
STATEMENTS AND RELEASES, SATISFACTIONS AND DISCHARGES HAVE BEEN MADE;

 

(XVI)        (A)          ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY
THE COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE OR PERFECT
THE FIRST PRIORITY LIENS INTENDED TO BE CREATED UNDER THE LOAN DOCUMENTS AND ALL
SUCH DOCUMENTS AND INSTRUMENTS SHALL HAVE BEEN SO FILED, REGISTERED OR RECORDED
TO THE SATISFACTION OF THE COLLATERAL AGENT, (B) THE DDA NOTIFICATIONS, CREDIT
CARD NOTIFICATIONS, AND BLOCKED ACCOUNT AGREEMENTS REQUIRED PURSUANT TO
SECTION 6.13 HEREOF, AND (C) CONTROL AGREEMENTS WITH RESPECT TO THE LOAN
PARTIES’ SECURITIES AND INVESTMENT ACCOUNTS;

 

(XVII)       COLLATERAL ACCESS AGREEMENT, AS REQUIRED BY THE COLLATERAL AGENT;
AND

 

(XVIII)      SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE AGENTS REASONABLY MAY REQUIRE.

 


(B)         AFTER GIVING EFFECT TO (I) THE FIRST FUNDING UNDER THE LOANS,
(II) ANY CHARGES TO THE LOAN ACCOUNT MADE IN CONNECTION WITH THE ESTABLISHMENT
OF THE CREDIT FACILITY CONTEMPLATED HEREBY AND (III) ALL LETTERS OF CREDIT TO BE
ISSUED AT, OR IMMEDIATELY SUBSEQUENT TO SUCH ESTABLISHMENT, AVAILABILITY SHALL
BE NOT LESS THAN $40,000,000.

 


(C)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING BASE
CERTIFICATE DATED THE CLOSING DATE, RELATING TO THE MONTH ENDED ON JANUARY 31,
2009, AND EXECUTED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER.

 


(D)         THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED THAT ANY
FINANCIAL STATEMENTS DELIVERED TO IT FAIRLY PRESENT THE BUSINESS AND FINANCIAL
CONDITION OF THE LOAN PARTIES AND THAT THERE HAS BEEN NO MATERIAL ADVERSE EFFECT
SINCE THE DATE OF THE MOST RECENT FINANCIAL INFORMATION DELIVERED TO THE
ADMINISTRATIVE AGENT.

 


(E)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND BE SATISFIED WITH
(I) A DETAILED BUSINESS PLAN AND FORECAST FOR THE PERIOD COMMENCING ON THE
CLOSING DATE AND ENDING WITH THE END OF SUCH FISCAL YEAR, WHICH SHALL INCLUDE AN
AVAILABILITY MODEL, CONSOLIDATED INCOME STATEMENT, BALANCE SHEET, AND STATEMENT
OF CASH FLOW, BY QUARTER, EACH PREPARED IN CONFORMITY WITH GAAP AND CONSISTENT
WITH THE LOAN PARTIES’ THEN CURRENT PRACTICES AND (B) SUCH OTHER INFORMATION
(FINANCIAL OR OTHERWISE) REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.

 


(F)          THERE SHALL NOT BE PENDING ANY LITIGATION OR OTHER PROCEEDING, THE
RESULT OF WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(G)         THERE SHALL NOT HAVE OCCURRED ANY DEFAULT OF ANY MATERIAL CONTRACT
OF ANY LOAN PARTY WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


(H)         THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT
VIOLATE ANY APPLICABLE LAW OR ANY ORGANIZATION DOCUMENT.

 


(I)          ALL FEES AND EXPENSES REQUIRED TO BE PAID TO THE AGENTS ON OR
BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID IN FULL, AND ALL FEES REQUIRED TO
BE PAID TO THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID IN
FULL.

 


(J)          THE BORROWERS SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS
OF COUNSEL TO THE ADMINISTRATIVE AGENT TO THE EXTENT INVOICED PRIOR TO THE
CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND
DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES
AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING

 

69

--------------------------------------------------------------------------------


 


PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL
SETTLING OF ACCOUNTS BETWEEN THE BORROWERS AND THE ADMINISTRATIVE AGENT).

 


(K)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL DOCUMENTATION AND
OTHER INFORMATION REQUIRED BY REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR
CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING WITHOUT
LIMITATION THE USA PATRIOT ACT, AND SHALL BE SATISFIED THAT THE LOAN PARTIES ARE
IN COMPLIANCE WITH ALL LAWS.

 


(L)          NO MATERIAL CHANGES IN GOVERNMENTAL REGULATIONS OR POLICIES
AFFECTING ANY LOAN PARTY OR ANY CREDIT PARTY SHALL HAVE OCCURRED PRIOR TO THE
CLOSING DATE.

 


(M)        THERE SHALL NOT HAVE OCCURRED ANY DISRUPTION OR MATERIAL ADVERSE
CHANGE IN THE UNITED STATES FINANCIAL OR CAPITAL MARKETS IN GENERAL THAT HAS
HAD, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, A MATERIAL ADVERSE
EFFECT ON THE MARKET FOR LOAN SYNDICATIONS OR ADVERSELY AFFECTING THE
SYNDICATION OF THE LOANS.

 


(N)         EACH LENDER SHALL HAVE RECEIVED FINAL CREDIT APPROVAL TO ENTER INTO
THE AGREEMENT AND THE OTHER LOAN DOCUMENTS (TO WHICH IT IS A PARTY) AND FOR ITS
APPLICABLE COMMITMENT, AND TO PERFORM ITS OBLIGATIONS THEREUNDER.

 


(O)         THE AGENTS SHALL HAVE COMPLETED, AND BE SATISFIED WITH, ITS
CORPORATE AND LEGAL DUE-DILIGENCE OF EACH LOAN PARTY (INCLUDING, BUT NOT LIMITED
TO SOLVENCY), ITS EXAMINATION OF THE COLLATERAL, THE STORES AND DISTRIBUTION
CENTERS OF THE LOAN PARTIES, AND THE CAPITAL STRUCTURE OF THE LOAN PARTIES.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) is subject to the following conditions
precedent:

 


(A)         THE REPRESENTATIONS AND WARRANTIES OF EACH OTHER LOAN PARTY
CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE CONTAINED IN ANY
DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH,
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH
CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS
(A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT
STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01.

 


(B)         NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.

 


(C)         THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.

 


(D)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN UPDATED BORROWING
BASE CERTIFICATE REFLECTING THE OUTSTANDING CREDIT EXTENSIONS AFTER GIVING
EFFECT TO SUCH REQUEST (IT BEING AGREED THAT EXCEPT FOR BORROWING BASE
CERTIFICATES FURNISHED PURSUANT TO SECTION 6.02(C), THE VALUES FOR ELIGIBLE
ASSETS WILL NOT BE REQUIRED TO BE UPDATED).

 


(E)         NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY NATURE
PROHIBITING, DIRECTLY OR INDIRECTLY, THE EXTENDING OF SUCH CREDIT SHALL HAVE
BEEN ISSUED AND REMAIN IN FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST ANY
BORROWER, ANY AGENT, ANY LENDER OR ANY OF THEIR AFFILIATE.

 

70

--------------------------------------------------------------------------------

 

(f)          The aggregate amount of all requested Loans and/or Letters of
Credit shall not exceed Availability at such time.

 

(g)         No event or circumstance which could reasonably be expected to
result in a Material Adverse Effect shall have occurred.

 

(h)         No Loan Party shall have entered into any transaction, or made any
payment, of the type specified in Section 7.06(d) or (e), within ninety (90)
days of the date of the proposed Credit Extension, provided, however, this
condition shall not apply in connection with the issuance of any Letter of
Credit, any L/C Borrowing, or any other Loan for which 100% of the proceeds
shall be used to repay any outstanding fees, costs or expenses (including,
without limitation, the Commitment Fees, Early Termination Fees, and Letter of
Credit Fees), owed to any Credit Party under, or in connection with, this
Agreement or any other Loan Document.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.02
have been satisfied on and as of the date of the applicable Credit Extension. 
The conditions set forth in this Section 4.02 are for the sole benefit of the
Credit Parties but until the Required Lenders otherwise direct the
Administrative Agent to cease making Committed Loans, the Lenders will fund
their Applicable Percentage of all Committed Loans and L/C Advances and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Lead Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
are agreed to by the Administrative Agent, provided, however, the making of any
such Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

 

5.01        Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business as currently conducted,
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  Schedule 5.01 annexed hereto
sets forth, as of the Closing Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization and the name
under which each Loan Party currently conducts its business (if different), its
state of incorporation or organization, organization type, organization number,
if any, issued by its state of incorporation or

 

71

--------------------------------------------------------------------------------


 

organization, its federal employer identification number, and the address of its
chief executive office and principal place of business.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject or (iii) any governmental
licenses, permits, authorizations, consents and approvals; (c) result in or
require the creation of any Lien upon any asset of any Loan Party (other than
Liens in favor of the Collateral Agent under the Security Documents); or
(d) violate any Law.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof), or as otherwise
expressly contemplated hereby in respect of the protection and enforcement of
such Liens or, (b) such as have been obtained or made and are in full force and
effect or (c) filings with the SEC in connection with the entry into a material
agreement.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION OF THE PARENT AND ITS SUBSIDIARIES AS OF THE DATE
THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) SHOW ALL MATERIAL
INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE PARENT AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS AS OF THE DATE THEREOF, INCLUDING
LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS, IN EACH CASE, IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGH THE COVERED PERIOD.

 

(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES DATED NOVEMBER 1, 2008, AND THE RELATED CONSOLIDATED AND
CONSOLIDATING STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION OF THE PARENT AND ITS SUBSIDIARIES AS OF THE
DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY,
SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO
NORMAL YEAR-END AUDIT ADJUSTMENTS.  AS OF THE CLOSING DATE, SCHEDULE 5.05 SETS
FORTH ALL MATERIAL INDEBTEDNESS AND OTHER

 

72

--------------------------------------------------------------------------------


 

LIABILITIES, DIRECT OR CONTINGENT, OF THE LOAN PARTIES AND THEIR SUBSIDIARIES ON
A CONSOLIDATED BASIS AS OF THE DATE OF SUCH FINANCIAL STATEMENTS, INCLUDING
LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND MATERIAL INDEBTEDNESS, IN EACH
CASE, IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGH THE COVERED PERIOD.

 

(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(D)           TO THE BEST KNOWLEDGE OF THE LEAD BORROWER, NO INTERNAL CONTROL
EVENT EXISTS OR HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS
THAT HAS RESULTED IN OR COULD REASONABLY BE EXPECTED TO RESULT IN A MISSTATEMENT
IN ANY MATERIAL RESPECT, IN ANY FINANCIAL INFORMATION DELIVERED OR TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OF (I) COVENANT COMPLIANCE
CALCULATIONS PROVIDED HEREUNDER OR (II) THE ASSETS, LIABILITIES, FINANCIAL
CONDITION OR RESULTS OF OPERATIONS OF THE PARENT AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS.

 

(E)           THE CONSOLIDATED FORECASTED BALANCE SHEET AND STATEMENTS OF INCOME
AND CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES DELIVERED PURSUANT TO
SECTION 6.01(E) WERE PREPARED IN GOOD FAITH ON THE BASIS OF THE ASSUMPTIONS
STATED THEREIN, WHICH ASSUMPTIONS WERE FAIR IN LIGHT OF THE CONDITIONS EXISTING
AT THE TIME OF DELIVERY OF SUCH FORECASTS, AND REPRESENTED, AT THE TIME OF
DELIVERY, THE LOAN PARTIES’ BEST ESTIMATE OF FUTURE FINANCIAL PERFORMANCE.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed on
Schedule 5.06, either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or Subsidiary thereof, of
the matters described on Schedule 5.06.

 

5.07        No Default.            No Loan Party or any Subsidiary is in default
under or with respect to any Material Indebtedness which could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08        Ownership of Property; Liens.

 

(A)           EACH OF THE LOAN PARTIES THEREOF HAS GOOD RECORD AND MARKETABLE
TITLE IN FEE SIMPLE TO OR VALID LEASEHOLD INTERESTS IN, ALL REAL PROPERTY
NECESSARY OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS, IN EACH CASE FREE AND
CLEAR OF ALL LIENS, OTHER THAN PERMITTED ENCUMBRANCES.  EACH OF THE LOAN PARTIES
HAS GOOD AND MARKETABLE TITLE TO, VALID LEASEHOLD INTERESTS IN, OR VALID
LICENSES TO USE ALL PERSONAL PROPERTY (INCLUDING INTELLECTUAL PROPERTY) AND
ASSETS MATERIAL TO THE ORDINARY CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED,
FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED ENCUMBRANCES.

 

(B)           SCHEDULE 5.08(B)(1) SETS FORTH THE ADDRESS (INCLUDING STREET
ADDRESS, COUNTY AND STATE) OF ALL REAL ESTATE THAT IS OWNED BY THE LOAN PARTIES,
TOGETHER WITH A LIST OF THE HOLDERS OF ANY MORTGAGE OR OTHER LIEN THEREON AS OF
THE CLOSING DATE.  EACH LOAN PARTY HAS GOOD, MARKETABLE AND INSURABLE FEE SIMPLE
TITLE TO THE REAL PROPERTY OWNED BY SUCH LOAN PARTY OR SUCH SUBSIDIARY, FREE AND
CLEAR OF ALL LIENS, OTHER THAN PERMITTED ENCUMBRANCES.  SCHEDULE 5.08(B)(2) SETS
FORTH THE ADDRESS (INCLUDING STREET ADDRESS, COUNTY AND STATE) OF ALL LEASES OF
THE LOAN PARTIES, TOGETHER WITH A LIST OF THE LESSOR AND ITS CONTACT INFORMATION
WITH RESPECT TO EACH SUCH LEASE AS OF THE CLOSING DATE.  EACH OF SUCH LEASES IS
IN FULL FORCE AND EFFECT AS OF THE CLOSING DATE AND THE LOAN PARTIES ARE IN
COMPLIANCE WITH THE TERMS THEREOF TO THE EXTENT REQUIRED BY SECTION 6.18.

 

(C)           THE PROPERTY OF EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES IS
SUBJECT TO NO LIENS, OTHER THAN LIENS SET FORTH ON SCHEDULE 7.01, AND PERMITTED
ENCUMBRANCES.

 

(D)           SCHEDULE 7.02 SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
INVESTMENTS OTHER THAN EQUITY INTERESTS DISCLOSED PURSUANT TO SCHEDULE 5.13 HELD
BY ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN

 

73

--------------------------------------------------------------------------------


 

PARTY ON THE CLOSING DATE, SHOWING AS OF THE CLOSING DATE HEREOF THE AMOUNT,
OBLIGOR OR ISSUER AND MATURITY, IF ANY, THEREOF.

 

(E)           SCHEDULE 7.03 SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
INDEBTEDNESS OF EACH LOAN PARTY AND ANY SUBSIDIARY OF EACH LOAN PARTY AS OF THE
CLOSING DATE, SHOWING AS OF THE CLOSING DATE THE AMOUNT, OBLIGOR OR ISSUER AND
MATURITY THEREOF.

 

5.09        Environmental Compliance.

 

(a)         Except as specifically disclosed in Schedule 5.09, no Loan Party or
any Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)         Except as otherwise set forth in Schedule 5.09, none of the
properties currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; to the knowledge of the Loan Parties, there are no and never have been
any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any Subsidiary thereof or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or Subsidiary thereof; except as individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect, there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Subsidiary thereof; and except as individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect, Hazardous Materials have not been released, discharged or disposed of on
any property currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof.

 

(c)         Except as otherwise set forth in Schedule 5.09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.

 

5.10        Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Subsidiary operates.  Schedule 5.10 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties as of the Closing
Date. As of the Closing Date, each insurance policy listed on Schedule 5.10 is
in full force and effect and all premiums in respect thereof that are due and
payable have been paid.

 

5.11        Taxes.  The Loan Parties have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes,

 

74

--------------------------------------------------------------------------------


 

assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings being diligently
conducted, for which adequate reserves have been provided in accordance with
GAAP, as to which Taxes no Lien has been filed and which contest effectively
suspends the collection of the contested obligation and the enforcement of any
Lien securing such obligation.  There is no proposed tax assessment against any
Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect.  No Loan Party or any Subsidiary thereof is a party to any tax sharing
agreement.

 

5.12        ERISA Compliance.

 

(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH
PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER
IS CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST
KNOWLEDGE OF THE LEAD BORROWER, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR
CAUSE THE LOSS OF, SUCH QUALIFICATION.  THE LOAN PARTIES AND EACH ERISA
AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO
SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION
OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE
WITH RESPECT TO ANY PLAN.  NO LIEN IMPOSED UNDER THE CODE OR ERISA EXISTS OR IS
LIKELY TO ARISE ON ACCOUNT OF ANY PLAN.

 

(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE LEAD
BORROWER, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL
AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION
OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED
OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(C)           (I)            NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY;
(III) NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY
EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY
PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF
ERISA); (IV) NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED, OR
REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH,
WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH
LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER
PLAN; AND (V) NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS ENGAGED IN A
TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF ERISA.

 

5.13        Subsidiaries; Equity Interests.  As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary, listed by class, and setting forth the number and
percentage of the outstanding Equity Interests of each such class owned directly
or indirectly by the applicable Loan Party.  All of the outstanding Equity
Interests in the Loan Parties and such Subsidiaries have been validly issued,
are fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary
of a Loan Party) in the amounts specified on Part (a) of Schedule 5.13, free and
clear of all Liens except for those created under the Security Documents. 
Except as specifically disclosed in Schedule 5.13, no Loan Party or any of its
respective Subsidiaries is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of any Loan Party’s
Subsidiaries’ Equity Interests or any security convertible into or exchangeable
for any such Equity Interests.  As of the Closing Date, the Loan Parties have no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.  Part (c) of Schedule 5.13
is a complete and accurate description of the authorized Equity Interests of
each Loan Party as of the Closing Date, by class, and a description

 

75

--------------------------------------------------------------------------------


 

of the number of shares of each such class that are issued and outstanding.  All
of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable and, other than with respect to
the Lead Borrower, are owned in the amounts specified on Part (c) of Schedule
5.13, free and clear of all Liens except for those created under the Security
Documents.  Except as set forth in Schedule 5.13, there are no subscriptions,
options, warrants, or calls relating to any shares of any Loan Party’s Equity
Interests, including any right of conversion or exchange under any outstanding
security or other instrument.  The copies of the Organization Documents of each
Loan Party and each amendment thereto provided pursuant to Section 4.01 are true
and correct copies of each such document, each of which is valid and in full
force and effect.

 

5.14        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 

(A)           NO LOAN PARTY IS ENGAGED OR WILL BE ENGAGED, PRINCIPALLY OR AS ONE
OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING MARGIN
STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR EXTENDING
CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.  NONE OF THE
PROCEEDS OF THE CREDIT EXTENSIONS SHALL BE USED DIRECTLY OR INDIRECTLY FOR THE
PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK, FOR THE PURPOSE OF REDUCING
OR RETIRING ANY INDEBTEDNESS THAT WAS ORIGINALLY INCURRED TO PURCHASE OR CARRY
ANY MARGIN STOCK OR FOR ANY OTHER PURPOSE THAT MIGHT CAUSE ANY OF THE CREDIT
EXTENSIONS TO BE CONSIDERED A “PURPOSE CREDIT” WITHIN THE MEANING OF REGULATIONS
T, U, OR X ISSUED BY THE FRB.

 

(B)           NONE OF THE LOAN PARTIES, ANY PERSON CONTROLLING ANY LOAN PARTY,
OR ANY SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY”
UNDER THE INVESTMENT COMPANY ACT OF 1940.  NONE OF THE LOAN PARTIES, ANY PERSON
CONTROLLING ANY LOAN PARTY, OR ANY SUBSIDIARY IS A “HOLDING COMPANY” OR AN
“AFFILIATE” OF A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, AS EACH TERM IS DEFINED AND USED IN THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 2005

 

5.15        Disclosure.  Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading as of the
time when made or delivered; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

5.16        Compliance with Laws.  Each of the Loan Parties and each Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.  Each Loan Party owns, or
holds licenses in, all Intellectual Property, trade names, patent rights and
other authorizations that are necessary to

 

76

--------------------------------------------------------------------------------


 

the conduct of its business as currently conducted and as proposed to be
conducted, and attached hereto as Schedule 5.17 is a true, correct, and complete
listing as of the Closing Date of all material patents, patent applications,
trademarks, trademark applications, copyrights, and copyright registrations as
to which a Loan Party is the owner or is an exclusive licensee.  There is no
action, proceeding, claim or complaint pending or, threatened in writing to be
brought against any Loan Party which might jeopardize any of such Person’s
interest in any of the foregoing licenses, patents, copyrights, trademarks,
trade names, designs or applications, except those which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any Subsidiary infringes upon any rights held by
any other Person.

 

5.18        Labor Matters.

 

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any Subsidiary thereof pending or, to the knowledge of
any Loan Party, threatened. The hours worked by and payments made to employees
of the Loan Parties comply in all material respects with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters. No Loan Party or any of its Subsidiaries has incurred
any material liability or obligation under the Worker Adjustment and Retraining
Act or similar state Law.  All payments due from any Loan Party and its
Subsidiaries, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or properly accrued in accordance with GAAP as a liability on the
books of such Loan Party, except as could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 5.18 no Loan Party or
any Subsidiary is a party to or bound by any collective bargaining agreement,
management agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement. As of the Closing Date, there are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition in
any case, and at all times after the Closing Date, there are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or any Subsidiary has made a pending demand for
recognition in any case which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.  Each Loan Party
and its Subsidiaries are in material compliance with all requirements pursuant
to employment standards, labor relations, health and safety, workers
compensation and human rights laws, immigration laws and other applicable
employment legislation, except as could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Loan Parties, no officer or
director of any Loan Party who is party to an employment agreement with such
Loan Party is in violation of

 

77

--------------------------------------------------------------------------------


 

any term of any employment contract or proprietary information agreement with
such Loan Party, which could reasonably be expected to have a Material Adverse
Effect; and to the knowledge of the Loan Parties, the execution of the
employment agreements and the continued employment by the Loan Parties of the
such persons, will not result in any such violation, which could reasonably be
expected to have a Material Adverse Effect.

 

5.19        Security Documents.

 

(a)         The Pledge Agreement creates in favor of the Collateral Agent, for
the benefit of the Secured Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Pledge Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and the
Pledged Securities (as defined in the Pledge Agreement) have been delivered to
the Collateral Agent (together with stock powers or other appropriate
instruments of transfer executed in blank form).  The Collateral Agent has a
fully perfected first priority Lien on, and security interest in, to and under
all right, title and interest of each pledgor thereunder in such Collateral, and
such security interest is in each case prior and superior in right and interest
to any other Person, subject only to Permitted Encumbrances.

 

(b)         The Security Agreement creates in favor of the Collateral Agent, for
the benefit of the Secured Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Security Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.  Upon the
filing of the financing statements approved by the Lead Borrower and/or the
obtaining of “control” of such deposit accounts in respect of which Blocked
Account Agreements are required hereunder the Collateral Agent will have a
perfected Lien on, and security interest in, to and under all right, title and
interest of the grantors thereunder in all Collateral that may be perfected by
filing, recording or registering a financing statement or analogous document
(including without limitation the proceeds of such Collateral subject to the
limitations relating to such proceeds in the UCC), in each case, to the extent
required by the Security Agreement or (in the case of such deposit accounts) by
obtaining control, under the UCC (in effect on the date this representation is
made) in each case prior and superior in right to any other Person, subject only
to Permitted Encumbrances.

 

(c)         When the Security Agreement is filed in the United States Patent and
Trademark Office and the United States Copyright Office and when financing
statements, releases and other filings referenced in Section 5.19(c) are filed,
the Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the applicable Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, in
each case prior and superior in right to any other Person, subject only to
Permitted Encumbrances (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the date hereof).

 

(d)         Notwithstanding anything to the contrary in this Section 5.19, in
the case of any Loan Parties not organized in a jurisdiction of the United
States, no representation is made in this Section 5.19 as to any security
interest creation or perfection actions that may be required under the laws of
jurisdictions outside of the United States.

 

78

--------------------------------------------------------------------------------


 

5.20        Solvency

 

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

 

5.21        Deposit Accounts; Credit Card Arrangements.

 

(A)           ANNEXED HERETO AS SCHEDULE 5.21(A) IS A LIST OF ALL DDAS
MAINTAINED BY THE LOAN PARTIES AS OF THE CLOSING DATE, WHICH SCHEDULE INCLUDES,
WITH RESPECT TO EACH DDA (I) THE NAME AND ADDRESS OF THE DEPOSITORY; (II) THE
ACCOUNT NUMBER(S) MAINTAINED WITH SUCH DEPOSITORY; (III) A CONTACT PERSON AT
SUCH DEPOSITORY, AND (IV) THE IDENTIFICATION OF EACH BLOCKED ACCOUNT BANK.

 

(B)           ANNEXED HERETO AS SCHEDULE 5.21(B) IS A LIST DESCRIBING ALL
ARRANGEMENTS AS OF THE CLOSING DATE TO WHICH ANY LOAN PARTY IS A PARTY WITH
RESPECT TO THE PROCESSING AND/OR PAYMENT TO SUCH LOAN PARTY OF THE PROCEEDS OF
ANY CREDIT CARD CHARGES AND DEBIT CARD CHARGES FOR SALES MADE BY SUCH LOAN
PARTY.

 

5.22        Brokers.  No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.  Each Loan Party hereby
jointly and severally indemnifies each Credit Party against, and agrees that
such Person will hold each such Credit Party harmless from, any claim, demand or
liability, including reasonable attorneys’ fees, for any broker’s, finder’s or
placement fee or commission incurred by such indemnifying party or the Lead
Borrower or its Affiliates or a representative of such Person.

 

5.23        Customer and Trade Relations.  There exists no actual termination or
cancellation of, or any material adverse modification or change in, the business
relationship of any Loan Party with any supplier material to its operations,
unless the Administrative Agent has received evidence, in form and substance
reasonably satisfactory to it, that the applicable Loan Party has replaced (or
is replacing) any such supplier, and the terms governing such business
relationship are either (i) not be less favorable to such Loan Party, in any
material respect than those which governed the business relationship with the
replaced supplier prior to its threatened termination or cancellation, or
modification or change, as the case may be, or (ii) reasonably acceptable to the
Administrative Agent.

 

5.24        Material Contracts.  Schedule 5.24 sets forth all Material Contracts
to which any Loan Party is a party or is bound as of the Closing Date.  The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof.  The Loan
Parties are in compliance with the obligations specified in Section 6.19 in
respect of their Material Contacts.  The Loan Parties have not received any
notice of the intention of any Person to terminate any Material Contract, which
could reasonably be expected to result in the termination of a Material
Contract.

 

5.25        Casualty.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.26        Anti-Terrorism Laws.

 

(A)           GENERAL.  TO THE KNOWLEDGE OF THE LOAN PARTIES, AFTER REASONABLE
INQUIRY, NONE OF THE LOAN PARTIES NOR ANY DIRECT OR INDIRECT INVESTOR IN ANY
LOAN PARTY (OTHER THAN THE LENDERS OR ANY DIRECT OR INDIRECT INVESTORS IN THE
LENDERS), IS IN VIOLATION OF ANY ANTI-TERRORISM LAW OR ENGAGES IN OR CONSPIRES

 

79

--------------------------------------------------------------------------------


 

TO ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF
EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH
IN ANY ANTI-TERRORISM LAW.

 

(B)           EXECUTIVE ORDER NO. 13224.  TO THE KNOWLEDGE OF THE LOAN PARTIES,
AFTER REASONABLE INQUIRY, NONE OF THE LOAN PARTIES NOR ANY DIRECT OR INDIRECT
INVESTOR IN ANY LOAN PARTY (OTHER THAN THE LENDERS OR ANY DIRECT OR INDIRECT
INVESTORS IN THE LENDERS), OR THEIR RESPECTIVE AGENTS ACTING OR BENEFITING IN
ANY CAPACITY IN CONNECTION WITH THE TRANSACTIONS HEREUNDER, IS ANY OF THE
FOLLOWING (EACH A “BLOCKED PERSON”):

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(iii)          a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;

 

(v)           a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or

 

(vi)          a Person or entity who is affiliated or associated with a person
or entity listed above.

 

(C)           TO THE BEST KNOWLEDGE OF THE LOAN PARTIES, AFTER REASONABLE
INQUIRY, NONE OF THE LOAN PARTIES NOR, TO THE KNOWLEDGE OF THE LOAN PARTIES, ANY
OF ITS OR THEIR AGENTS ACTING IN ANY CAPACITY IN CONNECTION WITH THE
TRANSACTIONS HEREUNDER (A) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR
RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF
ANY BLOCKED PERSON, OR (B) DEALS IN, OR OTHERWISE ENGAGES IN ANY TRANSACTION
RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO THE
EXECUTIVE ORDER NO. 13224.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent, in form
and detail reasonably satisfactory to the Administrative Agent:

 

(a)         as soon as available, but in any event within ninety (90) days after
the end of each Fiscal Year of the Parent (commencing with the Fiscal Year ended
January 2009), a Consolidated balance sheet of the Parent and its Subsidiaries
as at the end of such Fiscal Year, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be audited and accompanied by (i) a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii) an opinion of such Registered Public Accounting Firm
independently assessing the Loan Parties’

 

80

--------------------------------------------------------------------------------


 

internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 5, and Section 404 of Sarbanes-Oxley
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls, except for such material weaknesses as to
which the Required Lenders do not object;

 

(b)         as soon as available, but in any event within forty-five (45) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
the Parent (commencing with the fiscal quarter ended May 1, 2009), a
Consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such Fiscal Quarter, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Quarter and for
the portion of the Parent’s Fiscal Year then ended, setting forth in each case
in comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 5.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
in all material respects the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Parent and its Subsidiaries as of the
end of such Fiscal Quarter in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

 

(c)         as soon as available, but in any event within 30 days after the end
of each of the Fiscal Months of each fiscal year of the Parent (commencing with
the Fiscal Month ended March 1, 2009) (i) a statement as to the book value of
the Inventory held by the Loan Parties as of the end of such Fiscal Month for
purposes of Section 7.16 hereof, and (ii) in the event that a Usage Event Period
is in effect, a Consolidated balance sheet of the Parent and its Subsidiaries as
at the end of such Fiscal Month, and the related Consolidated statements of
income or operations, Shareholders’ Equity for such Fiscal Month, and for the
portion of the Parent’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(e) hereof, (B) the corresponding Fiscal Month
of the previous Fiscal Year and (C) the corresponding portion of the previous
fiscal year, all in reasonable detail, such Consolidated statements to be
certified by a Responsible Officer of the Lead Borrower as having been prepared
in good faith and consistent with prior practices;

 

(d)         the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

 

(e)         (A) as soon as available, but in any event at least 30 days before
the end of each Fiscal Year of the Parent, a forecast (including projected new
Store openings) prepared by management of the Lead Borrower, for the immediately
following Fiscal Year (including the fiscal year in which the Maturity Date
occurs), of (i) Consolidated balance sheets and statements of income or
operations and cash flows of the Parent and its Subsidiaries on a quarterly
basis (provided, that, with respect to the projected Capital Expenditures set
forth therein, such forecast shall be reasonably satisfactory to the
Administrative Agent, and in all other respects shall be in form substantially
similar to the forecast provided in connection with this Agreement prior to the
Closing Date), and (ii) Consolidated working capital details (including, but not
limited to, cash balance, Inventory balance by month, accounts payable balance,
Loan balances and Letter of Credit forecasts), and summary income statements of
the Parent and its Subsidiaries on a monthly basis (in form substantially
similar to the forecast provided in connection with this Agreement prior to the
Closing Date), and (B) a copy of any and all significant revisions made to such
forecast with respect to such Fiscal Year, promptly upon request from the
Administrative Agent.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:

 

(a)           [intentionally omitted];

 

81

--------------------------------------------------------------------------------


 

(b)         concurrently with the delivery of the financial statements referred
to in Sections 6.01(a), (b) and (c)(ii), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower, which shall
include (A) a certification as to the amount, if any, of rent under any Leases,
and any obligations and liabilities with respect to Taxes, that have not been
timely paid, (B) a certification as to the receipt of notice, if any, as to any
material obligations or liabilities with respect to utilities that have not been
timely paid, (C) a certification as to the receipt of notice, if any, as to any
obligations or liabilities with respect to insurance premiums that have not been
timely paid, (D) a certification as to the acquisition, if any, of any
additional material Intellectual Property acquired since the date of the last
similar certification, and (E) a report of any new Store openings or closings of
any Store since the date of the last similar certification and (ii) in the case
of any quarterly or annual financial statements, a copy of management’s
discussion and analysis with respect to such financial statements.  In the event
of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Lead Borrower shall also provide a
statement of reconciliation conforming such financial statements to GAAP;

 

(c)         on the fifth Business Day of each Fiscal Month, a Borrowing Base
Certificate (together with supporting source documents) showing the Borrowing
Base as of the close of business as of the last day of the immediately preceding
Fiscal Month, each Borrowing Base Certificate to be certified as complete and
correct by a Responsible Officer of the Lead Borrower; provided that upon the
occurrence and continuation of a Cash Dominion Event, such Borrowing Base
Certificate (together with supporting source documents) shall be delivered on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday;

 

(d)         upon the request of the Administrative Agent or its auditors,
appraisers, accountants, consultants or other representatives, copies of each
Loan Party’s federal income tax returns, and any amendments thereto;

 

(e)         promptly following the submission to the board of directors (but in
no event later than five (5) Business Days thereafter), copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by its Registered Public Accounting Firm in connection with the accounts or
books of the Loan Parties or any Subsidiary, or any audit of any of them,
including, without limitation, specifying any Internal Control Event (as it
relates only to financial reporting);

 

(f)          promptly after the same are available, and in no event later than
ten (10) Business Days after they are sent, made available, or publicly filed,
notice of (and, at the request of the Administrative Agent, copies of) annual
report, proxy or financial statement or other documents, report or communication
sent to the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

(g)         [intentionally omitted];

 

(h)         promptly and in no event later than five (5) Business Days after
they are sent, notice of (and, at the request of the Administrative Agent,
copies of) any notice of default or other material notice, statement, report or
other communication (other than periodic information and reports in the ordinary
course) furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement, in each case not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(i)          as soon as available, but in any event within thirty (30) days
after the end of each Fiscal Year of any Loan Party (or upon the request of the
Administrative Agent or its auditors,

 

82

--------------------------------------------------------------------------------


 

appraisers, accountants, consultants or other representatives), (i) a
certificate executed by an authorized officer of the Lead Borrower certifying
the existence and adequacy of the property and casualty insurance program
carried by the Loan Parties and their Subsidiaries, and (ii) a written summary
of said program identifying the name of each insurer, the number of each policy
and expiration date of each policy, the amounts and types of each coverage, and
a list of exclusions and deductibles for each policy, and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(j)          promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry (other than routine and periodic
inquiries received in the ordinary course) by such Governmental Authority
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof or any other matter which, in either case, could reasonably
be expected to have a Material Adverse Effect; and

 

(k)         promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request, including, without
limitation, the income level for each individual Store.

 

Financial statements and other documents required to be delivered pursuant to
Sections 6.01 and Section 6.02 shall be delivered in accordance with
Section 10.02(a).  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Loan Parties hereby acknowledge that the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder.

 

6.03        Notices.  Promptly notify the Administrative Agent:

 

(a)         any Responsible Officer of a Loan Party becomes aware of the
occurrence of any Default or Event of Default;

 

(b)         any Responsible Officer of a Loan Party becomes aware of any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including any matter arising from: (i) any breach or
non-performance of, any default under, or termination of, a Material Contract or
with respect to Material Indebtedness of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
any administrative or arbitration proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;

 

(c)         any Responsible Officer of a Loan Party becomes aware of any
undischarged or unpaid judgments or decrees;

 

(d)         any Responsible Officer of a Loan Party becomes aware of the
occurrence of any ERISA Event;

 

(e)         of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

(f)          of any change in any Loan Party’s chief executive officer, chief
financial officer or chairman of the board of directors;

 

(g)         of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 

83

--------------------------------------------------------------------------------


 


(H)                           OF ANY COLLECTIVE BARGAINING AGREEMENT OR OTHER
LABOR CONTRACT TO WHICH A LOAN PARTY BECOMES A PARTY, OR THE APPLICATION FOR THE
CERTIFICATION OF A COLLECTIVE BARGAINING AGENT, OR ANY STRIKE, LOCKOUT, SLOWDOWN
OR OTHER MATERIAL LABOR DISPUTE AGAINST ANY LOAN PARTY OR ANY SUBSIDIARY PENDING
OR, TO THE KNOWLEDGE OF ANY LOAN PARTY, THREATENED;


 


(I)                               ANY RESPONSIBLE OFFICER OF A LOAN PARTY
BECOMES AWARE OF THE FILING OF ANY LIEN FOR UNPAID TAXES AGAINST ANY LOAN PARTY;


 


(J)                               ANY RESPONSIBLE OFFICER OF A LOAN PARTY
BECOMES AWARE OF ANY CASUALTY OR OTHER INSURED DAMAGE TO ANY MATERIAL PORTION OF
THE COLLATERAL OR THE COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR THE TAKING OF
ANY INTEREST IN A MATERIAL PORTION OF THE COLLATERAL UNDER POWER OF EMINENT
DOMAIN OR BY CONDEMNATION OR SIMILAR PROCEEDING OR IF ANY MATERIAL PORTION OF
THE COLLATERAL IS DAMAGED OR DESTROYED;


 


(K)                            [INTENTIONALLY OMITTED]; AND


 


(L)                               OF ANY FAILURE BY ANY LOAN PARTY TO PAY RENT
(OTHER THAN RENT WHICH IS WITHHELD IN CONNECTION WITH A GOOD FAITH DISPUTE
ARISING IN THE ORDINARY COURSE OR BUSINESS AND FOR WHICH APPROPRIATE RESERVES IN
CONFORMITY WITH GAAP HAVE BEEN ESTABLISHED ON THE BOOKS OF THE APPLICABLE LOAN
PARTY) AT ANY ONE OR MORE OF SUCH LOAN PARTY’S LOCATIONS, IF SUCH FAILURE
CONTINUES FOR MORE THAN TEN (10) DAYS FOLLOWING THE DAY ON WHICH SUCH RENT FIRST
CAME DUE.


 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04                            Payment of Obligations. Pay and discharge in
full as the same shall become due and payable (subject to any applicable grace
period, and ordinary and customary trade terms), all its obligations and
liabilities, including (a) all Federal, state and other material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims (including, without limitation,
claims for labor, materials, supplies and claims of landlords, warehousemen,
customs brokers, and carriers) which, if unpaid, would by law become a Lien upon
its property, except, in each case, where (i) the validity or amount thereof
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien) is being contested in good faith by appropriate proceedings
diligently conducted, (ii) such Loan Party has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (iii) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, (iv) no Lien has been filed with respect
thereto (other than any Lien being contested in good faith with respect to
labor, materials or supplies associated with any Real Estate of the Loan Parties
), and (v) the failure to make payment pending such contest could not reasonably
be expected to result in a Material Adverse Effect.  The Lead Borrower will,
upon request, furnish the Collateral Agent with proof satisfactory to the
Collateral Agent indicating that the Loan Parties and their Subsidiaries have
made the payments described in clause (a) above.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, pay in full as the same shall become
due and payable (subject to any applicable grace period, and ordinary and
customary trade terms) all undisputed material accounts payable incident to the
operations of such Person not referred to in this Section 6.04, above.  Nothing
contained herein shall be deemed to limit the rights of the Agents with respect
to determining Reserves pursuant to this Agreement.

 

6.05                            Preservation of Existence, Etc. (a) Preserve,
renew and maintain in full force and effect its legal existence under the Laws
of the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; (b) maintain its good standing under

 

84

--------------------------------------------------------------------------------


 

the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 7.04 or 7.05; and (c) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.06                        Maintenance of Properties.


 

(A)                                  KEEP ITS PROPERTIES IN SUCH REPAIR, WORKING
ORDER AND CONDITION, AND SHALL FROM TIME TO TIME MAKE SUCH REPAIRS,
REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO, AS ARE REASONABLY NECESSARY
FOR THE EFFICIENT OPERATION OF ITS BUSINESS AND SHALL COMPLY AT ALL TIMES IN ALL
MATERIAL RESPECTS WITH ALL MATERIAL FRANCHISES, LICENSES AND LEASES TO WHICH IT
IS PARTY SO AS TO PREVENT ANY LOSS OR FORFEITURE THEREOF OR THEREUNDER, EXCEPT
WHERE (I) COMPLIANCE IS AT THE TIME BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND (II) FAILURE TO COMPLY WITH THE PROVISIONS BEING CONTESTED HAS
NOT RESULTED, AND WHICH, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

(B)                                 TAKE ALL REASONABLE ACTIONS TO POSSESS AND
MAINTAIN ALL INTELLECTUAL PROPERTY MATERIAL TO THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES AND OWN ALL RIGHT, TITLE AND INTEREST IN AND TO, OR HAVE A VALID
LICENSE FOR, ALL SUCH INTELLECTUAL PROPERTY.  NO LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES SHALL TAKE ANY ACTION, OR FAIL TO TAKE ANY ACTION, THAT COULD
REASONABLY BE EXPECTED TO (I) RESULT IN THE INVALIDITY, ABANDONMENT, MISUSE,
LAPSE, OR UNENFORCEABILITY OF INTELLECTUAL PROPERTY WHICH IS MATERIAL TO THE
CONDUCT OF THE BUSINESS OF THE LOAN PARTIES, TAKEN AS A WHOLE, OR (II) KNOWINGLY
INFRINGE UPON OR MISAPPROPRIATE ANY RIGHTS OF OTHER PERSONS.

 

(C)                                  DO ALL THINGS REASONABLY NECESSARY IN ORDER
TO COMPLY WITH ALL ENVIRONMENTAL LAWS AT ANY REAL PROPERTY OR OTHERWISE IN
CONNECTION WITH THEIR OPERATIONS EXCEPT WHERE THE NONCOMPLIANCE WITH WHICH COULD
NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT, AND OBTAIN ALL
PERMITS AND OTHER GOVERNMENTAL AUTHORIZATIONS FOR THEIR OPERATIONS UNDER
APPLICABLE ENVIRONMENTAL LAWS OTHER THAN SUCH PERMITS AND OTHER AUTHORIZATIONS
THE FAILURE OF WHICH TO OBTAIN COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.

 

6.07                        Maintenance of Insurance.

 

(A)                                  MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND NOT AFFILIATES OF THE LOAN PARTIES, INSURANCE WITH RESPECT TO ITS PROPERTIES
AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS AND OPERATING IN THE SAME OR
SIMILAR LOCATIONS OR AS IS REQUIRED BY APPLICABLE LAW, OF SUCH TYPES AND IN SUCH
AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER
PERSONS AND AS ARE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

 

(B)                                 FIRE AND EXTENDED COVERAGE POLICIES
MAINTAINED WITH RESPECT TO ANY COLLATERAL SHALL BE ENDORSED OR OTHERWISE AMENDED
TO INCLUDE (I) LENDERS’ LOSS PAYABLE CLAUSE (REGARDING PERSONAL PROPERTY), IN
FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT, WHICH ENDORSEMENTS OR
AMENDMENTS SHALL PROVIDE THAT THE INSURER SHALL PAY ALL PROCEEDS OTHERWISE
PAYABLE TO THE LOAN PARTIES UNDER THE POLICIES DIRECTLY TO THE COLLATERAL AGENT,
(II) A PROVISION TO THE EFFECT THAT NONE OF THE LOAN PARTIES, CREDIT PARTIES OR
ANY OTHER PERSON SHALL BE A CO-INSURER AND (III) SUCH OTHER PROVISIONS AS THE
COLLATERAL AGENT MAY REASONABLY REQUIRE FROM TIME TO TIME TO PROTECT THE
INTERESTS OF THE CREDIT PARTIES. COMMERCIAL GENERAL LIABILITY POLICIES SHALL BE
ENDORSED TO NAME THE COLLATERAL AGENT AS AN ADDITIONAL INSURED. BUSINESS
INTERRUPTION POLICIES SHALL NAME THE COLLATERAL AGENT AS A LOSS PAYEE AND SHALL
BE ENDORSED OR AMENDED TO INCLUDE (I) A PROVISION THAT, FROM AND AFTER THE
CLOSING DATE, THE INSURER SHALL PAY ALL PROCEEDS OTHERWISE PAYABLE TO THE LOAN
PARTIES UNDER THE POLICIES DIRECTLY TO THE COLLATERAL AGENT, AND (II) SUCH OTHER
PROVISIONS AS THE COLLATERAL AGENT MAY REASONABLY REQUIRE FROM TIME TO TIME TO
PROTECT THE INTERESTS OF THE CREDIT PARTIES. EACH SUCH POLICY REFERRED TO IN
THIS SECTION 6.07(B) SHALL ALSO PROVIDE THAT IT SHALL NOT BE CANCELED, MODIFIED
TO REDUCE COVERAGE OR INCREASE DEDUCTIBLES, OR NOT RENEWED (I) BY REASON OF
NONPAYMENT OF PREMIUM EXCEPT UPON NOT LESS THAN TEN (10) DAYS’ PRIOR WRITTEN
NOTICE THEREOF BY THE INSURER TO THE COLLATERAL AGENT (GIVING THE COLLATERAL
AGENT THE RIGHT TO CURE DEFAULTS IN THE PAYMENT OF PREMIUMS) OR (II) FOR ANY
OTHER REASON EXCEPT UPON NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE
THEREOF BY THE INSURER TO THE COLLATERAL AGENT. THE LEAD BORROWER SHALL DELIVER
TO THE COLLATERAL AGENT,

 

85

--------------------------------------------------------------------------------


 

PRIOR TO THE CANCELLATION, OR NON-RENEWAL OF ANY SUCH POLICY OF INSURANCE, A
COPY OF A RENEWAL OR REPLACEMENT POLICY (OR OTHER EVIDENCE OF RENEWAL OF A
POLICY PREVIOUSLY DELIVERED TO THE COLLATERAL AGENT, INCLUDING AN INSURANCE
BINDER) TOGETHER WITH EVIDENCE SATISFACTORY TO THE COLLATERAL AGENT OF PAYMENT
OF THE PREMIUM THEREFOR.

 

(C)                                  NONE OF THE CREDIT PARTIES, OR THEIR AGENTS
OR EMPLOYEES SHALL BE LIABLE FOR ANY LOSS OR DAMAGE INSURED BY THE INSURANCE
POLICIES REQUIRED TO BE MAINTAINED UNDER THIS SECTION 6.07.  EACH LOAN PARTY
SHALL LOOK SOLELY TO ITS INSURANCE COMPANIES OR ANY OTHER PARTIES OTHER THAN THE
CREDIT PARTIES FOR THE RECOVERY OF SUCH LOSS OR DAMAGE AND SUCH INSURANCE
COMPANIES SHALL HAVE NO RIGHTS OF SUBROGATION AGAINST ANY CREDIT PARTY OR ITS
AGENTS OR EMPLOYEES.  IF, HOWEVER, THE INSURANCE POLICIES DO NOT PROVIDE WAIVER
OF SUBROGATION RIGHTS AGAINST SUCH PARTIES, AS REQUIRED ABOVE, THEN THE LOAN
PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY LAW, TO WAIVE THEIR RIGHT OF
RECOVERY, IF ANY, AGAINST THE CREDIT PARTIES AND THEIR AGENTS AND EMPLOYEES. 
THE DESIGNATION OF ANY FORM, TYPE OR AMOUNT OF INSURANCE COVERAGE BY THE ANY
CREDIT PARTY UNDER THIS SECTION 6.07 SHALL IN NO EVENT BE DEEMED A
REPRESENTATION, WARRANTY OR ADVICE BY SUCH CREDIT PARTY THAT SUCH INSURANCE IS
ADEQUATE FOR THE PURPOSES OF THE BUSINESS OF THE LOAN PARTIES OR THE PROTECTION
OF THEIR PROPERTIES.

 

(D)                                 MAINTAIN FOR THEMSELVES AND THEIR
SUBSIDIARIES, A DIRECTORS AND OFFICERS INSURANCE POLICY, AND A “BLANKET CRIME”
POLICY INCLUDING EMPLOYEE DISHONESTY, FORGERY OR ALTERATION, THEFT,
DISAPPEARANCE AND DESTRUCTION, ROBBERY AND SAFE BURGLARY, AND COMPUTER FRAUD
COVERAGE WITH RESPONSIBLE COMPANIES IN SUCH AMOUNTS AS ARE CUSTOMARILY CARRIED
BY BUSINESS ENTITIES ENGAGED IN SIMILAR BUSINESSES SIMILARLY SITUATED, AND WILL
UPON REQUEST BY THE ADMINISTRATIVE AGENT FURNISH THE ADMINISTRATIVE AGENT
CERTIFICATES EVIDENCING RENEWAL OF EACH SUCH POLICY.

 

(E)                                  PERMIT ANY REPRESENTATIVES THAT ARE
DESIGNATED BY THE COLLATERAL AGENT TO INSPECT THE INSURANCE POLICIES MAINTAINED
BY OR ON BEHALF OF THE LOAN PARTIES AND TO INSPECT BOOKS AND RECORDS RELATED
THERETO AND ANY PROPERTIES COVERED THEREBY.  THE LOAN PARTIES SHALL PAY THE
REASONABLE FEES AND EXPENSES OF ANY REPRESENTATIVES RETAINED BY THE COLLATERAL
AGENT TO CONDUCT ANY SUCH INSPECTION.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, such contest effectively suspends enforcement of the contested Laws,
and adequate reserves have been set aside and maintained by the Loan Parties in
connection therewith and in accordance with GAAP, and (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records; Accountants.

 


(A)                                  (I) MAINTAIN PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP
CONSISTENTLY APPLIED SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS
INVOLVING THE ASSETS AND BUSINESS OF THE LOAN PARTIES OR SUCH SUBSIDIARY, AS THE
CASE MAY BE; AND (II) MAINTAIN SUCH BOOKS OF RECORD AND ACCOUNT IN MATERIAL
CONFORMITY WITH ALL APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING
REGULATORY JURISDICTION OVER THE LOAN PARTIES OR SUCH SUBSIDIARY, AS THE CASE
MAY BE.


 


(B)                                 AT ALL TIMES RETAIN A REGISTERED PUBLIC
ACCOUNTING FIRM WHICH IS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
SHALL INSTRUCT SUCH REGISTERED PUBLIC ACCOUNTING FIRM TO COOPERATE WITH, AND BE
AVAILABLE TO, THE ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES TO DISCUSS THE
LOAN PARTIES’ FINANCIAL PERFORMANCE, FINANCIAL CONDITION, OPERATING RESULTS,
CONTROLS, AND SUCH OTHER MATTERS, WITHIN THE SCOPE OF THE RETENTION OF SUCH
REGISTERED PUBLIC ACCOUNTING FIRM, AS MAY BE RAISED BY THE ADMINISTRATIVE
AGENT.  THE LEAD BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS ALL
AUDITORS, ACCOUNTANTS, OR OTHER THIRD PARTIES TO DELIVER TO THE ADMINISTRATIVE
AGENT, AT THE BORROWERS’ EXPENSE, COPIES OF THE BORROWERS’ FINANCIAL STATEMENTS,
PAPERS RELATED THERETO, AND OTHER ACCOUNTING RECORDS OF ANY NATURE IN THEIR
POSSESSION, AND TO DISCLOSE TO THE ADMINISTRATIVE AGENT ANY INFORMATION THEY MAY
HAVE REGARDING THE COLLATERAL OR THE FINANCIAL CONDITION OF THE BORROWERS.

 

86

--------------------------------------------------------------------------------


 

6.10                        Inspection Rights.  (a) Permit representatives and
independent contractors of the Administrative Agent to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and Registered Public Accounting
Firm, all at the expense of the Loan Parties (such expenses to be reasonable)
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, however, that (i) so long as no Event of Default shall have occurred
and be continuing, the Loan Parties shall not be obligated for expenses in
connection with more than two (2) visits per Fiscal Year and (ii) when an Event
of Default has occurred and is continuing, the Administrative Agent (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of the Loan Parties at any time during normal business hours and
without advance notice.


 


(B)                                 UPON THE REQUEST OF THE ADMINISTRATIVE AGENT
AFTER REASONABLE PRIOR NOTICE, PERMIT THE ADMINISTRATIVE AGENT OR PROFESSIONALS
(INCLUDING INVESTMENT BANKERS, CONSULTANTS, ACCOUNTANTS, LAWYERS AND APPRAISERS)
RETAINED BY THE ADMINISTRATIVE AGENT TO CONDUCT APPRAISALS, COMMERCIAL FINANCE
EXAMINATIONS AND OTHER EVALUATIONS, INCLUDING, WITHOUT LIMITATION, OF (I) THE
LEAD BORROWER’S PRACTICES IN THE COMPUTATION OF THE BORROWING BASE AND (II) THE
ASSETS INCLUDED IN THE BORROWING BASE AND RELATED FINANCIAL INFORMATION SUCH AS,
BUT NOT LIMITED TO, SALES, GROSS MARGINS, PAYABLES, ACCRUALS AND RESERVES. 
SUBJECT TO THE FOLLOWING SENTENCES, THE LOAN PARTIES SHALL PAY THE FEES AND
EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH PROFESSIONALS WITH RESPECT TO SUCH
EVALUATIONS AND APPRAISALS.  WITHOUT LIMITING THE FOREGOING, THE LOAN PARTIES
ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, UNDERTAKE UP
TO ONE (1) INVENTORY APPRAISAL AND ONE (1) COMMERCIAL FINANCE EXAMINATION EACH
FISCAL YEAR AT THE LOAN PARTIES’ EXPENSE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE ADMINISTRATIVE AGENT MAY CAUSE ADDITIONAL
INVENTORY APPRAISALS AND COMMERCIAL FINANCE EXAMINATIONS TO BE UNDERTAKEN (X) AS
IT IN ITS DISCRETION DEEMS NECESSARY OR APPROPRIATE, AT ITS OWN EXPENSE, OR
(Y) AT THE EXPENSE OF THE LOAN PARTIES, (A) AT ANY TIME REQUIRED BY APPLICABLE
LAW, (B) UP TO TWO (2) INVENTORY APPRAISALS AND TWO (2) COMMERCIAL FINANCE
EXAMINATIONS EACH FISCAL YEAR, IN ANY FISCAL YEAR WHEN EXCESS AVAILABILITY IS AT
ANY TIME DURING SUCH FISCAL YEAR GREATER THAN OR EQUAL AN AMOUNT EQUAL TO 20% OF
THE THEN APPLICABLE BORROWING BASE AND LESS THAN AN AMOUNT EQUAL TO 50% OF THE
THEN APPLICABLE BORROWING BASE, AND (C) UP TO THREE (3) INVENTORY APPRAISALS AND
THREE (3) COMMERCIAL FINANCE EXAMINATIONS EACH FISCAL YEAR, IN ANY FISCAL YEAR
WHEN EXCESS AVAILABILITY IS AT ANY TIME DURING SUCH FISCAL YEAR LESS THAN AN
AMOUNT EQUAL TO 20% OF THE THEN APPLICABLE BORROWING BASE, OR AN EVENT OF
DEFAULT SHALL HAVE OCCURRED.


 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (a) to refinance all Indebtedness under the Existing Credit
Agreement, (b) to finance transaction fees and expenses related hereto and the
other Loan Documents, (c) to finance the working capital needs of the Loan
Parties, including the purchase of Inventory, in each case in the ordinary
course of business, (d) to finance Capital Expenditures of the Loan Parties, and
(e) for general corporate purposes of the Loan Parties, in each case to the
extent expressly permitted under applicable Law and the Loan Documents.

 

6.12                        Additional Loan Parties.  Notify the Administrative
Agent at the time that any Person becomes a Subsidiary (other than an Immaterial
Subsidiary), and promptly thereafter (and in any event within fifteen (15)
days), cause any such Person (a) which is not a CFC, to (i) become a Loan Party
by executing and delivering to the Administrative Agent a Joinder Agreement or
such other document as the Administrative Agent shall reasonably request for
such purpose, (ii) grant a Lien to the Collateral Agent on such Person’s assets
to secure the Obligations, and (iii) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and, if requested by the Administrative Agent, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in this clause (a)), and (b) if any Equity Interests or Indebtedness
of such Person are owned by or on behalf of any Loan

 

87

--------------------------------------------------------------------------------


 

Party, to pledge such Equity Interests and promissory notes evidencing such
Indebtedness (except that, if such Subsidiary is a CFC, the Equity Interests of
such Subsidiary to be pledged may be limited to 65% of the outstanding voting
Equity Interests of such Subsidiary and 100% of the non-voting Equity Interests
of such Subsidiary and such time period may be extended based on local law or
practice), in each case in form, content and scope reasonably satisfactory to
the Administrative Agent.  In no event shall compliance with this Section 6.12
waive or be deemed a waiver or Consent to any transaction giving rise to the
need to comply with this Section 6.12 if such transaction was not otherwise
expressly permitted by this Agreement or constitute or be deemed to constitute,
with respect to any Subsidiary, an approval of such Person as a Borrower or
permit the inclusion of any acquired assets in the computation of the Borrowing
Base.

 

6.13                        Cash Management.

 

(A)                                  (I)  ON OR PRIOR TO MARCH 13, 2009, DELIVER
TO THE ADMINISTRATIVE AGENT COPIES OF NOTIFICATIONS (EACH, A “DDA NOTIFICATION”)
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT H WHICH HAVE BEEN EXECUTED
ON BEHALF OF SUCH LOAN PARTY AND DELIVERED TO EACH DEPOSITORY INSTITUTION LISTED
ON SCHEDULE 5.21(A);

 

(II)                                  ON OR PRIOR TO MARCH 13, 2009, DELIVER TO
THE ADMINISTRATIVE AGENT COPIES OF NOTIFICATIONS (EACH, A “CREDIT CARD
NOTIFICATION”), SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT G WHICH
HAVE BEEN EXECUTED ON BEHALF OF SUCH LOAN PARTY AND DELIVERED TO SUCH LOAN
PARTY’S CREDIT CARD CLEARINGHOUSES AND PROCESSORS LISTED ON SCHEDULE 5.21(B);
AND

 

(III)                               ON OR PRIOR TO MARCH 13, 2009, ENTER INTO A
BLOCKED ACCOUNT AGREEMENT SATISFACTORY IN FORM AND SUBSTANCE TO THE AGENTS WITH
EACH BLOCKED ACCOUNT BANK (COLLECTIVELY, THE “BLOCKED ACCOUNTS”).

 

(B)                                 (I) EACH CREDIT CARD NOTIFICATION AND DDA
NOTIFICATION SHALL REQUIRE THE ACH OR WIRE TRANSFER NO LESS FREQUENTLY THAN
DAILY (AND WHETHER OR NOT THERE ARE THEN ANY OUTSTANDING OBLIGATIONS) TO A
BLOCKED ACCOUNT OF ALL PAYMENTS DUE FROM CREDIT CARD PROCESSORS, AND (II) THE
BORROWERS SHALL CAUSE EACH DEPOSITORY INSTITUTION LISTED ON SCHEDULE 5.21(A) TO
CAUSE THE ACH OR WIRE TRANSFER NO LESS FREQUENTLY THAN DAILY (AND WHETHER OR NOT
THERE ARE THEN ANY OUTSTANDING OBLIGATIONS) TO A BLOCKED ACCOUNT OF ALL AMOUNTS
ON DEPOSIT IN EACH DDA IN EXCESS OF THE MINIMUM BALANCE PERMITTED IN ACCORDANCE
WITH SECTION 6.13(C).

 

(C)                                  EACH BLOCKED ACCOUNT AGREEMENT SHALL
REQUIRE THE ACH OR WIRE TRANSFER NO LESS FREQUENTLY THAN DAILY (AND WHETHER OR
NOT THERE ARE THEN ANY OUTSTANDING OBLIGATIONS) TO THE CONCENTRATION ACCOUNT
MAINTAINED BY THE COLLATERAL AGENT AT WELLS FARGO BANK (THE “CONCENTRATION
ACCOUNT”), OF ALL CASH RECEIPTS AND COLLECTIONS, INCLUDING, WITHOUT LIMITATION,
THE FOLLOWING:

 

(I)                                     ALL AVAILABLE CASH RECEIPTS FROM THE
SALE OF INVENTORY AND OTHER ASSETS;

 

(II)                                  ALL PROCEEDS OF COLLECTIONS OF ACCOUNTS;

 

(III)                               ALL NET PROCEEDS, AND ALL OTHER CASH
PAYMENTS RECEIVED BY A LOAN PARTY FROM ANY PERSON OR FROM ANY SOURCE OR ON
ACCOUNT OF ANY SALE OR OTHER TRANSACTION OR EVENT, INCLUDING, WITHOUT
LIMITATION, ANY PREPAYMENT EVENT;

 

(IV)                              THE THEN CONTENTS OF EACH DDA (NET OF ANY
MINIMUM BALANCE, NOT TO EXCEED $2,500.00, AS MAY BE REQUIRED TO BE KEPT IN THE
SUBJECT DDA BY THE DEPOSITORY INSTITUTION AT WHICH SUCH DDA IS MAINTAINED);

 

(V)                                 THE THEN ENTIRE LEDGER BALANCE OF EACH
BLOCKED ACCOUNT (NET OF ANY MINIMUM BALANCE, NOT TO EXCEED $2,500.00, AS MAY BE
REQUIRED TO BE KEPT IN THE SUBJECT BLOCKED ACCOUNT BY THE BLOCKED ACCOUNT BANK);
AND

 

(VI)                              THE PROCEEDS OF ALL CREDIT CARD CHARGES.

 

(D)                                 [INTENTIONALLY OMITTED].

 

(E)                                  THE CONCENTRATION ACCOUNT SHALL AT ALL
TIMES BE UNDER THE SOLE DOMINION AND CONTROL OF THE COLLATERAL AGENT.  THE LOAN
PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT (I) WITHOUT LIMITING THE PROVISIONS OF
SECTION 2.05(D), THE LOAN PARTIES HAVE NO RIGHT OF WITHDRAWAL FROM THE
CONCENTRATION ACCOUNT, (II) THE FUNDS ON DEPOSIT IN THE CONCENTRATION ACCOUNT
SHALL AT ALL TIMES BE COLLATERAL SECURITY FOR

 

88

--------------------------------------------------------------------------------


 

ALL OF THE OBLIGATIONS AND (III) THE FUNDS ON DEPOSIT IN THE CONCENTRATION
ACCOUNT SHALL BE APPLIED AS PROVIDED IN SECTION 2.05(E).  IN THE EVENT THAT,
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 6.13, ANY LOAN PARTY RECEIVES OR
OTHERWISE HAS DOMINION AND CONTROL OF ANY SUCH PROCEEDS OR COLLECTIONS, SUCH
PROCEEDS AND COLLECTIONS SHALL BE HELD IN TRUST BY SUCH LOAN PARTY FOR THE
COLLATERAL AGENT, SHALL NOT BE COMMINGLED WITH ANY OF SUCH LOAN PARTY’S OTHER
FUNDS OR DEPOSITED IN ANY ACCOUNT OF SUCH LOAN PARTY AND SHALL, NOT LATER THAN
THE BUSINESS DAY AFTER RECEIPT THEREOF, BE DEPOSITED INTO THE CONCENTRATION
ACCOUNT OR DEALT WITH IN SUCH OTHER FASHION AS SUCH LOAN PARTY MAY BE INSTRUCTED
BY THE COLLATERAL AGENT.

 

(F)                                    UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, THE LOAN PARTIES SHALL CAUSE BANK STATEMENTS AND/OR OTHER REPORTS TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT NOT LESS OFTEN THAN MONTHLY, ACCURATELY
SETTING FORTH ALL AMOUNTS DEPOSITED IN EACH BLOCKED ACCOUNT TO ENSURE THE PROPER
TRANSFER OF FUNDS AS SET FORTH ABOVE.

 

6.14                        Information Regarding the Collateral.

 

(A)                                  FURNISH TO THE ADMINISTRATIVE AGENT AT
LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY CHANGE IN: (I) ANY LOAN
PARTY’S NAME AS IT APPEARS IN OFFICIAL FILINGS IN THE STATE OF INCORPORATION OR
OTHER ORGANIZATION; (II) THE LOCATION OF ANY LOAN PARTY’S CHIEF EXECUTIVE
OFFICE, ITS PRINCIPAL PLACE OF BUSINESS, ANY OFFICE IN WHICH IT MAINTAINS BOOKS
OR RECORDS RELATING TO COLLATERAL OWNED BY IT OR ANY OFFICE OR DISTRIBUTION
CENTER AT WHICH COLLATERAL OWNED BY IT IS LOCATED (INCLUDING THE ESTABLISHMENT
OF ANY SUCH NEW OFFICE OR DISTRIBUTION CENTER); (III) ANY LOAN PARTY’S TYPE OF
ENTITY OR JURISDICTION OF INCORPORATION OR FORMATION; OR (IV) ANY LOAN PARTY’S
FEDERAL TAXPAYER IDENTIFICATION NUMBER OR ORGANIZATIONAL IDENTIFICATION NUMBER
ASSIGNED TO IT BY ITS STATE OF ORGANIZATION. THE LOAN PARTIES AGREE NOT TO
EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL
FILINGS HAVE BEEN MADE UNDER THE UCC OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR
THE COLLATERAL AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A
VALID, LEGAL AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL THE
COLLATERAL FOR ITS OWN BENEFIT AND THE BENEFIT OF THE OTHER CREDIT PARTIES.

 

(B)                                 FROM TIME TO TIME AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, THE LEAD BORROWER SHALL SUPPLEMENT EACH
SCHEDULE TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR ANY REPRESENTATION
HEREIN OR IN ANY OTHER LOAN DOCUMENT, WITH RESPECT TO ANY MATTER ARISING AFTER
THE CLOSING DATE THAT, IF EXISTING OR OCCURRING ON THE CLOSING DATE, WOULD HAVE
BEEN REQUIRED TO BE SET FORTH OR DESCRIBED IN SUCH SCHEDULE OR AS AN EXCEPTION
TO SUCH REPRESENTATION OR THAT IS NECESSARY TO CORRECT ANY INFORMATION IN SUCH
SCHEDULE OR REPRESENTATION WHICH HAS BEEN RENDERED INACCURATE THEREBY (AND, IN
THE CASE OF ANY SUPPLEMENTS TO ANY SCHEDULE, SUCH SCHEDULE SHALL BE
APPROPRIATELY MARKED TO SHOW THE CHANGES MADE THEREIN).  NOTWITHSTANDING THE
FOREGOING, NO SUPPLEMENT OR REVISION TO ANY SCHEDULE OR REPRESENTATION SHALL BE
DEEMED THE CREDIT PARTIES’ CONSENT TO THE MATTERS REFLECTED IN SUCH UPDATED
SCHEDULES OR REVISED REPRESENTATIONS NOR PERMIT THE LOAN PARTIES TO UNDERTAKE
ANY ACTIONS OTHERWISE PROHIBITED HEREUNDER OR FAIL TO UNDERTAKE ANY ACTION
REQUIRED HEREUNDER FROM THE RESTRICTIONS AND REQUIREMENTS IN EXISTENCE PRIOR TO
THE DELIVERY OF SUCH UPDATED SCHEDULES OR SUCH REVISION OF A REPRESENTATION; NOR
SHALL ANY SUCH SUPPLEMENT OR REVISION TO ANY SCHEDULE OR REPRESENTATION BE
DEEMED THE CREDIT PARTIES’ WAIVER OF ANY DEFAULT RESULTING FROM THE MATTERS
DISCLOSED THEREIN.

 

6.15                        Physical Inventories.

 

(A)                                  CAUSE NOT LESS THAN ONE (1) PHYSICAL
INVENTORY OF ALL THE STORES TO BE UNDERTAKEN IN EACH TWELVE (12) MONTH PERIOD
AND CAUSE PERIODIC CYCLE COUNTS TO BE TAKEN AT EACH DISTRIBUTION CENTER, IN EACH
CASE AT THE EXPENSE OF THE LOAN PARTIES AND CONSISTENT WITH PAST PRACTICES AND
FOLLOWING SUCH METHODOLOGY AS IS CONSISTENT WITH THE METHODOLOGY USED IN THE
IMMEDIATELY PRECEDING INVENTORY OR CYCLE COUNT, AS THE CASE MAY BE, PROVIDED,
HOWEVER, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF A CASH DOMINION
EVENT (I) AT THE REQUEST OF THE COLLATERAL AGENT, CAUSE ONE (1) PHYSICAL
INVENTORY TO BE TAKEN AT EACH DISTRIBUTION CENTER, AT THE EXPENSE OF THE LOAN
PARTIES, TO BE COMPLETED (WITH FINAL RESULTS) WITHIN 30 DAYS FOLLOWING THE END
OF THE FISCAL MONTH IN WHICH THE COLLATERAL AGENT PROVIDED SUCH REQUEST, OR
(II) IF THE COLLATERAL AGENT DOES NOT REQUEST A PHYSICAL INVENTORY OF EACH
DISTRIBUTION CENTER PURSUANT TO THE IMMEDIATELY PRECEDING CLAUSE (I), CAUSE A
PHYSICAL INVENTORY OF EACH DISTRIBUTION CENTER, AT THE EXPENSE OF THE LOAN
PARTIES, TO BE PERFORMED CONCURRENTLY WITH THE NEXT PHYSICAL INVENTORY TAKEN OF
THE STORES PROVIDED, FURTHER, HOWEVER, IF THE COLLATERAL AGENT SHOULD HAVE A
GOOD FAITH BELIEF THAT THE ACCURACY OR

 

89

--------------------------------------------------------------------------------


 

COMPLETENESS OF THE INVENTORY OR CYCLE COUNT PRACTICES OR METHODOLOGY IS
UNRELIABLE, ALL SUCH INVENTORY AND CYCLE COUNT SHALL BE SUBSEQUENTLY CONDUCTED
BY SUCH INVENTORY TAKERS AND IN ACCORDANCE WITH SUCH PRACTICES AND METHODOLOGY,
AS ARE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, IN EACH CASE AT THE
EXPENSE OF THE LOAN PARTIES. THE COLLATERAL AGENT, AT THE EXPENSE OF THE LOAN
PARTIES, MAY PARTICIPATE IN AND/OR OBSERVE EACH SCHEDULED PHYSICAL COUNT OF
INVENTORY WHICH IS UNDERTAKEN ON BEHALF OF ANY LOAN PARTY.  THE LEAD BORROWER,
WITHIN FIFTEEN (15) BUSINESS DAYS FOLLOWING THE COMPLETION OF EACH SUCH
INVENTORY, SHALL PROVIDE THE COLLATERAL AGENT WITH A RECONCILIATION OF THE
RESULTS OF SUCH INVENTORY (AS WELL AS OF ANY OTHER PHYSICAL INVENTORY OR CYCLE
COUNTS UNDERTAKEN BY A LOAN PARTY) AND SHALL POST SUCH RESULTS TO THE LOAN
PARTIES’ STOCK LEDGERS AND GENERAL LEDGERS, AS APPLICABLE.

 

(B)                                 THE COLLATERAL AGENT, IN ITS PERMITTED
DISCRETION, IF ANY DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, MAY CAUSE ADDITIONAL SUCH INVENTORIES TO BE TAKEN AS THE COLLATERAL
AGENT DETERMINES (EACH, AT THE EXPENSE OF THE LOAN PARTIES).

 

6.16                        Environmental Laws.

 

EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
(A) CONDUCT ITS OPERATIONS AND KEEP AND MAINTAIN ITS REAL ESTATE IN MATERIAL
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS; (B) OBTAIN AND RENEW ALL ENVIRONMENTAL
PERMITS APPROPRIATE OR NECESSARY FOR ITS OPERATIONS AND PROPERTIES; AND
(C) IMPLEMENT ANY AND ALL INVESTIGATION, REMEDIATION, REMOVAL AND RESPONSE
ACTIONS THAT ARE APPROPRIATE OR NECESSARY TO MAINTAIN THE VALUE AND
MARKETABILITY OF THE REAL ESTATE OR TO OTHERWISE COMPLY WITH ENVIRONMENTAL LAWS
PERTAINING TO THE PRESENCE, GENERATION, TREATMENT, STORAGE, USE, DISPOSAL,
TRANSPORTATION OR RELEASE OF ANY HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE,
TO, FROM OR ABOUT ANY OF ITS REAL ESTATE, PROVIDED, HOWEVER, THAT NEITHER A LOAN
PARTY NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO UNDERTAKE ANY SUCH
CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION TO THE EXTENT THAT ITS OBLIGATION TO
DO SO IS BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND ADEQUATE
RESERVES HAVE BEEN SET ASIDE AND ARE BEING MAINTAINED BY THE LOAN PARTIES WITH
RESPECT TO SUCH CIRCUMSTANCES IN ACCORDANCE WITH GAAP.

 

6.17                        Further Assurances.

 

(A)                                  EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER
ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS AND OTHER
DOCUMENTS), THAT MAY BE REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH ANY AGENT
MAY REASONABLY REQUEST, TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS OR TO GRANT, PRESERVE, PROTECT OR PERFECT THE LIENS CREATED OR
INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS OR THE VALIDITY OR PRIORITY OF
ANY SUCH LIEN, ALL AT THE EXPENSE OF THE LOAN PARTIES. THE LOAN PARTIES ALSO
AGREE TO PROVIDE TO THE AGENTS, FROM TIME TO TIME UPON REQUEST, EVIDENCE
SATISFACTORY TO THE AGENTS AS TO THE PERFECTION AND PRIORITY OF THE LIENS
CREATED OR INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS.

 

(B)                                 IF ANY MATERIAL PERSONAL PROPERTY ASSETS ARE
ACQUIRED BY ANY LOAN PARTY AFTER THE CLOSING DATE (OTHER THAN ASSETS
CONSTITUTING COLLATERAL UNDER THE SECURITY DOCUMENTS THAT BECOME SUBJECT TO THE
LIEN OF THE SECURITY DOCUMENTS UPON ACQUISITION THEREOF), NOTIFY THE AGENTS
THEREOF, AND THE LOAN PARTIES WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN
SECURING THE OBLIGATIONS AND WILL TAKE SUCH ACTIONS AS SHALL BE NECESSARY OR
SHALL BE REQUESTED BY ANY AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING
ACTIONS DESCRIBED IN PARAGRAPH (A) OF THIS SECTION 6.17, ALL AT THE EXPENSE OF
THE LOAN PARTIES. IN NO EVENT SHALL COMPLIANCE WITH THIS SECTION 6.17(B) WAIVE
OR BE DEEMED A WAIVER OR CONSENT TO ANY TRANSACTION GIVING RISE TO THE NEED TO
COMPLY WITH THIS SECTION 6.17(B) IF SUCH TRANSACTION WAS NOT OTHERWISE EXPRESSLY
PERMITTED BY THIS AGREEMENT OR CONSTITUTE OR BE DEEMED TO CONSTITUTE CONSENT TO
THE INCLUSION OF ANY ACQUIRED ASSETS IN THE COMPUTATION OF THE BORROWING BASE.

 

(C)                                  [INTENTIONALLY OMITTED].

 

(D)                                 TO THE EXTENT THAT THE ADMINISTRATIVE AGENT
AGREES (SUBJECT TO THE PROVISO BELOW), IN ITS SOLE DISCRETION AT THE REQUEST OF
THE LEAD BORROWER, TO INCLUDE IN TRANSIT INVENTORY IN THE BORROWING BASE, UPON
THE REQUEST OF THE COLLATERAL AGENT, USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE EACH OF ITS CUSTOMS BROKERS, FREIGHT FORWARDERS AND OTHER CARRIERS TO
DELIVER AN AGREEMENT (INCLUDING, WITHOUT LIMITATION, A CUSTOMS BROKER AGREEMENT)
TO THE COLLATERAL AGENT COVERING SUCH MATTERS AND IN SUCH FORM AS THE COLLATERAL
AGENT MAY REASONABLY REQUIRE, PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING TO THE
CONTRARY, UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH AN
AGREEMENT (INCLUDING,

 

90

--------------------------------------------------------------------------------


 

WITHOUT LIMITATION, A CUSTOMS BROKER AGREEMENT) COVERING SUCH MATTERS AND IN
SUCH FORM AS THE COLLATERAL AGENT MAY REASONABLY REQUIRE, NO TRANSIT INVENTORY
SHALL BE INCLUDED IN THE BORROWING BASE.

 

(E)                                  UPON THE REQUEST OF THE COLLATERAL AGENT,
MADE IN ITS PERMITTED DISCRETION, THE LOAN PARTIES SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE LANDLORD OF ANY SUCH LEASED PROPERTY TO DELIVER
A COLLATERAL ACCESS AGREEMENT TO THE COLLATERAL AGENT IN SUCH FORM AS THE
COLLATERAL AGENT MAY REASONABLY REQUIRE.

 

6.18                        Compliance with Terms of Leaseholds.

 

Except as otherwise expressly permitted hereunder (including, without
limitation, in connection with Store closings permitted pursuant to clause
(b) of the definition of Permitted Dispositions), make all payments and
otherwise perform all obligations in respect of all Leases of real property to
which any Loan Party is a party, keep such Leases in full force and effect and
not allow such Leases to lapse or be terminated or any rights to renew such
Leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such Leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.  In the event that the Borrowers become delinquent in
their rent payments, the Administrative Agent may establish additional Reserves
against the Borrowing Base for the amount of any landlord liens arising from
such delinquency.

 

6.19                        Material Contracts. Perform and observe all of the
terms and provisions of each Material Contract to be performed or observed by
any Loan Party or any of its Subsidiaries, take all such action required on the
part of any Loan Party or any of its Subsidiaries to maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

6.20                        ERISA.

 

(A)                                  COMPLY IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA OR ANY OTHER APPLICABLE FEDERAL, STATE,
PROVINCIAL, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS, EXCEPT WHERE THE
FAILURE TO COMPLY COULD REASONABLY BE EXPECTED TO RESULT IN A CLAIM OR LIABILITY
AGAINST ANY LOAN PARTY OR ITS AFFILIATES OF $1,000,000 OR LESS.

 

(B)                                 PAY AND DISCHARGE PROMPTLY ANY LIABILITY
IMPOSED UPON IT PURSUANT TO THE PROVISIONS OF TITLE IV OF ERISA; PROVIDED,
HOWEVER, THAT NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE OR ANY OTHER
SUBSIDIARY OF THE LOAN PARTIES SHALL BE REQUIRED TO PAY ANY SUCH LIABILITY IF
(I) THE AMOUNT, APPLICABILITY OR VALIDITY THEREOF SHALL BE DILIGENTLY CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, AND (II) SUCH PERSON SHALL HAVE SET
ASIDE ON ITS BOOKS RESERVES, IN THE OPINION OF THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF SUCH PERSON, ADEQUATE WITH RESPECT THERETO.

 

(C)                                  DELIVER TO THE COLLATERAL AGENT, PROMPTLY,
AND IN ANY EVENT WITHIN 20 DAYS, AFTER (I) THE OCCURRENCE OF ANY REPORTABLE
EVENT IN RESPECT OF A PLAN, A COPY OF THE MATERIALS THAT ARE FILED WITH THE
PBGC, (II) ANY LOAN PARTY OR ANY ERISA AFFILIATE OR AN ADMINISTRATOR OF ANY PLAN
FILES WITH PARTICIPANTS, BENEFICIARIES OR THE PBGC A NOTICE OF INTENT TO
TERMINATE ANY SUCH PLAN, A COPY OF ANY SUCH NOTICE, (III) THE RECEIPT OF NOTICE
BY ANY LOAN PARTY OR ANY ERISA AFFILIATE OR AN ADMINISTRATOR OF ANY PLAN FROM
THE PBGC OF THE PBGC’S INTENTION TO TERMINATE ANY PLAN OR TO APPOINT A TRUSTEE
TO ADMINISTER ANY SUCH PLAN, A COPY OF SUCH NOTICE, (IV) THE REQUEST BY ANY
LENDER OF COPIES OF EACH ANNUAL REPORT THAT IS

 

91

--------------------------------------------------------------------------------


 

FILED ON TREASURY FORM 5500 WITH RESPECT TO ANY PLAN, TOGETHER WITH CERTIFIED
FINANCIAL STATEMENTS (IF ANY) FOR THE PLAN AND ANY ACTUARIAL STATEMENTS ON
SCHEDULE B TO SUCH FORM 5500, (V) ANY LOAN PARTY OR ANY ERISA AFFILIATE KNOWS OR
HAS REASON TO KNOW OF ANY EVENT OR CONDITION WHICH COULD REASONABLY BE EXPECTED
TO CONSTITUTE GROUNDS UNDER THE PROVISIONS OF SECTION 4042 OF ERISA FOR THE
TERMINATION OF (OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER) ANY PLAN, AN
EXPLANATION OF SUCH EVENT OR CONDITION, (VI) THE RECEIPT BY ANY LOAN PARTY OR
ANY ERISA AFFILIATE OF AN ASSESSMENT OF WITHDRAWAL LIABILITY UNDER SECTION 4201
OF ERISA FROM A MULTIEMPLOYER PLAN, A COPY OF SUCH ASSESSMENT, (VII) ANY LOAN
PARTY OR ANY ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW OF ANY EVENT OR
CONDITION WHICH WOULD REASONABLY BE EXPECTED TO CAUSE ANY ONE OF THEM TO INCUR A
LIABILITY UNDER SECTION 4062, 4063, 4064 OR 4069 OF ERISA OR SECTION 412(N) OR
4971 OF THE CODE, AN EXPLANATION OF SUCH EVENT OR CONDITION, OR (VIII) ANY LOAN
PARTY OR ANY ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW THAT AN APPLICATION IS
TO BE, OR HAS BEEN, MADE TO THE SECRETARY OF THE TREASURY FOR A WAIVER OF THE
MINIMUM FUNDING STANDARD UNDER THE PROVISIONS OF SECTION 412 OF THE CODE, A COPY
OF SUCH APPLICATION, AND IN EACH CASE DESCRIBED IN CLAUSES (I) THROUGH (III) AND
(V) THROUGH (VII) TOGETHER WITH A STATEMENT SIGNED BY AN OFFICER SETTING FORTH
DETAILS AS TO SUCH REPORTABLE EVENT, NOTICE, EVENT OR CONDITION AND THE ACTION
WHICH SUCH LOAN PARTY AND ANY ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT
THERETO.

 

6.21                        Insurance and Condemnation Proceeds.

 

Prior to the occurrence of a Cash Dominion Event, the proceeds of any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of a Loan Party,
shall be utilized for purposes of replacing or repairing the assets in respect
of which such proceeds, awards or payments were received within 180 days of the
occurrence of the damage to or loss of the assets being repaired or replaced.

 

6.22                        Post-Closing Covenants.

 

(a)                                  On or before February 20, 2009, the Lead
Borrower shall deliver to the Collateral Agent, a certificate evidencing the
stock of Coldwater Creek The Spa Inc., an Idaho corporation, being pledged to
the Collateral Agent under the Pledge Agreement, together with undated stock
powers executed in blank, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(b)                                 On or before March 13, 2009,  the Lead
Borrower shall deliver to the Collateral Agent, an agreement, in form and
substance reasonably satisfactory to the Collateral Agent, establishing Control
(as defined in the Security Agreement) over Securities Account #12309373,
maintained in the name of the Parent at Wells Fargo Brokerage Services, LLC.

 

(c)                                  On or before May 13, 2009, the Lead
Borrower shall provide the Administrative Agent with evidence, in form a
substance reasonably satisfactory to the Administrative Agent, that the legal
existence of CWC Sourcing CA Limitada, an entity formed under the laws of
Guatemala, has been terminated.

 


ARTICLE VII


NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired or sign or file or suffer to exist under the UCC or any
similar Law or statute of any jurisdiction a financing statement that names any
Loan Party or any Subsidiary thereof as debtor; sign or suffer to exist any
security agreement authorizing any Person thereunder to file such financing
statement; sell any of its property or

 

92

--------------------------------------------------------------------------------


 

assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.

 

7.02                        Investments.  Have outstanding, make, acquire or
hold any Investment (or become contractually committed to do so), directly or
indirectly, or incur any liabilities (including contingent obligations) for or
in connection with any Investment, except Permitted Investments.

 

7.03                        Indebtedness; Disqualified Stock

 

CREATE, INCUR, ASSUME, GUARANTEE, SUFFER TO EXIST OR OTHERWISE BECOME OR REMAIN
LIABLE WITH RESPECT TO, ANY INDEBTEDNESS (EXCEPT PERMITTED INDEBTEDNESS) OR
ISSUE DISQUALIFIED STOCK.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
wind up, consolidate with or into another Person, reorganize, enter into a plan
of reorganization, recapitalization or reclassify its Equity Interests (or agree
to do any of the foregoing, unless such agreement provides as a condition to the
consummation of the transaction that either (y) the Required Lenders have
consented in writing, or (z) (i) the Aggregate Commitments have been terminated
or will be terminated concurrently with such effectiveness, (ii) all of the
Secured Obligations (other than contingent indemnification obligations for which
no claim has been asserted) have been indefeasibly paid in full in cash or will
be indefeasibly paid in full in cash concurrently with such effectiveness,
(iii) all L/C Obligations have been, or will be concurrently with such
effectiveness, reduced to zero (or fully Cash Collateralized or supported by
another letter of credit in a manner reasonably satisfactory to the L/C Issuer
and the Administrative Agent, and (iv) the Administrative Agent has, or will
have concurrently with such effectiveness, no further obligation to cause the
L/C Issuer to issue Letters of Credit under the Credit Agreement), except that,
so long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom:

 


(A)                            ANY SUBSIDIARY THAT IS NOT A LOAN PARTY MAY MERGE
WITH (I) A LOAN PARTY, PROVIDED THAT THE LOAN PARTY SHALL BE THE CONTINUING OR
SURVIVING PERSON (OR THE SURVIVING PERSON SHALL BECOME A LOAN PARTY HEREUNDER
AND OTHERWISE SATISFY THE REQUIREMENTS OF SECTION 6.12 UPON THE CONSUMMATION OF
SUCH MERGER) AND IF A BORROWER IS PARTY TO SUCH MERGER, SUCH BORROWER SHALL BE
THE CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES
OTHER THAN A LOAN PARTY, PROVIDED THAT IN EACH CASE, TO THE EXTENT THAT ANY
WHOLLY-OWNED SUBSIDIARY IS MERGING WITH ANOTHER SUBSIDIARY, A WHOLLY-OWNED
SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING PERSON;


 


(B)                           ANY LOAN PARTY MAY MERGE INTO ANY OTHER LOAN
PARTY; PROVIDED THAT IN THE CASE OF ANY MERGER INVOLVING A BORROWER, SUCH
BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON;


 


(C)                            ANY BORROWER MAY MERGE INTO ANY OTHER BORROWER;


 


(D)                           IN CONNECTION WITH A PERMITTED ACQUISITION, ANY
LOAN PARTY OTHER THAN A BORROWER MAY MERGE WITH OR INTO OR CONSOLIDATE WITH ANY
OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE WITH OR INTO OR CONSOLIDATE
WITH IT; PROVIDED THAT THE PERSON SURVIVING SUCH MERGER SHALL BE A LOAN PARTY;


 


(E)                            ANY CFC THAT IS NOT A LOAN PARTY MAY MERGE INTO
ANY CFC THAT IS NOT A LOAN PARTY; AND


 


(F)                              ANY SUBSIDIARY OR ANY LOAN PARTY (OTHER THAN A
BORROWER) CONSTITUTING AN IMMATERIAL SUBSIDIARY MAY BE DISSOLVED.


 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition (unless such agreement provides as a
condition to the consummation of the transaction that either (y) the Required
Lenders have consented in writing, or (z) (i) the Aggregate Commitments have
been terminated or will be terminated concurrently with such

 

93

--------------------------------------------------------------------------------


 

effectiveness, (ii) all of the Secured Obligations (other than contingent
indemnification obligations for which no claim has been asserted) have been
indefeasibly paid in full in cash or will be indefeasibly paid in full in cash
concurrently with such effectiveness, (iii) all L/C Obligations have been, or
will be concurrently with such effectiveness, reduced to zero (or fully Cash
Collateralized or supported by another letter of credit in a manner reasonably
satisfactory to the L/C Issuer and the Administrative Agent, and (iv) the
Administrative Agent has, or will have concurrently with such effectiveness, no
further obligation to cause the L/C Issuer to issue Letters of Credit under the
Credit Agreement), except Permitted Dispositions.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default or Event of Default
shall have occurred and be continuing prior to or immediately after giving
effect to any action described below or would result therefrom:

 


(A)                            EACH (I) LOAN PARTY MAY MAKE RESTRICTED PAYMENTS
TO ANY OTHER LOAN PARTY, AND (II) SUBSIDIARY OF A LOAN PARTY MAY MAKE RESTRICTED
PAYMENTS TO ANY OTHER LOAN PARTY;


 


(B)                           THE LOAN PARTIES AND EACH SUBSIDIARY MAY DECLARE
AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON
STOCK OR OTHER COMMON EQUITY INTERESTS OF SUCH PERSON;


 


(C)                            IF THE RESTRICTED PREFERRED EQUITY DIVIDEND
CONDITIONS ARE SATISFIED, THE PARENT MAY MAKE CASH DIVIDEND PAYMENTS TO THE
HOLDERS OF ITS EQUITY INTERESTS (OTHER THAN THE HOLDERS OF ITS COMMON STOCK), 
ISSUED AFTER THE CLOSING DATE;


 


(D)                           IF THE RESTRICTED PAYMENT CONDITIONS ARE
SATISFIED, THE PARENT AND ITS SUBSIDIARIES MAY PURCHASE OR REDEEM EQUITY
INTERESTS ISSUED BY IT;


 


(E)                            IF THE RESTRICTED PAYMENT CONDITIONS ARE
SATISFIED, THE PARENT AND ITS SUBSIDIARIES MAY DECLARE AND PAY CASH DIVIDENDS TO
THE HOLDERS OF ITS COMMON STOCK;


 


(F)                              THE PARENT MY DECLARE AND MAKE DIVIDEND
PAYMENTS OR OTHER DISTRIBUTIONS IN PREFERRED EQUITY INTERESTS THAT IS NOT
REDEEMABLE FOR CASH IN CONNECTION WITH A “POISON PILL” SO LONG AS NO CHANGE OF
CONTROL COULD REASONABLY BE EXPECTED TO OCCUR AS A RESULT OF THE ISSUANCE OF ANY
SUCH PREFERRED EQUITY INTERESTS OR THE CONVERSION OF ANY THEREOF; AND


 


(G)                           IN CONNECTION WITH ANY STOCK SPLIT TRANSACTION
CONSUMMATED BY THE PARENT, THE PARENT MAY MAKE CASH PAYMENTS FOR THE RETIREMENT
OF ANY FRACTIONAL EQUITY INTERESTS RESULTING THEREFROM; PROVIDED, HOWEVER THAT
SUCH CASH PAYMENTS SHALL NOT EXCEED $25,000 IN THE AGGREGATE FOLLOWING THE
CLOSING DATE.


 


THE LOAN PARTIES SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH WRITTEN NOTICE OF
ANY RESTRICTED PAYMENT, IN EACH CASE AS OTHERWISE PERMITTED PURSUANT TO SECTIONS
7.06(C), 7.06(D), 7.06(E) OR 7.06(F), NO LESS THAN FIVE (5) BUSINESS DAYS PRIOR
TO THE MAKING THEREOF.


 

7.07                        Prepayments of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Indebtedness, or make any payment in violation of any
subordination terms of any Subordinated Indebtedness, except (a) as long as no
Event of Default then exists or would result therefrom, regularly scheduled or
mandatory repayments, repurchases, redemptions or defeasances of Permitted
Indebtedness, (b) voluntary prepayments, repurchases, redemptions or defeasances
of Permitted Indebtedness (but excluding on account of any Subordinated
Indebtedness) as long as the Payment Conditions are satisfied, and
(c) refinancings and refundings of such Indebtedness in compliance with
Section 7.03.

 

94

--------------------------------------------------------------------------------


 

7.08                        Change in Nature of Business.

 


ENGAGE IN ANY LINE OF BUSINESS DIFFERENT FROM THE BUSINESS CONDUCTED BY THE LOAN
PARTIES AND THEIR SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS SUBSTANTIALLY
RELATED OR INCIDENTAL THERETO.


 

7.09                        Transactions with Affiliates.  Enter into, renew,
extend or be a party to any transaction of any kind with any Affiliate of any
Loan Party, whether or not in the ordinary course of business, other than on
fair and reasonable terms that are fully disclosed to the Administrative Agent,
and that are no less favorable to the Loan Parties or such Subsidiary than would
be obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (i) a transaction between or among
the Loan Parties. (ii) transactions between or among any Subsidiaries that are
not Loan Parties, (iii) Permitted Investments of the type described in clause
(l) of the definition thereof, (iv) Restricted Payments permitted pursuant to
Section 7.06, (v) the payment of director and officer compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification arrangements, in each case under this
clause (v), made in the ordinary course of business and consistent with industry
practice, and (vi) Permitted Investments of the type described in clause (g) of
the definition thereof.

 

7.10                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments or other distributions to any Loan Party or to otherwise transfer
property to or invest in a Loan Party, (ii) of any Subsidiary to Guarantee the
Obligations, (iii) of any Subsidiary to make or repay loans to a Loan Party, or
(iv) of the Loan Parties or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person in favor of the Collateral Agent;
provided, however, that this clause (iv) shall not prohibit (I) any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under clauses (c) or (f) of the definition of Permitted Indebtedness solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (II) the existence of or entry into of
licenses, leases or other contracts entered into in the ordinary course of
business containing customary restrictions on the assignment of such license,
lease or contract; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.

 

7.11                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose.

 

7.12                        Amendment of Material Documents.

 

Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents, or (b) any Material Contract or Material Indebtedness (other than on
account of any refinancing thereof otherwise permitted hereunder), in each case
to the extent that such amendment, modification or waiver would be reasonably
likely to have a Material Adverse Effect.

 

7.13                        Fiscal Year.

 


CHANGE THE FISCAL YEAR OF ANY LOAN PARTY, OR THE ACCOUNTING POLICIES OR
REPORTING PRACTICES OF THE LOAN PARTIES, EXCEPT AS REQUIRED BY GAAP.


 

7.14                        Deposit Accounts; Blocked Accounts; Credit Card
Processors.

 

(a)                                  Permit any funds to be deposited to new
DDAs or Blocked Accounts unless the Loan Parties shall have delivered to the
Collateral Agent appropriate DDA Notifications or Blocked Account Agreements
consistent with the provisions of Section 6.13.

 

95

--------------------------------------------------------------------------------


 

(b)                                 Enter into new agreements with credit card
processors other than the ones expressly contemplated herein or in Section 6.13
hereof unless the Loan Parties shall have delivered to the Collateral Agent
appropriate Credit Card Notifications consistent with the provisions of
Section 6.13.

 

7.15                        Consignments.  Consign any Inventory or sell any
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale (it being understood that customer return and exchange
policies relating to the sale of Inventory in the ordinary course of business
shall not be prohibited by this Section 7.15).

 

7.16                        Inventory Book Value.  Permit the book value of the
Borrowers’ Inventory, as reported pursuant to Section 6.01(c), at any time to be
less than or equal to $95,000,000.

 

7.17                        Minimum Availability.  Permit Excess Availability at
any time to be less than an amount equal to 15% of the then applicable Loan Cap.

 

7.18                        Capital Expenditures.  Make Capital Expenditures in
each of the following Fiscal Years in excess of the applicable amount set forth
below:

 

Fiscal Year Ending
On or About

 

Maximum
Capital Expenditures

January 31, 2010

 

$36,000,000

January 31, 2011

 

An amount which is equal to 120% of the projected Capital Expenditures for the
Fiscal Year ending January 31, 2011, as set forth in the forecast delivered in
accordance with Section 6.01(e), and as such projected Capital Expenditures are
reasonably satisfactory to the Administrative Agent.

January 31, 2012

 

An amount which is equal to 120% of the projected Capital Expenditures for the
Fiscal Year ending January 31, 2012, as set forth in the forecast delivered in
accordance with Section 6.01(e), and as such projected Capital Expenditures are
reasonably satisfactory to the Administrative Agent.

 

provided, however, the Loan Parties shall not be subject to the restrictions of
this Section 7.18 if the Loan Parties maintain a Fixed Charge Coverage,
calculated as of the last day of each quarter on a trailing twelve (12) month
Consolidated basis, during the Fiscal Years set forth above, of greater than
1.00:1.00.

 

7.19                        Loan Restriction.

 

Provide notice requesting, or otherwise incur, any Loan for a period of ninety
(90) consecutive days after the Parent or any of its Subsidiaries shall have
entered into any transaction, or made any Restricted Payment of the type
specified in Section 7.06(d) or (e).

 


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 


(A)                            NON-PAYMENT.  THE BORROWERS OR ANY OTHER LOAN
PARTY FAILS TO PAY WHEN AND AS REQUIRED TO BE PAID HEREIN, (I) ANY AMOUNT OF
PRINCIPAL OF ANY LOAN OR ANY L/C OBLIGATION, OR DEPOSIT ANY FUNDS AS CASH
COLLATERAL IN RESPECT OF L/C OBLIGATIONS, OR (II) ANY INTEREST ON ANY

 

96

--------------------------------------------------------------------------------


 


LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE DUE HEREUNDER, OR (III) ANY OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR


 


(B)                           SPECIFIC COVENANTS.  (I) ANY LOAN PARTY FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTIONS
6.01, 6.02(B), 6.02(C), 6.03, 6.05(A), 6.07 (OTHER THAN IN CONNECTION WITH THE
LAST SENTENCE OF CLAUSE (B) THEREOF), 6.10, 6.11, 6.12, 6.13OR ARTICLE VII OF
THIS AGREEMENT; OR (II) ANY OF THE LOAN PARTIES FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN SECTIONS 4.04, 4.10(A) AND 5.01 OF THE
SECURITY AGREEMENT TO WHICH IT IS A PARTY; OR


 


(C)                            ADDITIONAL COVENANTS.  ANY LOAN PARTY FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTIONS 6.02 OR
6.05 (NOT SPECIFIED IN SUBSECTION (B) ABOVE) CONTAINED IN THIS AGREEMENT AND
SUCH FAILURE CONTINUES FOR FIFTEEN (15) DAYS; OR


 


(D)                           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM
OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A),
(B) OR (C) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR
OBSERVED AND SUCH FAILURE CONTINUES FOR THIRTY (30) DAYS; OR


 


(E)                            MATERIAL IMPAIRMENT.  ANY MATERIAL IMPAIRMENT OF
THE PRIORITY OF THE CREDIT PARTIES’ SECURITY INTERESTS IN THE COLLATERAL; OR


 


(F)                              REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE
BY OR ON BEHALF OF ANY BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER
LOAN DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH
(INCLUDING, WITHOUT LIMITATION, ANY BORROWING BASE CERTIFICATE) SHALL BE
INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(G)                           CROSS-DEFAULT.  (I) ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF (A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED
MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF
ANY (X) MATERIAL INDEBTEDNESS, OR (Y) OTHER INDEBTEDNESS, TO THE EXTENT THAT
SUCH FAILURE COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT (OTHER THAN INDEBTEDNESS HEREUNDER AND
INDEBTEDNESS UNDER SWAP CONTRACTS), INCLUDING UNDRAWN COMMITTED OR AVAILABLE
AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR
SYNDICATED CREDIT ARRANGEMENT, OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER
AGREEMENT OR CONDITION RELATING TO ANY SUCH MATERIAL INDEBTEDNESS (OTHER THAN
INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP CONTRACTS) OR CONTAINED IN
ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY
OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR
TO PERMIT THE HOLDER OR HOLDERS OF SUCH MATERIAL INDEBTEDNESS OR THE BENEFICIARY
OR BENEFICIARIES OF ANY GUARANTEE THEREOF (OR A TRUSTEE OR AGENT ON BEHALF OF
SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE
GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE
OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO
BECOME PAYABLE OR CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR
(II) THERE OCCURS UNDER ANY SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED
IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP
CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY THEREOF IS THE DEFAULTING
PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO
DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY
THEREOF IS AN AFFECTED PARTY (AS SO DEFINED); OR


 


(H)                           INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAWS, OR MAKES AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER
FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR A PROCEEDING SHALL BE
COMMENCED OR A PETITION FILED, WITHOUT THE APPLICATION OR CONSENT OF SUCH
PERSON, SEEKING OR REQUESTING THE APPOINTMENT OF ANY RECEIVER, TRUSTEE,
CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS
APPOINTED AND THE APPOINTMENT CONTINUES UNDISCHARGED, UNDISMISSED OR UNSTAYED
FOR 30 CALENDAR DAYS

 

97

--------------------------------------------------------------------------------


 


(PROVIDED, HOWEVER, THAT, DURING THE PENDENCY OF SUCH PERIOD, THE CREDIT PARTIES
SHALL BE RELIEVED OF THEIR OBLIGATION TO EXTEND CREDIT HEREUNDER) OR AN ORDER OR
DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED; OR ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAWS RELATING TO ANY SUCH PERSON OR TO ALL OR
ANY MATERIAL PART OF ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH
PERSON AND CONTINUES UNDISMISSED OR UNSTAYED FOR 30 CALENDAR DAYS (PROVIDED,
HOWEVER, THAT, DURING THE PENDENCY OF SUCH PERIOD, THE CREDIT PARTIES SHALL BE
RELIEVED OF THEIR OBLIGATION TO EXTEND CREDIT HEREUNDER), OR AN ORDER FOR RELIEF
IS ENTERED IN ANY SUCH PROCEEDING; OR


 


(I)                               INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY
LOAN PARTY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS GENERALLY
TO PAY ITS DEBTS AS THEY BECOME DUE IN THE ORDINARY COURSE OF BUSINESS, OR
(II) ANY WRIT OR WARRANT OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED
OR LEVIED AGAINST ALL OR ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON;
OR


 


(J)                               JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN
PARTY OR ANY SUBSIDIARY THEREOF (I) ONE OR MORE JUDGMENTS OR ORDERS FOR THE
PAYMENT OF MONEY IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS)
EXCEEDING $3,000,000 (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY
INSURANCE AS TO WHICH THE INSURER IS RATED AT LEAST “A” BY A.M. BEST COMPANY,
HAS BEEN NOTIFIED OF THE POTENTIAL CLAIM AND DOES NOT DISPUTE COVERAGE), OR
(II) ANY ONE OR MORE NON-MONETARY JUDGMENTS THAT HAVE, OR COULD REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT
AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 30 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A
PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


 


(K)                            [INTENTIONALLY OMITTED]; OR


 


(L)                               ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT
TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY
BE EXPECTED TO RESULT IN LIABILITY OF ANY LOAN PARTY UNDER TITLE IV OF ERISA TO
THE PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN
EXCESS OF $500,000 OR WHICH WOULD REASONABLY LIKELY RESULT IN A MATERIAL ADVERSE
EFFECT, OR (II) A LOAN PARTY OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH
RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF $100,000 OR WHICH WOULD
REASONABLY LIKELY RESULT IN A MATERIAL ADVERSE EFFECT; OR


 


(M)                         INVALIDITY OF LOAN DOCUMENTS.  (I) ANY PROVISION OF
ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY
REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION
IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY
LOAN PARTY CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY PROVISION OF ANY LOAN DOCUMENT, OR
PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT OR
SEEKS TO AVOID, LIMIT OR OTHERWISE ADVERSELY AFFECT ANY LIEN PURPORTED TO BE
CREATED UNDER ANY SECURITY DOCUMENT; OR (II) ANY LIEN PURPORTED TO BE CREATED
UNDER ANY SECURITY DOCUMENT SHALL CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN
PARTY OR ANY OTHER PERSON NOT TO BE, A VALID AND PERFECTED LIEN ON ANY
COLLATERAL TO THE EXTENT REQUIRED BY THE APPLICABLE SECURITY DOCUMENT, WITH THE
PRIORITY REQUIRED BY THE APPLICABLE SECURITY DOCUMENT; OR


 


(N)                           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF
CONTROL; OR


 


(O)                           CESSATION OF BUSINESS.  EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED HEREUNDER, THE LOAN PARTIES, TAKEN AS A WHOLE, SHALL TAKE
ANY ACTION TO SUSPEND THE OPERATION OF ITS BUSINESS IN THE ORDINARY COURSE,
LIQUIDATE ALL OR A MATERIAL PORTION OF ITS ASSETS OR STORE LOCATIONS, OR EMPLOY
AN AGENT OR OTHER THIRD PARTY TO CONDUCT A PROGRAM OF CLOSINGS, LIQUIDATIONS OR
“GOING-OUT-OF-BUSINESS” SALES OF ANY MATERIAL PORTION OF ITS BUSINESS; OR


 


(P)                           LOSS OF COLLATERAL.  THERE OCCURS ANY UNINSURED
LOSS TO ANY MATERIAL PORTION OF THE COLLATERAL; OR

 

98

--------------------------------------------------------------------------------

 


(Q)                           BREACH OF CONTRACTUAL OBLIGATION.  ANY LOAN PARTY
OR ANY SUBSIDIARY THEREOF FAILS TO MAKE ANY UNDISPUTED PAYMENT WHEN DUE IN
RESPECT OF ANY MATERIAL CONTRACT OR FAILS TO OBSERVE OR PERFORM ANY OTHER
MATERIAL AGREEMENT OR CONDITION RELATING TO ANY SUCH MATERIAL CONTRACT OR
CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING
THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT
IS TO CAUSE THE COUNTERPARTY TO SUCH MATERIAL CONTRACT TO TERMINATE SUCH
MATERIAL CONTRACT IN ACCORDANCE WITH ITS TERMS; OR


 


(R)                              INDICTMENT.  THE INDICTMENT OR INSTITUTION OF
ANY LEGAL PROCESS OR PROCEEDING AGAINST, ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF, UNDER ANY FEDERAL, STATE OR MUNICIPAL CRIMINAL STATUTE, RULE,
REGULATION, ORDER, OR OTHER REQUIREMENT HAVING THE FORCE OF LAW FOR A FELONY;


 


(S)                            GUARANTY.  THE TERMINATION OR ATTEMPTED
TERMINATION OF ANY FACILITY GUARANTY OTHER THAN IN ACCORDANCE WITH THE TERMS OF
THE LOAN DOCUMENTS; OR


 


(T)                              SUBORDINATION.  (I)  THE SUBORDINATION
PROVISIONS OF THE DOCUMENTS EVIDENCING OR GOVERNING ANY SUBORDINATED
INDEBTEDNESS (THE “SUBORDINATED PROVISIONS”) SHALL, IN WHOLE OR IN PART,
TERMINATE, CEASE TO BE EFFECTIVE OR CEASE TO BE LEGALLY VALID, BINDING AND
ENFORCEABLE AGAINST ANY HOLDER OF THE APPLICABLE SUBORDINATED INDEBTEDNESS; OR
(II) ANY BORROWER OR ANY OTHER LOAN PARTY SHALL, DIRECTLY OR INDIRECTLY,
(A) MAKE ANY PAYMENT ON ACCOUNT OF ANY SUBORDINATED INDEBTEDNESS THAT HAS BEEN
CONTRACTUALLY SUBORDINATED IN RIGHT OF PAYMENT TO THE PAYMENT OF THE
OBLIGATIONS, EXCEPT TO THE EXTENT THAT SUCH PAYMENT IS PERMITTED BY THE TERMS OF
THE SUBORDINATED PROVISIONS APPLICABLE TO SUCH SUBORDINATED INDEBTEDNESS OR
(B) DISAVOW OR CONTEST IN ANY MANNER (X) THE EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY OF THE SUBORDINATION PROVISIONS, (Y) THAT THE
SUBORDINATION PROVISIONS EXIST FOR THE BENEFIT OF THE CREDIT PARTIES, OR
(Z) THAT ALL PAYMENTS OF PRINCIPAL OF OR PREMIUM AND INTEREST ON THE APPLICABLE
SUBORDINATED INDEBTEDNESS, OR REALIZED FROM THE LIQUIDATION OF ANY PROPERTY OF
ANY LOAN PARTY, SHALL BE SUBJECT TO ANY OF THE SUBORDINATION PROVISIONS.


 

8.02                              Remedies Upon Event of Default.  If any Event
of Default occurs and is continuing, the Administrative Agent may, or, at the
request of the Required Lenders shall, take any or all of the following actions:

 


(A)                            DECLARE THE COMMITMENTS OF EACH LENDER TO MAKE
LOANS AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE
TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(B)                           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE LOAN
PARTIES;


 


(C)                            REQUIRE THAT THE LOAN PARTIES CASH COLLATERALIZE
THE L/C OBLIGATIONS; AND


 


(D)                           WHETHER OR NOT THE MATURITY OF THE OBLIGATIONS
SHALL HAVE BEEN ACCELERATED PURSUANT HERETO, PROCEED TO PROTECT, ENFORCE AND
EXERCISE ALL RIGHTS AND REMEDIES OF THE CREDIT PARTIES UNDER THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS OR APPLICABLE LAW, INCLUDING, BUT NOT LIMITED TO, BY
SUIT IN EQUITY, ACTION AT LAW OR OTHER APPROPRIATE PROCEEDING, WHETHER FOR THE
SPECIFIC PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS OR ANY INSTRUMENT PURSUANT TO WHICH THE OBLIGATIONS
ARE EVIDENCED, AND, IF SUCH AMOUNT SHALL HAVE BECOME DUE, BY DECLARATION OR
OTHERWISE, PROCEED TO ENFORCE THE PAYMENT THEREOF OR ANY OTHER LEGAL OR
EQUITABLE RIGHT OF THE CREDIT PARTIES;


 

provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code of the United
States of America, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to Cash Collateralize the L/C Obligations as

 

99

--------------------------------------------------------------------------------


 

aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under
Article III) due and payable to the Administrative Agent and the Collateral
Agent, each in its capacity as such;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans, L/C Borrowings and other Obligations,
and fees (including Letter of Credit Fees but excluding any Early Termination
Fees), ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fifth payable to them;

 

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and L/C Borrowings, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Seventh held by them;

 

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Ninth
held by them;

 

100

--------------------------------------------------------------------------------


 

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

 

Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX


ADMINISTRATIVE AGENT


 

9.01                        Appointment and Authority.

 


(A)                            EACH OF THE LENDERS AND THE L/C ISSUER HEREBY
IRREVOCABLY APPOINTS WELLS FARGO RETAIL FINANCE, LLC TO ACT ON ITS BEHALF AS THE
ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  EXCEPT AS PROVIDED IN SECTION 9.06, THE PROVISIONS OF THIS ARTICLE ARE
SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C
ISSUER, AND NO LOAN PARTY OR ANY SUBSIDIARY THEREOF SHALL HAVE RIGHTS AS A THIRD
PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.


 


(B)                           EACH OF THE LENDERS (IN ITS CAPACITIES AS A
LENDER), SWING LINE LENDER AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS WELLS
FARGO RETAIL FINANCE, LLC AS COLLATERAL AGENT AND AUTHORIZES THE COLLATERAL
AGENT TO ACT AS THE AGENT OF SUCH LENDER AND THE L/C ISSUER FOR PURPOSES OF
ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY
OF THE LOAN PARTIES TO SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS
AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE
COLLATERAL AGENT, AS “COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT APPOINTED BY THE COLLATERAL AGENT PURSUANT TO SECTION 9.05 FOR
PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS
AND REMEDIES THEREUNDER AT THE DIRECTION OF THE COLLATERAL AGENT), SHALL BE
ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX AND
ARTICLE X(INCLUDING SECTION 10.04(C)), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS, AS IF
SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


 

9.02                        Rights as a Lender.  The Persons serving as the
Agents hereunder shall have the same rights and powers in their capacity as a
Lender as any other Lender and may exercise the same as though they were not the
Administrative Agent or the Collateral Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent or the
Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Loan Parties or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent or the Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

 

101

--------------------------------------------------------------------------------


 

9.03                        Exculpatory Provisions.  The Agents shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Agents:

 


(A)                            SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER
IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)                           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY
ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND
POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, IS REQUIRED TO
EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR
PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE
OTHER LOAN DOCUMENTS), PROVIDED THAT NO AGENT SHALL BE REQUIRED TO TAKE ANY
ACTION THAT, IN ITS RESPECTIVE OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE
SUCH AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE
LAW; AND


 


(C)                            SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN
AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE
LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE LOAN PARTIES
OR ANY OF ITS AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OF ITS
AFFILIATES IN ANY CAPACITY.


 

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the L/C Issuer.  In the event that the Agents obtains such actual
knowledge or receives such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties.  Upon the occurrence and during the
continuance of an Event of Default, the Agents shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.  Unless and until the Agents shall have received such
direction, the Agents may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties. 
In no event shall the Agents be required to comply with any such directions to
the extent that any Agent believes that its compliance with such directions
would be unlawful.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

 

102

--------------------------------------------------------------------------------


 

9.04                        Reliance by Agents.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit.  Each Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  Each Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent.  Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agents and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as such Agent.

 

9.06                        Resignation of Agents.  Either Agent may at any time
give written notice of its resignation to the Lenders, the L/C Issuer and the
Lead Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Lead Borrower (absent the
existence of a Default or an Event of Default), which consent shall not be
unreasonably withheld or delayed, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, in consultation with the Lead Borrower (absent the existence of a
Default or an Event of Default), on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent or Collateral Agent, as applicable,
meeting the qualifications set forth above; provided that if the Administrative
Agent or the Collateral Agent shall notify the Lead Borrower and the Lenders
that no qualifying Person has accepted such appointment, then the resigning
Agent may apply to a court of competent jurisdiction for the appointment of a
new Administrative Agent or Collateral Agent, as applicable, provided, further,
that such resignation shall not become effective until such time as a successor
Administrative Agent or the Collateral Agent, as applicable, is appointed and
has accepted such appointment.  Upon the acceptance of a successor’s appointment
as Administrative Agent or Collateral Agent, as applicable, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise

 

103

--------------------------------------------------------------------------------


 

agreed between the Lead Borrower and such successor.  After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Administrative Agent or Collateral Agent hereunder.

 

Any resignation by Wells Fargo Retail Finance, LLC as Administrative Agent
pursuant to this Section shall also constitute the resignation of Wells Fargo
Retail Finance, LLC as Swing Line Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swing Line Lender, and (b) the retiring Swing Line Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. 
Except as provided in Section 9.12, the Agents shall not have any duty or
responsibility to provide any Credit Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Agents.

 

9.08                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Laws or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 


(A)                            TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF
THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C
OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH
OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF
THE LENDERS, THE L/C ISSUER, THE ADMINISTRATIVE AGENT AND THE OTHER CREDIT
PARTIES (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C ISSUER, THE ADMINISTRATIVE
AGENT, SUCH CREDIT PARTIES AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS, THE L/C ISSUER THE ADMINISTRATIVE AGENT AND SUCH CREDIT
PARTIES UNDER SECTIONS 2.03(I), 2.03(J), 2.09 AND 10.04) ALLOWED IN SUCH
JUDICIAL PROCEEDING; AND


 


(B)                           TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

104

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.09                        Collateral and Guaranty Matters.  The Credit Parties
irrevocably authorize the Agents, at their option and in their discretion,

 


(A)                            TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR
HELD BY THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN ASSERTED) AND
THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT (OR UPON THE CASH
COLLATERALIZATION OF ALL LETTERS OF CREDIT IN THE MANNER SET FORTH IN
SECTION 2.03(G)), (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III) IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS IN
ACCORDANCE WITH SECTION 10.01;


 


(B)                           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO
OR HELD BY THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY
LIEN, OR TO RELEASE ANY LIEN, ON SUCH PROPERTY THAT IS PERMITTED BY THE
DEFINITION OF PERMITTED ENCUMBRANCES; AND


 


(C)                            TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS
UNDER THE FACILITY GUARANTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT
OF A TRANSACTION PERMITTED HEREUNDER.


 

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.09. 
Notwithstanding the foregoing, in each case as specified above in clauses
(a)-(c) of this Section 9.09, the Agents will without further confirmation from
the Required Lenders, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.09.

 

9.10                        Notice of Transfer.

 

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

 

9.11                        Reports and Financial Statements.

 

By signing this Agreement, each Lender:

 


(A)                            AGREES TO FURNISH THE ADMINISTRATIVE AGENT ON THE
FIRST DAY OF EACH MONTH WITH A SUMMARY OF ALL OTHER LIABILITIES DUE OR TO BECOME
DUE TO SUCH LENDER. IN CONNECTION WITH ANY DISTRIBUTIONS TO BE MADE HEREUNDER,
THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO ASSUME THAT NO AMOUNTS ARE DUE TO
ANY LENDER ON ACCOUNT OF OTHER LIABILITIES UNLESS THE ADMINISTRATIVE AGENT HAS
RECEIVED WRITTEN NOTICE THEREOF FROM SUCH LENDER;


 


(B)                           IS DEEMED TO HAVE REQUESTED THAT THE
ADMINISTRATIVE AGENT FURNISH SUCH LENDER, PROMPTLY AFTER THEY BECOME AVAILABLE,
COPIES OF ALL FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED BY THE LEAD BORROWER
HEREUNDER AND ALL COMMERCIAL FINANCE EXAMINATIONS AND APPRAISALS OF THE
COLLATERAL RECEIVED BY THE AGENTS (COLLECTIVELY, THE “REPORTS”);


 


(C)                            EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT MAKES NO REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF
THE REPORTS, AND SHALL NOT BE LIABLE FOR ANY INFORMATION CONTAINED IN ANY
REPORT;

 

105

--------------------------------------------------------------------------------


 


(D)                           EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS
ARE NOT COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT THE AGENTS OR ANY OTHER PARTY
PERFORMING ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION
REGARDING THE LOAN PARTIES AND WILL RELY SIGNIFICANTLY UPON THE LOAN PARTIES’
BOOKS AND RECORDS, AS WELL AS ON REPRESENTATIONS OF THE LOAN PARTIES’ PERSONNEL;


 


(E)                            AGREES TO KEEP ALL REPORTS CONFIDENTIAL IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 10.07 HEREOF; AND


 


(F)                              WITHOUT LIMITING THE GENERALITY OF ANY OTHER
INDEMNIFICATION PROVISION CONTAINED IN THIS AGREEMENT, AGREES: (I) TO HOLD THE
AGENTS AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM ANY ACTION THE
INDEMNIFYING LENDER MAY TAKE OR CONCLUSION THE INDEMNIFYING LENDER MAY REACH OR
DRAW FROM ANY REPORT IN CONNECTION WITH ANY CREDIT EXTENSIONS THAT THE
INDEMNIFYING LENDER HAS MADE OR MAY MAKE TO THE BORROWERS, OR THE INDEMNIFYING
LENDER’S PARTICIPATION IN, OR THE INDEMNIFYING LENDER’S PURCHASE OF, A LOAN OR
LOANS; AND (II) TO PAY AND PROTECT, AND INDEMNIFY, DEFEND, AND HOLD THE AGENTS
AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM AND AGAINST, THE
CLAIMS, ACTIONS, PROCEEDINGS, DAMAGES, COSTS, EXPENSES, AND OTHER AMOUNTS
(INCLUDING ATTORNEY COSTS) INCURRED BY THE AGENTS AND ANY SUCH OTHER LENDER
PREPARING A REPORT AS THE DIRECT OR INDIRECT RESULT OF ANY THIRD PARTIES WHO
MIGHT OBTAIN ALL OR PART OF ANY REPORT THROUGH THE INDEMNIFYING LENDER.


 

9.12                        Agency for Perfection.

 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession.  Should any Lender (other
than the Agents) obtain possession of any such Collateral, such Lender shall
notify the Agents thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or otherwise deal
with such Collateral in accordance with the Collateral Agent’s instructions.

 

9.13                        Indemnification of Agents.  The Lenders agree to
indemnify the Agents (to the extent not reimbursed by the Loan Parties and
without limiting the obligations of Loan Parties hereunder), ratably according
to their Applicable Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any Agent in any way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
to be taken by any Agent in connection therewith; provided, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

9.14                        Relation among Lenders.  The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the Agents)
authorized to act for, any other Lender.

 

9.15                        Defaulting Lender.

 


(A)                            IF FOR ANY REASON ANY LENDER SHALL FAIL OR REFUSE
TO ABIDE BY ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
ITS OBLIGATION TO MAKE AVAILABLE TO ADMINISTRATIVE AGENT ITS APPLICABLE
PERCENTAGE OF ANY LOANS, EXPENSES OR SETOFF OR PURCHASE ITS APPLICABLE
PERCENTAGE OF A PARTICIPATION INTEREST IN THE SWING LINE LOANS OR L/C BORROWINGS
AND SUCH FAILURE IS NOT CURED WITHIN TWO (2) DAYS OF RECEIPT FROM THE
ADMINISTRATIVE AGENT OF WRITTEN NOTICE THEREOF, THEN, IN ADDITION TO THE RIGHTS
AND REMEDIES THAT MAY BE AVAILABLE TO THE OTHER CREDIT PARTIES, THE LOAN PARTIES
OR ANY OTHER PARTY AT LAW OR IN EQUITY, AND NOT AT LIMITATION THEREOF, (I) SUCH
DEFAULTING LENDER’S RIGHT TO PARTICIPATE IN THE ADMINISTRATION OF, OR
DECISION-MAKING RIGHTS RELATED TO, THE OBLIGATIONS, THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL BE

 

106

--------------------------------------------------------------------------------


 


SUSPENDED DURING THE PENDENCY OF SUCH FAILURE OR REFUSAL, AND (II) A DEFAULTING
LENDER SHALL BE DEEMED TO HAVE ASSIGNED ANY AND ALL PAYMENTS DUE TO IT FROM THE
LOAN PARTIES, WHETHER ON ACCOUNT OF OUTSTANDING LOANS, INTEREST, FEES OR
OTHERWISE, TO THE REMAINING NON-DEFAULTING LENDERS FOR APPLICATION TO, AND
REDUCTION OF, THEIR PROPORTIONATE SHARES OF ALL OUTSTANDING OBLIGATIONS UNTIL,
AS A RESULT OF APPLICATION OF SUCH ASSIGNED PAYMENTS THE LENDERS’ RESPECTIVE
APPLICABLE PERCENTAGES OF ALL OUTSTANDING OBLIGATIONS SHALL HAVE RETURNED TO
THOSE IN EFFECT IMMEDIATELY PRIOR TO SUCH DELINQUENCY AND WITHOUT GIVING EFFECT
TO THE NONPAYMENT CAUSING SUCH DELINQUENCY.  THE DEFAULTING LENDER’S
DECISION-MAKING AND PARTICIPATION RIGHTS AND RIGHTS TO PAYMENTS AS SET FORTH IN
CLAUSES (I) AND (II) HEREINABOVE SHALL BE RESTORED ONLY UPON THE PAYMENT BY THE
DEFAULTING LENDER OF ITS APPLICABLE PERCENTAGE OF ANY OBLIGATIONS, ANY
PARTICIPATION OBLIGATION, OR EXPENSES AS TO WHICH IT IS DELINQUENT, TOGETHER
WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE WHEN ORIGINALLY DUE
UNTIL THE DATE UPON WHICH ANY SUCH AMOUNTS ARE ACTUALLY PAID.


 


(B)                           THE NON-DEFAULTING LENDERS SHALL ALSO HAVE THE
RIGHT, BUT NOT THE OBLIGATION, IN THEIR RESPECTIVE, SOLE AND ABSOLUTE
DISCRETION, TO CAUSE THE TERMINATION AND ASSIGNMENT, WITHOUT ANY FURTHER ACTION
BY THE DEFAULTING LENDER FOR NO CASH CONSIDERATION (PRO RATA, BASED ON THE
RESPECTIVE COMMITMENTS OF THOSE LENDERS ELECTING TO EXERCISE SUCH RIGHT), OF THE
DEFAULTING LENDER’S COMMITMENT TO FUND FUTURE LOANS.  UPON ANY SUCH PURCHASE OF
THE APPLICABLE PERCENTAGE OF ANY DEFAULTING LENDER, THE DEFAULTING LENDER’S
SHARE IN FUTURE CREDIT EXTENSIONS AND ITS RIGHTS UNDER THE LOAN DOCUMENTS WITH
RESPECT THERETO SHALL TERMINATE ON THE DATE OF PURCHASE, AND THE DEFAULTING
LENDER SHALL PROMPTLY EXECUTE ALL DOCUMENTS REASONABLY REQUESTED TO SURRENDER
AND TRANSFER SUCH INTEREST, INCLUDING, IF SO REQUESTED, AN ASSIGNMENT AND
ACCEPTANCE.


 


(C)                            EACH DEFAULTING LENDER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH NON-DEFAULTING LENDER FROM AND AGAINST ANY AND ALL
LOSS, DAMAGE OR EXPENSES, INCLUDING BUT NOT LIMITED TO REASONABLE ATTORNEYS’
FEES AND FUNDS ADVANCED BY THE ADMINISTRATIVE AGENT OR BY ANY NON-DEFAULTING
LENDER, ON ACCOUNT OF A DEFAULTING LENDER’S FAILURE TO TIMELY FUND ITS
APPLICABLE PERCENTAGE OF A LOAN OR TO OTHERWISE PERFORM ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS.


 


ARTICLE X


MISCELLANEOUS


 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no Consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 


(A)                            EXTEND OR, INCREASE THE COMMITMENT OF ANY LENDER
(OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER;


 


(B)                           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT FOR (I) ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH PAYMENT, OR (II) ANY SCHEDULED OR MANDATORY REDUCTION OF THE
AGGREGATE COMMITMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(C)                            REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST
SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (IV) OF
THE SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER ENTITLED TO SUCH AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE
REQUIRED LENDERS SHALL BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT
RATE” OR TO WAIVE

 

107

--------------------------------------------------------------------------------


 


ANY OBLIGATION OF THE BORROWERS TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED
TERM USED THEREIN);


 


(D)                           CHANGE SECTION 2.13 OR SECTION 8.03 IN A MANNER
THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(E)                            CHANGE ANY PROVISION OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS”, OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY
RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(F)                              EXCEPT AS EXPRESSLY PERMITTED HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, RELEASE, OR LIMIT THE LIABILITY OF, ANY LOAN
PARTY WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(G)                           EXCEPT FOR PERMITTED DISPOSITIONS, RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL FROM THE LIENS OF THE SECURITY DOCUMENTS
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(H)                           INCREASE THE AGGREGATE COMMITMENTS WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(I)                               CHANGE THE DEFINITION OF THE TERM “BORROWING
BASE” OR ANY COMPONENT DEFINITION THEREOF IF AS A RESULT THEREOF THE AMOUNTS
AVAILABLE TO BE BORROWED BY THE BORROWERS WOULD BE INCREASED WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, PROVIDED THAT THE FOREGOING SHALL NOT LIMIT THE
DISCRETION OF THE ADMINISTRATIVE AGENT TO CHANGE, ESTABLISH OR ELIMINATE ANY
RESERVES;


 


(J)                               MODIFY THE DEFINITION OF PERMITTED OVERADVANCE
SO AS TO INCREASE THE AMOUNT THEREOF OR, EXCEPT AS PROVIDED IN SUCH DEFINITION,
THE TIME PERIOD FOR A PERMITTED OVERADVANCE WITHOUT THE WRITTEN CONSENT OF EACH
LENDER; AND


 


(K)                            EXCEPT AS EXPRESSLY PERMITTED HEREIN OR IN ANY
OTHER LOAN DOCUMENT, SUBORDINATE THE OBLIGATIONS HEREUNDER OR THE LIENS GRANTED
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, TO ANY OTHER INDEBTEDNESS OR LIEN,
AS THE CASE MAY BE WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or Consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

 

108

--------------------------------------------------------------------------------


 

10.02                 Notices, Financial Statements and Other Documents;
Effectiveness; Electronic Communications.

 


(A)                            NOTICES, FINANCIAL STATEMENTS AND OTHER DOCUMENTS
GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN SUBSECTION
(B) BELOW), ALL NOTICES, FINANCIAL STATEMENTS AND OTHER DOCUMENTS AND
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(I)                                     IF TO THE LOAN PARTIES, THE AGENTS, THE
L/C ISSUER OR THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON
SCHEDULE 10.02; AND

 

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

 

Notices, financial statements and other documents sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices, financial statements and other documents
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).  Notices, financial statements and other documents delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

 


(B)                           ELECTRONIC COMMUNICATIONS.  NOTICES, FINANCIAL
STATEMENTS AND OTHER DOCUMENTS AND COMMUNICATIONS TO THE LENDERS AND THE L/C
ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO ARTICLE II IF SUCH
LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT
THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE LEAD BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)                            CHANGE OF ADDRESS, ETC.  EACH OF THE LOAN
PARTIES, THE AGENTS, THE L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS
ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE
ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE LEAD BORROWER, THE AGENTS, THE L/C ISSUER AND THE
SWING LINE LENDER.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE
AGENT FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD
(I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND
ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT
AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.

 

109

--------------------------------------------------------------------------------


 


(D)                           RELIANCE BY AGENTS, L/C ISSUER AND LENDERS.  THE
AGENTS, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON
ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING LINE LOAN
NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE LOAN PARTIES EVEN IF (I) SUCH
NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT
PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE LOAN PARTIES SHALL INDEMNIFY THE AGENTS, THE L/C ISSUER, EACH
LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES
AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE LOAN PARTIES.  ALL TELEPHONIC NOTICES
TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE AGENTS MAY BE RECORDED BY THE
AGENTS, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Credit
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.

 

10.04                 Expenses; Indemnity; Damage Waiver.


(A)                            COSTS AND EXPENSES.  THE BORROWERS SHALL PAY ALL
CREDIT PARTY EXPENSES.


 


(B)                           INDEMNIFICATION BY THE LOAN PARTIES.  THE LOAN
PARTIES SHALL INDEMNIFY THE AGENTS (AND ANY SUB-AGENT THEREOF), EACH OTHER
CREDIT PARTY, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
(ON AN AFTER TAX BASIS) FROM, ANY AND ALL LOSSES, CLAIMS, CAUSES OF ACTION,
DAMAGES, LIABILITIES, SETTLEMENT PAYMENTS, COSTS, AND RELATED EXPENSES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE AGENTS (AND ANY
SUB-AGENTS THEREOF) AND THEIR RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C
ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (IV) ANY CLAIMS OF, OR AMOUNTS PAID
BY ANY CREDIT PARTY TO, A BLOCKED ACCOUNT BANK OR OTHER PERSON WHICH HAS ENTERED
INTO A CONTROL AGREEMENT WITH ANY CREDIT PARTY HEREUNDER, OR (V) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY OR ANY OF
THE LOAN PARTIES’ DIRECTORS, SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,

 

110

--------------------------------------------------------------------------------



 


LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)                            REIMBURSEMENT BY LENDERS.  WITHOUT LIMITING THEIR
OBLIGATIONS UNDER SECTION 9.13 HEREOF, TO THE EXTENT THAT THE LOAN PARTIES FOR
ANY REASON FAIL TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT, EACH LENDER SEVERALLY
AGREES TO PAY TO THE AGENTS (OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH
RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE AGENTS (OR ANY SUCH SUB-AGENT)
OR THE L/C ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY
OF THE FOREGOING ACTING FOR THE AGENTS (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN
CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).


 


(D)                           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE LOAN PARTIES SHALL NOT ASSERT,
AND HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH INDEMNITEE
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL
DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.


 


(E)                            PAYMENTS.  ALL AMOUNTS DUE UNDER THIS
SECTION SHALL BE PAYABLE ON DEMAND THEREFOR.


 


(F)                              SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF ANY AGENT AND THE L/C ISSUER, THE ASSIGNMENT OF ANY
COMMITMENT OR LOAN BY ANY LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION
OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL
THE OTHER OBLIGATIONS.


 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Agents upon demand its Applicable Percentage (without
duplication) of any amount so recovered from or repaid by the Agents, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

111

--------------------------------------------------------------------------------


 

10.06                 Successors and Assigns.

(A)                                  SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT NO LOAN PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN
ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.06(B), (II) BY
WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.06(D), OR
(III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF SECTION 10.06(F) (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER
BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D) OF THIS SECTION AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
CREDIT PARTIES) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON
OF THIS AGREEMENT.

 

(B)                                 ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT(S) AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B),
PARTICIPATIONS IN L/C OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO
IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS:

 

(I)                                     MINIMUM AMOUNTS

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned; and

 

(B)                                in any case not described in subsection
(b)(i)(A)of this Section, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if the “Effective Date” is specified in the Assignment
and Assumption, as of the “Effective Date”, shall not be less than $10,000,000
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(II)                                  PROPORTIONATE AMOUNTS.  EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO
THE LOANS OR THE COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT
APPLY TO THE SWING LINE LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF SWING LINE
LOANS;

 

(III)                               REQUIRED CONSENTS.  NO CONSENT SHALL BE
REQUIRED FOR ANY ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION
(B)(I)(B) OF THIS SECTION AND, IN ADDITION:

 

(A)                              the consent of the Lead Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) a
Default or Event of Default has occurred and is continuing at the time of such
assignment (2) such assignment is in connection with any merger, consolidation,
sale, transfer or other disposition of all or any substantial portion of the
business or loan portfolio of the

 

112

--------------------------------------------------------------------------------


 

assigning Lender, or (3) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

 

(C)                                the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the assignment of any Commitment.

 

(IV)                              ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO
EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE IN THE CASE OF
ANY ASSIGNMENT. THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(C)                                  REGISTER.  THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE
ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED
TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C
OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR, AND THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE
TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE LEAD BORROWER AND ANY LENDER AT ANY REASONABLE TIME AND FROM
TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(D)                                 PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, THE LOAN PARTIES OR THE ADMINISTRATIVE
AGENT, SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE
LOAN PARTIES OR ANY OF THE LOAN PARTIES’ AFFILIATES OR SUBSIDIARIES) (EACH, A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS

 

113

--------------------------------------------------------------------------------


 

COMMITMENT AND/OR THE LOANS (INCLUDING SUCH LENDER’S PARTICIPATIONS IN L/C
OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE LOAN PARTIES, THE AGENTS, THE
LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY PARTICIPANT SHALL AGREE IN WRITING TO COMPLY WITH ALL
CONFIDENTIALITY OBLIGATIONS SET FORTH IN SECTION 10.07 AS IF SUCH PARTICIPANT
WAS A LENDER HEREUNDER.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement and the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

(E)                                  LIMITATIONS UPON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 3.01 OR 3.04 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE LEAD BORROWER’S
PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE
A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE LEAD
BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE LOAN PARTIES, TO COMPLY WITH
SECTION 3.01(E) AS THOUGH IT WERE A LENDER.

 

(F)                                    CERTAIN PLEDGES.  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 

(G)                                 ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE
WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY
ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR
THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME
LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE
USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND
AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC
SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM
ELECTRONIC TRANSACTIONS ACT.

 

(H)                                 RESIGNATION AS L/C ISSUER OR SWING LINE
LENDER AFTER ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, IF AT ANY TIME WELLS FARGO RETAIL FINANCE, LLC ASSIGNS ALL OF ITS
COMMITMENT AND LOANS PURSUANT TO SUBSECTION (B) ABOVE, (I) WELLS FARGO BANK MAY
UPON 30 DAYS’ NOTICE TO THE LEAD BORROWER AND THE LENDERS, RESIGN AS L/C ISSUER
(PROVIDED THAT SUCH RESIGNATION SHALL NOT BE EFFECTIVE UNTIL A SUCCESSOR L/C
ISSUER HAS BEEN APPOINTED, WHICH ABSENT THE OCCURRENCE AND CONTINUATION OF AN
EVENT OF DEFAULT, SHALL BE REASONABLY ACCEPTABLE TO THE LEAD BORROWER), AND/OR
(II) WELLS FARGO RETAIL FINANCE, LLC UPON 30 DAYS’ NOTICE TO THE LEAD BORROWER,
RESIGN AS SWING LINE LENDER.  IN THE EVENT OF ANY SUCH RESIGNATION AS L/C ISSUER
OR SWING LINE LENDER, THE LEAD BORROWER SHALL BE ENTITLED TO APPOINT FROM AMONG
THE LENDERS A SUCCESSOR L/C ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED,
HOWEVER, THAT NO FAILURE BY THE LEAD BORROWER TO APPOINT ANY SUCH SUCCESSOR
SHALL AFFECT THE RESIGNATION OF WELLS FARGO BANK AS L/C ISSUER OR WELLS FARGO
RETAIL FINANCE, LLC AS SWING LINE LENDER, AS THE CASE MAY BE.  IF WELLS FARGO
BANK RESIGNS AS L/C ISSUER, IT SHALL RETAIN

 

114

--------------------------------------------------------------------------------


 

ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE L/C ISSUER HEREUNDER WITH
RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS
RESIGNATION AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO
(INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK
PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)).  IF WELLS
FARGO RETAIL FINANCE, LLC RESIGNS AS SWING LINE LENDER, IT SHALL RETAIN ALL THE
RIGHTS OF THE SWING LINE LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING
LINE LOANS MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH
RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS
OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS PURSUANT TO
SECTION 2.04(C).  UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER AND/OR SWING
LINE LENDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF
THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER OR SWING
LINE LENDER, AS THE CASE MAY BE, AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE
LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING
AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO WELLS
FARGO BANK TO EFFECTIVELY ASSUME THE OBLIGATIONS OF WELLS FARGO BANK WITH
RESPECT TO SUCH LETTERS OF CREDIT.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Credit Parties agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential on the same terms as provided
herein), (b) to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Lead Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Loan Parties; provided, however, that in the case of any
disclosure pursuant to clause (c) above, the applicable Credit Party which is
required to disclose confidential Information agrees to give the Lead Borrower,
to the extent practicable and not otherwise prohibited by any such Law,
regulation, subpoena, order or decree of a court or similar legal process ,
prior notice of such disclosure (provided, however, no Credit Party shall incur
any liability to any Loan Party or other Person for failing to provide the Lead
Borrower with any such prior notice); provided, further, however, that the
Administrative Agent and such Lender shall disclose only that portion of the
confidential Information as is required to be disclosed, in its sole judgment,
pursuant to any such Law, regulation, subpoena, order or decree of a court or
similar legal process.  Any such required disclosure shall not, in and of
itself, change the status of the disclosed information as Information under the
terms of this Agreement.  For purposes of this Section, “Information” means all
information received from the Loan Parties or any Subsidiary thereof relating to
the Loan Parties or any Subsidiary thereof or their respective businesses, other
than any such information that is available to any Credit Party on a
non-confidential basis prior to disclosure by the Loan Parties or any Subsidiary
thereof.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be

 

115

--------------------------------------------------------------------------------


 

considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.


 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing or if any Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent or the Required Lenders, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers or any other Loan Party against any and all of the
Obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender or the L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer (through the
Administrative Agent) agrees to notify the Lead Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and

 

116

--------------------------------------------------------------------------------


 

understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Credit Parties, regardless of any
investigation made by any Credit Party or on their behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default at the
time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.  Further, the
provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, and (y) any obligations that may thereafter arise with respect to
the Other Liabilities.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


 


(A)                            THE BORROWERS SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B);


 


(B)                           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS

 

117

--------------------------------------------------------------------------------



 


UNDER SECTION 3.05) FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWERS (IN THE CASE OF ALL
OTHER AMOUNTS);


 


(C)                            IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM
A CLAIM FOR COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS THEREAFTER; AND


 


(D)                           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE
LAWS.


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

(B)                                 SUBMISSION TO JURISDICTION.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(C)                                  WAIVER OF VENUE.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(D)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(E)                                  ACTIONS COMMENCED BY LOAN PARTIES. EACH
LOAN PARTY AGREES THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY
CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AS

 

118

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate.  Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

 

119

--------------------------------------------------------------------------------


 

10.17                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act.  Each Loan Party is in compliance, in all
material respects, with the Patriot Act.  No part of the proceeds of the Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

10.18                 Foreign Asset Control Regulations.  Neither of the advance
of the Loans nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). 
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

10.19                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.20                 Press Releases.


(A)                            EACH CREDIT PARTY EXECUTING THIS AGREEMENT AGREES
THAT NEITHER IT NOR ITS AFFILIATES WILL IN THE FUTURE ISSUE ANY PRESS RELEASES
OR OTHER PUBLIC DISCLOSURE USING THE NAME OF ADMINISTRATIVE AGENT OR ITS
AFFILIATES OR REFERRING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITHOUT AT
LEAST TWO (2) BUSINESS DAYS’ PRIOR NOTICE TO ADMINISTRATIVE AGENT AND WITHOUT
THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT UNLESS (AND ONLY TO THE EXTENT
THAT) SUCH CREDIT PARTY OR AFFILIATE IS REQUIRED TO DO SO UNDER APPLICABLE LAW
AND THEN, IN ANY EVENT, SUCH CREDIT PARTY OR AFFILIATE WILL CONSULT WITH
ADMINISTRATIVE AGENT BEFORE ISSUING SUCH PRESS RELEASE OR OTHER PUBLIC
DISCLOSURE.


 


(B)                           EACH LOAN PARTY CONSENTS TO THE PUBLICATION BY
ADMINISTRATIVE AGENT OR ANY LENDER OF ADVERTISING MATERIAL RELATING TO THE
FINANCING TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT USING ANY LOAN PARTY’S
NAME, PRODUCT PHOTOGRAPHS, LOGO OR TRADEMARK.  ADMINISTRATIVE AGENT OR SUCH
LENDER SHALL PROVIDE A DRAFT REASONABLY IN ADVANCE OF ANY ADVERTISING MATERIAL
TO THE LEAD BORROWER FOR REVIEW AND COMMENT PRIOR TO THE PUBLICATION THEREOF. 
ADMINISTRATIVE AGENT RESERVES THE RIGHT TO PROVIDE TO INDUSTRY TRADE
ORGANIZATIONS INFORMATION NECESSARY AND CUSTOMARY FOR INCLUSION IN LEAGUE TABLE
MEASUREMENTS.

 

10.21                 Additional Waivers.

(A)                                  THE OBLIGATIONS ARE THE JOINT AND SEVERAL
OBLIGATION OF EACH LOAN PARTY. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE OBLIGATIONS OF EACH LOAN PARTY SHALL NOT BE AFFECTED BY

 

120

--------------------------------------------------------------------------------


 

(I) THE FAILURE OF ANY CREDIT PARTY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE
OR EXERCISE ANY RIGHT OR REMEDY AGAINST ANY OTHER LOAN PARTY UNDER THE
PROVISIONS OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR OTHERWISE, (II) ANY
RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY RELEASE FROM ANY OF THE
TERMS OR PROVISIONS OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (III) THE
FAILURE TO PERFECT ANY SECURITY INTEREST IN, OR THE RELEASE OF, ANY OF THE
COLLATERAL OR OTHER SECURITY HELD BY OR ON BEHALF OF THE COLLATERAL AGENT OR ANY
OTHER CREDIT PARTY.

 

(B)                                 THE OBLIGATIONS OF EACH LOAN PARTY SHALL NOT
BE SUBJECT TO ANY REDUCTION, LIMITATION, IMPAIRMENT OR TERMINATION FOR ANY
REASON (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS
AFTER THE TERMINATION OF THE COMMITMENTS), INCLUDING ANY CLAIM OF WAIVER,
RELEASE, SURRENDER, ALTERATION OR COMPROMISE OF ANY OF THE OBLIGATIONS, AND
SHALL NOT BE SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT OR
TERMINATION WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF ANY OF THE OBLIGATIONS OR OTHERWISE. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF EACH LOAN PARTY HEREUNDER SHALL
NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY THE FAILURE OF ANY AGENT
OR ANY OTHER CREDIT PARTY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY
UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT, BY ANY
WAIVER OR MODIFICATION OF ANY PROVISION OF ANY THEREOF, ANY DEFAULT, FAILURE OR
DELAY, WILLFUL OR OTHERWISE, IN THE PERFORMANCE OF ANY OF THE OBLIGATIONS, OR BY
ANY OTHER ACT OR OMISSION THAT MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY
THE RISK OF ANY LOAN PARTY OR THAT WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY
LOAN PARTY AS A MATTER OF LAW OR EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN
FULL IN CASH OF ALL THE OBLIGATIONS AFTER THE TERMINATION OF THE COMMITMENTS).

 

(C)                                  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH LOAN PARTY WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF
ANY DEFENSE OF ANY OTHER LOAN PARTY OR THE UNENFORCEABILITY OF THE OBLIGATIONS
OR ANY PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE
LIABILITY OF ANY OTHER LOAN PARTY, OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL
IN CASH OF ALL THE OBLIGATIONS AND THE TERMINATION OF THE COMMITMENTS. THE
COLLATERAL AGENT AND THE OTHER CREDIT PARTIES MAY, AT THEIR ELECTION, FORECLOSE
ON ANY SECURITY HELD BY ONE OR MORE OF THEM BY ONE OR MORE JUDICIAL OR
NON-JUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY SUCH SECURITY IN LIEU OF
FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE OBLIGATIONS, MAKE ANY OTHER
ACCOMMODATION WITH ANY OTHER LOAN PARTY, OR EXERCISE ANY OTHER RIGHT OR REMEDY
AVAILABLE TO THEM AGAINST ANY OTHER LOAN PARTY, WITHOUT AFFECTING OR IMPAIRING
IN ANY WAY THE LIABILITY OF ANY LOAN PARTY HEREUNDER EXCEPT TO THE EXTENT THAT
ALL THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH AND THE
COMMITMENTS HAVE BEEN TERMINATED.  EACH LOAN PARTY WAIVES ANY DEFENSE ARISING
OUT OF ANY SUCH ELECTION EVEN THOUGH SUCH ELECTION OPERATES, PURSUANT TO
APPLICABLE LAW, TO IMPAIR OR TO EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR
SUBROGATION OR OTHER RIGHT OR REMEDY OF SUCH LOAN PARTY AGAINST ANY OTHER LOAN
PARTY, AS THE CASE MAY BE, OR ANY SECURITY.

 

(D)                                 EACH BORROWER IS OBLIGATED TO REPAY THE
OBLIGATIONS AS JOINT AND SEVERAL OBLIGORS UNDER THIS AGREEMENT.  UPON PAYMENT BY
ANY LOAN PARTY OF ANY OBLIGATIONS, ALL RIGHTS OF SUCH LOAN PARTY AGAINST ANY
OTHER LOAN PARTY ARISING AS A RESULT THEREOF BY WAY OF RIGHT OF SUBROGATION,
CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR OTHERWISE SHALL IN ALL RESPECTS BE
SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE PAYMENT IN
FULL IN CASH OF ALL THE OBLIGATIONS AND THE TERMINATION OF THE COMMITMENTS. IN
ADDITION, ANY INDEBTEDNESS OF ANY LOAN PARTY NOW OR HEREAFTER HELD BY ANY OTHER
LOAN PARTY IS HEREBY SUBORDINATED IN RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE
PAYMENT IN FULL OF THE OBLIGATIONS AND NO LOAN PARTY WILL DEMAND, SUE FOR OR
OTHERWISE ATTEMPT TO COLLECT ANY SUCH INDEBTEDNESS.  IF ANY AMOUNT SHALL
ERRONEOUSLY BE PAID TO ANY LOAN PARTY ON ACCOUNT OF (I) SUCH SUBROGATION,
CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHT OR (II) ANY SUCH
INDEBTEDNESS OF ANY LOAN PARTY, SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE
BENEFIT OF THE CREDIT PARTIES AND SHALL FORTHWITH BE PAID TO THE ADMINISTRATIVE
AGENT TO BE CREDITED AGAINST THE PAYMENT OF THE OBLIGATIONS, WHETHER MATURED OR
UNMATURED, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  SUBJECT TO THE FOREGOING, TO THE EXTENT THAT ANY BORROWER SHALL,
UNDER THIS AGREEMENT AS A JOINT AND SEVERAL OBLIGOR, REPAY ANY OF THE
OBLIGATIONS CONSTITUTING REVOLVING LOANS MADE TO ANOTHER BORROWER HEREUNDER OR
OTHER OBLIGATIONS INCURRED DIRECTLY AND PRIMARILY BY ANY OTHER BORROWER (AN
“ACCOMMODATION PAYMENT”), THEN THE BORROWER MAKING SUCH ACCOMMODATION PAYMENT
SHALL UPON REQUEST BE ENTITLED TO CONTRIBUTION AND

 

121

--------------------------------------------------------------------------------


 

INDEMNIFICATION FROM, AND BE REIMBURSED BY, EACH OF THE OTHER BORROWERS IN AN
AMOUNT, FOR EACH OF SUCH OTHER BORROWERS, EQUAL TO A FRACTION OF SUCH
ACCOMMODATION PAYMENT, THE NUMERATOR OF WHICH FRACTION IS SUCH OTHER BORROWER’S
ALLOCABLE AMOUNT AND THE DENOMINATOR OF WHICH IS THE SUM OF THE ALLOCABLE
AMOUNTS OF ALL OF THE BORROWERS.  AS OF ANY DATE OF DETERMINATION, THE
“ALLOCABLE AMOUNT” OF EACH BORROWER SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF
LIABILITY FOR ACCOMMODATION PAYMENTS WHICH COULD BE ASSERTED AGAINST SUCH
BORROWER HEREUNDER WITHOUT (A) RENDERING SUCH BORROWER “INSOLVENT” WITHIN THE
MEANING OF SECTION 101 (31) OF THE BANKRUPTCY CODE, SECTION 2 OF THE UNIFORM
FRAUDULENT TRANSFER ACT (“UFTA”) OR SECTION 2 OF THE UNIFORM FRAUDULENT
CONVEYANCE ACT (“UFCA”), (B) LEAVING SUCH BORROWER WITH UNREASONABLY SMALL
CAPITAL OR ASSETS, WITHIN THE MEANING OF SECTION 548 OF THE BANKRUPTCY CODE,
SECTION 4 OF THE UFTA, OR SECTION 5 OF THE UFCA, OR (C) LEAVING SUCH BORROWER
UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE WITHIN THE MEANING OF SECTION 548 OF
THE BANKRUPTCY CODE OR SECTION 4 OF THE UFTA, OR SECTION 5 OF THE UFCA.

 

10.22                 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

10.23                 Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

 

[Remainder of page intentionally left blank]

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

Borrowers:

 

 

 

COLDWATER CREEK U.S. INC.

 

as Lead Borrower and a Borrower

 

 

 

 

 

 

 

By:

/s/ Timothy O. Martin

 

Name:

Timothy O. Martin

 

Title:

Treasurer & Secretary

 

 

 

 

COLDWATER CREEK THE SPA INC.

 

 

 

 

 

 

 

By:

/s/ L. Michelle Carlone

 

Name:

L. Michelle Carlone

 

Title:

Treasurer & Secretary

 

 

 

 

COLDWATER CREEK MERCHANDISING &
LOGISTICS INC.

 

 

 

 

 

 

 

By:

/s/ L. Michelle Carlone

 

Name:

L. Michelle Carlone

 

Title:

Treasurer & Secretary

 

123

--------------------------------------------------------------------------------


 

 

Guarantors:

 

 

 

 

COLDWATER CREEK INC.

 

 

 

 

 

 

 

By:

/s/ Timothy O. Martin

 

Name:

Timothy O. Martin

 

Title:

Chief Financial Officer

 

 

 

 

C SQUARED LLC

 

 

 

 

 

 

 

By:

/s/ Timothy O. Martin

 

Name:

Timothy O. Martin

 

Title:

Manager

 

 

 

 

ASPENWOOD ADVERTISING, INC.

 

 

 

 

 

 

 

By:

/s/ Peter Prandato

 

Name:

Peter Prandato

 

Title:

Treasurer & Secretary

 

 

 

 

CWC WORLDWIDE SERVICES INC.

 

 

 

 

 

 

 

By:

/s/ Timothy O. Martin

 

Name:

Timothy O. Martin

 

Title:

Treasurer & Secretary

 

 

 

 

COLDWATER CREEK SOURCING INC.

 

 

 

 

 

 

 

By:

/s/ John K. Leary

 

Name:

John K. Leary

 

Title:

Treasurer & Secretary

 

 

 

 

CWC SOURCING LLC

 

 

 

 

 

 

 

By:

/s/ John K. Leary

 

Name:

John K. Leary

 

Title:

Manager

 

124

--------------------------------------------------------------------------------


 

 

Agents:

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Cory Loftus

 

Name:

  Cory Loftus

 

Title:

  Vice President

 

125

--------------------------------------------------------------------------------


 

 

Lenders:

 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

as Lender and Swing Line Lender

 

 

 

 

By:

/s/ Cory Loftus

 

Name:

  Cory Loftus

 

Title:

   Vice President

 

126

--------------------------------------------------------------------------------
